Exhibit 10.1
EXECUTION VERSION


AMENDMENT NO. 4 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
This AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
(this “Amendment”), dated as of December 20, 2016, is entered into by and among
ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders party hereto,
and SUNTRUST BANK, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent, Swingline Lender and Issuing Bank.



RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
25, 2014 (as amended by that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of August 1, 2014, as further amended by that
certain Amendment No. 2 to Second Amended and Restated Credit Agreement dated as
of July 9, 2015, as further amended by that certain Amendment No. 3 to Second
Amended and Restated Credit Agreement, Limited Waiver and Limited Release, dated
as of March 24, 2016, and as the same may be further amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended revolving credit and
term loan facilities to the Borrower;
WHEREAS, the Borrower, the other Loan Parties and the Administrative Agent are
parties to that certain Second Amended and Restated Pledge and Security
Agreement dated as of November 5, 2012 (as the same may be amended, restated,
extended, supplemented or otherwise modified from time to time, the “Security
Agreement”);
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
and the Security Agreement as set forth herein, and the Administrative Agent,
the Collateral Agent, the Swingline Lender, the Issuing Bank and the undersigned
Lenders have agreed to such requests, subject to the terms and conditions of
this Amendment; and
WHEREAS, the parties hereto desire to have Umpqua Bank (the “New Lender”) become
a party to the Credit Agreement in its capacity as a “Lender” and to have all
rights, benefits and obligations of a Lender under the Credit Agreement and the
other Loan Documents.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned to such terms in the Credit Agreement,
as amended by this Amendment.
2.    Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Amendment Effective Date (as defined below)
the Credit Agreement (including Exhibits and Schedules thereto) shall be amended
so that, after giving effect to all such amendments, it reads in its entirety as
set forth in Exhibit A as attached hereto.


LEGAL02/36802249v9

--------------------------------------------------------------------------------





3.    Amendment to Security Agreement. Sections 7.2(ii), 7.2(iii) and 9.2 of the
Security Agreement are each hereby amended by replacing the references therein
to the term “Note Obligations” with the term “Prudential Note Obligations”.
4.    Representations and Warranties. The Borrower and the Guarantors hereby
represent and warrant to the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders as follows:
(a)    No Default or Event of Default has occurred and is continuing as of the
date hereof, nor will any Default or Event of Default exist immediately after
giving effect to this Amendment.
(b)    The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Amendment has been duly executed and delivered
by each Loan Party. Each of this Amendment and the Credit Agreement, as amended
hereby, constitute the valid and binding obligations of the Loan Parties,
enforceable against them in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
(c)    The execution and delivery of this Amendment by the Loan Parties, and
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby (i) do not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect, (ii) will not violate
any organizational documents of, or any law applicable to, any Loan Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Credit Agreement, the Prudential Senior Secured
Note Agreement, any Material Indebtedness Agreement, any other material
agreement or other material instrument binding on any Loan Party or any of their
assets or give rise to a right thereunder to require any payment to be made by
any Loan Party, (iv) will not result in the creation or imposition of any Lien
on any asset of any Loan Party, except Liens (if any) created under the Loan
Documents and/or (v) will not result in a material limitation on any licenses,
permits or other governmental approvals applicable to the business, operations
or properties of the Loan Parties.
(d)    The execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.
(e)    Without limiting the foregoing, each Loan Party hereby repeats and
reaffirms all representations and warranties made by such Loan Party in the
Credit Agreement (as amended hereby) and the other Loan Documents to which it is
a party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full, except
to the extent such representations and warranties relate to an earlier date, in
which case each Loan Party repeats and reaffirms such representations and
warranties as of such date.


2
LEGAL02/36802249v9

--------------------------------------------------------------------------------





5.    Effective Date.
(a)    This Amendment will become effective on the date on which each of the
following conditions has been satisfied (the “Amendment Effective Date”) to the
satisfaction of the Administrative Agent:
(i)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties and the Required Lenders;
(ii)    the Borrower shall have delivered to the Administrative Agent for the
benefit of the Lenders duly executed Notes payable to any Lender requesting a
new or replacement Note;
(iii)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary of each Loan Party in form and substance
satisfactory to the Administrative Agent, (a) attaching (I) the bylaws,
partnership agreement or limited liability company agreement, or comparable
organizational documents, as applicable, of such Loan Party and (II) the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents, as applicable, of
such Loan Party, or certifying that such organizational documents of such Loan
Party previously delivered to the Administrative Agent remain true, correct and
complete, have not been amended, modified or rescinded since the date of
delivery thereof and remain in full force and effect as of the date hereof, (b)
certifying and attaching (I) resolutions of its board of directors, board of
members or general partner, as applicable, authorizing the execution, delivery
and performance of this Amendment (and, in the case of the Borrower, the Credit
Agreement, as amended hereby) and the other Loan Documents to which it is a
party and (II) evidence of good standing or existence, as may be available from
the Secretary of State of the jurisdiction of organization of such Loan Party,
and (c) certifying the name, title and true signature of each officer of such
Loan Party executing this Amendment and the other Loan Documents to which it is
a party;
(iv)    the Administrative Agent shall have received a certificate of the Chief
Financial Officer of the Borrower that, after giving effect to the amendments
contemplated hereby, the Credit Extensions made on the Amendment Effective Date
(if any), neither the Borrower nor its Restricted Subsidiaries will be
“insolvent,” within the meaning of such term as defined in § 101 of Title 11 of
the United States Code, or be unable to pay its debts generally as such debts
become due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated;
(v)    the Administrative Agent shall have received a certificate of a
Responsible Officer, substantially in form and substance acceptable to
Administrative Agent, certifying that (1) before and immediately after giving
effect to this Amendment, (a) the representations and warranties contained in
Article IV of the Credit Agreement (as amended hereby) are true and correct in
all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the Amendment Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date
and (b) no Default or Event of Default exists and is continuing, (2) attached
thereto is a revised Schedule 4.14 to the Credit Agreement setting forth the
information required under Section 4.14 of the Credit Agreement (as amended
hereby), which is a true and correct listing thereof as of the Amendment
Effective Date, (3) since December 31, 2015, there has been no event or change
which has had or could reasonably be expected to have a Material Adverse Effect,
(4) no litigation,


3
LEGAL02/36802249v9

--------------------------------------------------------------------------------





investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries that (y) purports to enjoin or
restrain any Lender from making a Credit Extension under the Credit Agreement
(as amended hereby) or (z) could reasonably be expected to have a Material
Adverse Effect, (5) there are no consents, approvals, authorizations,
registrations or filings or orders required to be made or obtained under any
applicable rule, regulation, judgment, decree or order, or by any contractual
obligation of each Loan Party, in connection with the execution, delivery,
performance, validity and enforceability of this Amendment or the other Loan
Documents (including the Credit Agreement, as amended hereby) or any of the
transactions contemplated hereby or thereby and (6) true and correct copies of
all agreements, indentures or notes governing the terms of any Material
Indebtedness and all other material agreements, documents and instruments to
which any Loan Party or any of its assets are bound are attached to the
Borrower’s public filings with the Securities and Exchange Commission;
(vi)    the Administrative Agent shall have received the results of a Lien
search (including a search as to judgments, pending litigation, tax and
intellectual property matters), in form and substance reasonably satisfactory to
the Administrative Agent, made against the Loan Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Loan Party, indicating among other things that the assets of each such Loan
Party are free and clear of any Lien (except for Permitted Liens);
(vii)    the Administrative Agent shall have received a favorable written
opinion of (x) Pillsbury Winthrop Shaw Pittman LLC, counsel to the Loan Parties,
and (y) Polsinelli, PC, special Kansas counsel to Midland Credit Management,
Inc., each addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, this Amendment, the Loan
Documents and the transactions contemplated herein and therein as the
Administrative Agent or the Required Lenders shall reasonably request (including
enforceability of this Amendment and the Credit Agreement (as amended hereby)
attached hereto under New York law);
(viii)    the Administrative Agent shall have received evidence that all fees,
expenses and other amounts owing to the Administrative Agent, SunTrust Robinson
Humphrey, Inc. and the Lenders have been paid to the Administrative Agent for
distribution to such parties in accordance with that certain engagement letter
dated November 14, 2016 executed by SunTrust Robinson Humphrey, Inc. and
accepted by the Borrower;
(ix)    the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to or on the Amendment Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings;
(x)    the Administrative Agent shall have received a certified copy of an
amendment to, or an amendment and restatement of, the Prudential Senior Secured
Note Agreement duly executed by each party thereto, in form and substance
acceptable to the Administrative Agent;


4
LEGAL02/36802249v9

--------------------------------------------------------------------------------





(xi)    the Administrative Agent shall have received (a) copies of audited
consolidated financial statements for the Borrower and its Subsidiaries for the
three fiscal years of the Borrower most recently ended for which financial
statements are available and interim unaudited financial statements for each
quarterly period ended since the last audited financial statements for which
financial statements are available (provided that the filing of Form 10-K with
respect to such fiscal years and Form 10-Q with respect to such quarterly
periods by the Borrower on the website of the Securities and Exchange Commission
at http://www.sec.gov shall satisfy the requirements under this clause (xi)(a))
and (b) annual projections prepared by management of the Borrower of balance
sheets and income statements of the Borrower and its Restricted Subsidiaries for
the term of the Credit Agreement;
(xii)    the Administrative Agent shall have received a duly completed and
executed Compliance Certificate of the Borrower including pro forma calculations
establishing compliance with the financial covenants set forth in Article VI of
the Credit Agreement (as amended hereby) as of the most recently completed
fiscal quarter of the Borrower for which financial statements are available;
(xiii)    the Administrative Agent shall have received all information the
Administrative Agent and each Lender may request with respect to the Borrower
and its Subsidiaries in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and any other "know your
customer" or similar laws or regulations;
(xiv)    the Administrative Agent shall have received certificates of insurance
issued on behalf of insurers of the Loan Parties, describing in reasonable
detail the types and amounts of insurance (property and liability) maintained by
the Loan Parties, naming the Collateral Agent as additional insured on liability
policies and lender loss payee endorsements for property and casualty policies;
(xv)    the Administrative Agent shall have received a duly executed borrowing
notice from the Borrower in form and substance reasonably acceptable to the
Administrative Agent with respect to any Term Loans and the Revolving Loans to
be made or refinanced, as applicable, on the Amendment Effective Date; and
(xvi)    the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Amendment.
(b)    For purposes of determining compliance with the conditions specified in
this Section 5, each Lender that has executed this Amendment and delivered it to
the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
this Section 5 to be consented to or approved by or acceptable or satisfactory
to such Lender unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.
(c)    From and after the Amendment Effective Date, the Credit Agreement is
amended to read in its entirety as set forth on Exhibit A attached hereto. Upon
the Amendment Effective Date, all of the Obligations incurred under the Credit
Agreement shall, to the extent outstanding on the Amendment Effective Date,
continue to be outstanding under the Credit Agreement, as amended hereby, and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Amendment, and this


5
LEGAL02/36802249v9

--------------------------------------------------------------------------------





Amendment shall not constitute a substitution or novation of such Obligations or
any of the other rights, duties and obligations of the parties hereunder;
provided, that on the Amendment Effective Date, (i) all Revolving Loans
outstanding shall be refunded with a like amount of Borrowing of Revolving
Loans, (ii) each outstanding Term Loan A-2 held by an Extending Lender shall be
refunded with a like amount of Borrowing of Term Loan A-3 (in a principal amount
equal to $55,882,883.96) and (iii) a Borrowing of an additional Term Loan A-3
will be made by each Increasing Lender with an Additional Term Loan A-3
Commitment (in a principal amount equal to $32,367,347.48), in each case, as
specified by the Borrower in the borrowing notices delivered pursuant to Section
5(a)(xv) above. In connection with such borrowing notices, the Administrative
Agent and each Lender party hereto waives (i) the advance notice requirement
under Section 2.3 of the Credit Agreement for Eurodollar Borrowings solely with
respect to such Eurodollar Borrowings to be funded on the Amendment Effective
Date and (ii) any losses, costs or expenses owing to such Lenders pursuant to
Section 2.19 of the Credit Agreement solely as a result of the refunding of any
Eurodollar Loans on the Amendment Effective Date. The Administrative Agent, the
Lenders and the Borrower acknowledge and agree that (A) the New Lender is
agreeing to make available Revolving Loans pursuant to its Revolving Commitment
as of the Amendment Effective Date in an amount equal to $25,000,000, (B) the
Aggregate Revolving Commitment is being increased on the Amendment Effective
Date to $781,726,729.80, (C) the Revolving Commitment of each of the Lenders
(including the New Lender)) shall be as set forth on Schedule III of the Credit
Agreement (as amended hereby), (D) each Increasing Lender’s Additional Term Loan
A-3 Commitment shall be as set forth on Schedule II of the Credit Agreement (as
amended hereby), and (E) after giving effect to the conversion of the Term Loans
of all Extending Lenders into a Term Loan A-3 pursuant to Section 2.5(b) of the
Credit Agreement (as amended hereby) and the making of an additional Term Loan
A-3 by each of the Increasing Lenders with an Additional Term Loan A-3
Commitment pursuant to Section 2.5(c) of the Credit Agreement (as amended
hereby), in each case, on the Amendment Effective Date, the aggregate
outstanding principal balance of Term Loan A-3 is $88,250,231.44. On the
Amendment Effective Date, each of the Lenders set forth on Schedule I attached
hereto agree that such Lender is an “Extending Lender” under the Credit
Agreement (as amended hereby) and that (i) the maturity date of the Term Loans
held by such Lender as of the Amendment Effective Date and (ii) the termination
date of the Revolving Commitments held by such Lender as of the Amendment
Effective Date shall, in each case, be extended to December 20, 2021 in
accordance with the terms of the Credit Agreement (as amended hereby).
(d)    The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment Effective Date.
6.    Joinder of New Lender. The New Lender, by executing this Amendment, hereby
agrees to be joined to the Credit Agreement and become a “Lender” under the
Credit Agreement and the other Loan Documents with all of the rights and
benefits of a Lender under the Credit Agreement and the other Loan Documents,
and be bound by all of the terms and provisions (and subject to all of the
obligations) of a Lender under the Credit Agreement and the other Loan
Documents.
7.    Miscellaneous.
(a)    Except as herein expressly amended, all terms, covenants and provisions
of the Credit Agreement and each other Loan Document are and shall remain in
full force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Amendment. Nothing in this Amendment or in any of the transactions contemplated
hereby (including, without limitation, the refinancing contemplated hereby) is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations of the Borrower under the Credit
Agreement


6
LEGAL02/36802249v9

--------------------------------------------------------------------------------





or to modify, affect or impair the perfection, priority or continuation of the
security interests in, security titles to or other Liens on any Collateral for
the Obligations.
(b)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns.
(c)    THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND 10.7 OF
THE CREDIT AGREEMENT (AS AMENDED HEREBY) RELATING TO GOVERNING LAW,
JURISIDICTION AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE
BY THIS REFERENCE INCORPORATED HEREIN IN FULL.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 5 above, this Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.2 of
the Credit Agreement.
(e)    If any provision of this Amendment or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents, or constitute a course of conduct or dealing among the parties.
The Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents.
(f)    The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.
(g)    In consideration of the amendments contained herein, each of the Loan
Parties hereby waives and releases each of the Lenders, the Administrative Agent
and the Collateral Agent from any and all claims and defenses, known or unknown
as of the date hereof, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.
(h)    This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.
[Remainder of this page intentionally left blank.]






7
LEGAL02/36802249v9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ENCORE CAPITAL GROUP, INC.


By: /s/ Jonathan Clark                                                
Name: Jonathan Clark
Title: Executive Vice President, CFO and Treasurer






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4

--------------------------------------------------------------------------------






SUNTRUST BANK,
as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and as
a Lender


By: /s/ Paula Mueller                                                 
Name: Paula Mueller
Title: Director








Encore Capital Group, Inc.
Signature Pages to Amendment No. 4

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Lender


By: /s/ Angel Sutoyo                                                   
Name: Angel Sutoyo
Title: Senior Vice President


Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------






ING CAPITAL LLC, as Lender


By: /s/ Mary Forstner                                                      
Name: Mary Forstner
Title: Director


By: /s/ Alexander Kreissman                                      
Name: Alexander Kreissman
Title: Vice President






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as Lender


By: /s/ Michael King                                                  
Name: Michael King
Title: Authorized Signatory




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4
    

--------------------------------------------------------------------------------





ZB, N.A. d/b/a CALIFORNIA BANK & TRUST, as Lender


By: /s/ Melissa Chang                                                    
Name: Melissa Chang
Title: Vice President


Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





CITIBANK, N.A., as Lender


By: /s/ Chris Dowler                                                   
Name: Chris Dowler
Title: Senior Vice President




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





BANK LEUMI USA, as Lender


By: /s/ Shohreh Akhavan                                           
Name: Shohreh Akhavan
Title: VP, RM


By: /s/ Catherine C. Burke                                              
Name: Catherine C. Burke
Title: VP/ Credit Officer




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





MUFG Union Bank, N.A. (formerly known as UNION BANK), as Lender


By: /s/ Elizabeth Willis                                                   
Name: Elizabeth Willis
Title: Vice President




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





MANUFACTURERS BANK, as Lender


By: /s/ Sandy
Lee                                                                
Name: Sandy Lee
Title: Vice President




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





FLAGSTAR BANK, as Lender


By: /s/ Kelly M. Hamrick                                                      
Name: Kelly M. Hamrick
Title: First Vice President






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





THE PRIVATEBANK AND TRUST COMPANY, as Lender


By: /s/ Shawn P. Bradley                                                
Name: Shawn P. Bradley
Title: Associate Managing Director






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





CITIZENS BANK, N.A. (formerly known as RBS Citizens, N.A.), as Lender


By: /s/ Darran Wee                                                          
Name: Darran Wee
Title: Senior Vice President






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH, as Lender


By: /s/ Houssem Daly                                                         
Name: Houssem Daly
Title: Associate Director


By: /s/ Denise Bushee                                                     
Name: Denise Bushee
Title: Associate Director




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------





CTBC BANK CORP. (USA), as Lender


By: /s/ Shahid Kathrada                                                  
Name: Shahid Kathrada
Title: First Vice President




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender


By: /s/ Doreen Barr                                                             
Name: Doreen Barr
Title: Authorized Signatory




By: /s/ Warren Van Heyst                                                  
Name: Warren Van Heyst
Title: Authorized Signatory






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------






NORTHWESTERN BANK, as Lender



By: /s/ Richard A. Mulcahy                                            
Name: Richard A. Mulcahy
Title: WA Div. President




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4
    

--------------------------------------------------------------------------------





UMPQUA BANK, as Lender



By: /s/ Mark J. Lee                                                          
Name: Mark J. Lee
Title: EVP, Regional Director




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------







Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party and
their respective payment, performance and observance obligations and liabilities
(whether contingent or otherwise) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) confirms and agrees that the pledge and security interest in the
Collateral granted by it pursuant to the Collateral Documents to which it is a
party shall continue in full force and effect, and (c) acknowledges and agrees
that such pledge and security interest in the Collateral granted by it pursuant
to such Collateral Documents shall continue to secure the Obligations purported
to be secured thereby, as amended or otherwise affected hereby.
ENCORE CAPITAL GROUP, INC.
MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND INTERNATIONAL LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2 CORPORATION
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.






By: /s/ Jonathan Clark                
Name: Jonathan Clark
Title: Treasurer








Encore Capital Group, Inc.
Signature Pages to Amendment No. 4



--------------------------------------------------------------------------------






MIDLAND INDIA LLC




By: /s/ Ashish Masih                
Name: Ashish Masih
Title: President




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4
    

--------------------------------------------------------------------------------






ASSET ACCEPTANCE RECOVERY SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
LEGAL RECOVERY SOLUTIONS, LLC




By: /s/ Darin Herring                
Name: Darin Herring
Title: Vice President, Operations






Encore Capital Group, Inc.
Signature Pages to Amendment No. 4
    

--------------------------------------------------------------------------------






ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC




By: /s/ Greg Call                
Name: Greg Call
Title: Secretary




Encore Capital Group, Inc.
Signature Pages to Amendment No. 4
    

--------------------------------------------------------------------------------






Schedule I
Extending Lenders


SunTrust Bank
Bank of America
ING Capital
Credit Suisse AG, Cayman Islands Branch
MUFG Union Bank, N.A.
Citibank, N.A.
Morgan Stanley Bank, N.A.
ZB, N.A. d/b/a California Bank & Trust
Flagstar Bank
Bank Leumi USA
Northwest Bank
PrivateBank and Trust Company
UBS AG, Stamford Branch
CTBC Bank Corp. (USA)
Opus Bank




Schedule I to Amendment No. 4



--------------------------------------------------------------------------------


EXECUTION VERSION






Exhibit A
Amended and Restated Credit Agreement
See attached.








LEGAL02/36800330v21



--------------------------------------------------------------------------------


EXECUTION VERSION











--------------------------------------------------------------------------------







THIRD AMENDED AND RESTATED CREDIT AGREEMENT


dated as of December 20, 2016




among


ENCORE CAPITAL GROUP, INC.
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO




and




SUNTRUST BANK
as Administrative Agent and Collateral Agent




BANK OF AMERICA, N.A.
as Syndication Agent




ING CAPITAL LLC,
MORGAN STANLEY SENIOR FUNDING, INC.
and
MUFG UNION BANK, N.A.


as Co-Documentation Agents








SUNTRUST ROBINSON HUMPHREY, INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners




LEGAL02/36800330v21



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
THIRD AMENDED AND RESTATED CREDIT AGREEMENT    
ARTICLE I
DEFINITIONS; CONSTRUCTION    

Section 1.1.
Definitions.    

Section 1.2.
Classifications of Loans and Borrowings.    

Section 1.3.
Accounting Terms and Determination.    

Section 1.4.
Terms Generally.    

ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS    

Section 2.1.
General Description of Facilities.    

Section 2.2.
Revolving Loans.    

Section 2.3.
Procedure for Revolving Borrowings.    

Section 2.4.
Swingline Commitment.    

Section 2.5.
Term Loans; Additional Term Loan A-3 Commitments.    

Section 2.6.
Funding of Borrowings.    

Section 2.7.
Interest Elections.    

Section 2.8.
Optional Reduction and Termination of Commitments.    

Section 2.9.
Repayment of Loans.    

Section 2.10.
Evidence of Indebtedness.    

Section 2.11.
Optional Prepayments.    

Section 2.12.
Mandatory Prepayments.    

Section 2.13.
Interest on Loans.    

Section 2.14.
Fees.    

Section 2.15.
Computation of Interest and Fees.    

Section 2.16.
Inability to Determine Interest Rates.    

Section 2.17.
Illegality.    

Section 2.18.
Increased Costs.    

Section 2.19.
Funding Indemnity.    

Section 2.20.
Taxes.    

Section 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.    

Section 2.22.
Letters of Credit.    

Section 2.23.
Defaulting Lenders.    

Section 2.24.
Incremental Credit Extensions.    

Section 2.25.
Maturity Extensions.    

Section 2.26.
Mitigation of Obligations.    

Section 2.27.
Replacement of Lenders.    

Section 2.28.
Cash Collateral For Defaulting Lenders.    

ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT    

Section 3.1.
Conditions To Effectiveness.    



1
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 3.2.
Each Credit Event.    

Section 3.3.
Delivery of Documents.    

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    

Section 4.1.
Existence and Standing.    

Section 4.2.
Authorization and Validity.    

Section 4.3.
No Conflict; Government Consent.    

Section 4.4.
Financial Statements; No Material Adverse Change.    

Section 4.5.
Litigation and Contingent Obligations.    

Section 4.6.
Compliance with Laws.    

Section 4.7.
Investment Company Act.    

Section 4.8.
Taxes.    

Section 4.9.
Regulation U.    

Section 4.10.
ERISA.    

Section 4.11.
Ownership of Property.    

Section 4.12.
Accuracy of Information.    

Section 4.13.
Environmental Matters.    

Section 4.14.
Subsidiaries.    

Section 4.15.
Solvency.    

Section 4.16.
Insurance.    

Section 4.17.
Sanctioned Person.    

Section 4.18.
Anti-Terrorism; Anti-Corruption Laws and Sanctions.    

Section 4.19.
Plan Assets; Prohibited Transactions.    

Section 4.20.
Material Agreements.    

Section 4.21.
No Default or Event of Default.    

ARTICLE V
AFFIRMATIVE COVENANTS    

Section 5.1.
Financial Statements and Other Information.    

Section 5.2.
Notices of Default and Material Events.    

Section 5.3.
Conduct of Business.    

Section 5.4.
Compliance with Laws.    

Section 5.5.
Taxes.    

Section 5.6.
Maintenance of Properties.    

Section 5.7.
Inspection; Keeping of Books and Records.    

Section 5.8.
Insurance.    

Section 5.9.
Use of Proceeds.    

Section 5.10.
Guarantors.    

Section 5.11.
Collateral.    

Section 5.12.
Post-Closing Obligations.    

ARTICLE VI
FINANCIAL COVENANTS    

Section 6.1.
Cash Flow Leverage Ratio.    

Section 6.2.
Cash Flow First Lien Leverage Ratio.    

Section 6.3.
Minimum Net Worth.    



2
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 6.4.
Interest Coverage Ratio.    

ARTICLE VII
NEGATIVE COVENANTS    

Section 7.1.
Indebtedness.    

Section 7.2.
Liens.    

Section 7.3.
Merger or Dissolution.    

Section 7.4.
Investments and Acquisitions.    

Section 7.5.
Restricted Payments.    

Section 7.6.
Sale of Assets.    

Section 7.7.
Transactions with Affiliates.    

Section 7.8.
Subsidiary Covenants.    

Section 7.9.
Sale and Leaseback Transactions.    

Section 7.10.
Financial Contracts.    

Section 7.11.
Acquisition of Receivables Portfolios.    

Section 7.12.
Subordinated Indebtedness; Junior Indebtedness; Prudential Financing.    

Section 7.13.
Government Regulation.    

Section 7.14.
Use of Proceeds.    

Section 7.15.
Contingent Obligations.    

Section 7.16.
Liquidity.    

Section 7.17.
Most Favored Lender Status.    

ARTICLE VIII
EVENTS OF DEFAULT    

Section 8.1.
Events of Default.    

Section 8.2.
Acceleration.    

ARTICLE IX
THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT    

Section 9.1.
Appointment; Nature of Relationship.    

Section 9.2.
Powers.    

Section 9.3.
General Immunity.    

Section 9.4.
No Responsibility for Loans, Recitals, Etc.    

Section 9.5.
Action on Instructions of Lenders.    

Section 9.6.
Employment of Agents and Counsel.    

Section 9.7.
Reliance on Documents; Counsel.    

Section 9.8.
Agent’s Reimbursement and Indemnification.    

Section 9.9.
Notice of Default.    

Section 9.10.
Rights as a Lender.    

Section 9.11.
Lender Credit Decision.    

Section 9.12.
Successor Administrative Agent.    

Section 9.13.
Delegation to Affiliates.    

Section 9.14.
Co-Agents, Documentation Agent, Syndication Agent.    

Section 9.15.
Collateral Documents.    

Section 9.16.
Reports.    

Section 9.17.
Withholding Tax.    



3
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 9.18.
Administrative Agent May File Proofs of Claim.    

ARTICLE X
MISCELLANEOUS    

Section 10.1.
Notices.    

Section 10.2.
Waiver; Amendments.    

Section 10.3.
Expenses; Indemnification.    

Section 10.4.
Successors and Assigns.    

Section 10.5.
Performance of Obligations.    

Section 10.6.
Governing Law; Jurisdiction; Consent to Service of Process.    

Section 10.7.
WAIVER OF JURY TRIAL.    

Section 10.8.
Right of Setoff.    

Section 10.9.
Counterparts; Integration.    

Section 10.10.
Survival.    

Section 10.11.
Severability.    

Section 10.12.
Confidentiality.    

Section 10.13.
Interest Rate Limitation.    

Section 10.14.
Waiver of Effect of Corporate Seal.    

Section 10.15.
Patriot Act.    

Section 10.16.
Independence of Covenants.    

Section 10.17.
No Advisory or Fiduciary Relationship.    

Section 10.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.    

Section 10.19.
Flood Insurance Matters.    







Schedules
Schedule I-A        -    Applicable Margin and Applicable Percentage
Schedule I-B        -    Applicable Margin (Term Loan A-1)
Schedule II
-    Term Loan Amounts and Additional Term Loan A-3 Commitment Amounts of
Increasing Lenders, Extending Lenders and Non-Extending Lenders;

Schedule III
Revolving Commitment Amounts of New Lender, Increasing Lenders, Extending
Lenders and Non-Extending Lenders;

Schedule 2.22        -    Existing Letters of Credit
Schedule 4.8        -    Taxes
Schedule 4.14        -    Subsidiaries
Schedule 4.20        -     Material Agreements
Schedule 5.12        -     Post-Closing Obligations
Schedule 7.1(b)    -    Outstanding Indebtedness
Schedule 7.2        -    Liens
Schedule 7.4(a)    -    Permitted Investments
Schedule 7.4(b)    -    Existing Investments




4
LEGAL02/36800330v21

--------------------------------------------------------------------------------







Exhibits


Exhibit A        -     Form of Assignment and Acceptance
Exhibit B         -    Form of Borrowing Base Certificate    
Exhibit C        -     Form of Revolving Credit Note
Exhibit D        -    Form of Swingline Note
Exhibit E-1        -    Form of Term Note A
Exhibit E-2        -    Form of Term Note A-1
Exhibit E-3            Form of Term Note A-2
Exhibit E-4            Form of Term Note A-3
Exhibit F-1        -    Form of U.S. Tax Compliance Certificate
Exhibit F-2        -    Form of U.S. Tax Compliance Certificate
Exhibit F-3        -    Form of U.S. Tax Compliance Certificate
Exhibit F-4        -    Form of U.S. Tax Compliance Certificate
Exhibit 2.3        -    Form of Notice of Revolving Borrowing
Exhibit 2.4        -    Form of Notice of Swingline Borrowing
Exhibit 2.7        -    Form of Notice of Conversion/Continuation
Exhibit 3.1(b)(vi)        Form of Intercreditor Agreement
Exhibit 3.1(b)(vii)    -    Form of Secretary’s Certificate
Exhibit 3.1(b)(x)    -    Form of Officer’s Certificate
Exhibit 5.1(c)        -    Form of Compliance Certificate












5
LEGAL02/36800330v21

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of December 20, 2016, by and among ENCORE CAPITAL GROUP, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as collateral agent for the Secured Parties, as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain lenders and SunTrust Bank, as the Administrative
Agent and Collateral Agent, are parties to that certain Second Amended and
Restated Credit Agreement dated as of February 25, 2014 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement to modify certain terms and provisions of the Existing Credit
Agreement; and
WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Bank and
the Swingline Lender are willing to do so;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I    

DEFINITIONS; CONSTRUCTION
Section 1.1.    Definitions.
In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):
“2010 Prudential Senior Secured Notes” shall mean the 7.75% Senior Secured Notes
due September 17, 2017 issued by the Borrower pursuant to the terms of the
“Original Agreement” (as defined in the Prudential Senior Secured Note
Agreement) in connection with the Prudential Financing described in clause (i)
of the definition thereof, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“2011 Prudential Senior Secured Notes” shall mean the 7.375% Senior Secured
Notes due February 10, 2018 issued by the Borrower pursuant to the terms of the
“Prior Agreement” (as defined in the Prudential Senior Secured Note Agreement)
in connection with the





--------------------------------------------------------------------------------





Prudential Financing described in clause (ii) of the definition thereof, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“2012 Prior Closing Date” shall mean November 5, 2012.
“2014 Prior Closing Date” shall mean February 25, 2014.
“2017 Revolving Commitment Termination Date” shall mean the earliest of (i)
November 3, 2017, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided, that, with
respect to any Extended Revolving Commitment (and the Extended Revolving Loans
made pursuant thereto), the termination date shall be as set forth in the
Extension Offer with respect thereto.
“2017 Revolving Lender” shall mean each Lender identified under the heading
“2017 Revolving Lender” on Schedule III, and its successors and assigns.
“2019 Revolving Commitment Termination Date” shall mean the earliest of (i)
February 25, 2019, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise); provided, that, with
respect to any Extended Revolving Commitment (and the Extended Revolving Loans
made pursuant thereto), the termination date shall be as set forth in the
Extension Offer with respect thereto.
“2019 Revolving Lender” shall mean each Lender identified under the heading
“2019 Revolving Lender” on Schedule III, and its successors and assigns.
“Accounts” shall mean and includes all of the Borrower’s and each Restricted
Subsidiary’s presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower or such
Restricted Subsidiary to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guarantees with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Acquisition” shall mean any transaction or any series of related transactions,
other than a Permitted Restructuring or purchases or acquisitions of Receivables
Portfolios in the ordinary course of business, consummated on or after the
Closing Date, by which the Borrower or any of its Restricted Subsidiaries (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage


2
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of voting power) of the outstanding ownership interests of a partnership or
limited liability company of any Person; provided, however, that the following
shall not be considered an “Acquisition”: (a) any asset purchase consisting
solely of Receivables Portfolios and (b) the purchase of equity interests of an
entity (1) the assets of which consist solely of Receivables and other
Immaterial Assets which are used by such entity in connection with managing such
Receivables, (2) which conducts no business other than managing the Receivables
held by such entity and (3) which has no Indebtedness.
“Additional Lender” shall have the meaning given to such term in Section
2.24(d).
“Additional Senior Secured Notes” shall mean the senior secured notes issued by
the Borrower in connection with the Prudential Financing described in clause
(iii) of the definition thereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Additional Term Loan A-3 Commitment” shall mean, with respect to each
Increasing Lender, the obligation of such Lender to make an additional Term Loan
A-3 hereunder on the Closing Date in a principal amount equal to the amount set
forth with respect to such Increasing Lender on Schedule II.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the greater of (a) the rate per annum obtained by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage and (b) 0%.
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof, and any successor Administrative Agent appointed
pursuant to the terms of this Agreement.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Advance Rate” shall mean, as of any date of determination on and after the
Closing Date, 35%, provided that the Advance Rate to be applied with respect to
the Estimated Remaining Collections from Debtor Receivables shall in all events
be 55%.
“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.
“Agents” shall mean the Administrative Agent and the Collateral Agent.


3
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Aggregate Revolving Commitment” shall mean the aggregate principal amount of
the Revolving Commitments of all the Lenders, as may be increased or reduced
from time to time pursuant to the terms hereof. The Aggregate Revolving
Commitment as of the Closing Date is $781,726,729.80.
“Aggregate Revolving Credit Exposure” shall mean, at any time, the aggregate of
the outstanding Revolving Credit Exposure of all the Lenders.
“Agreement” shall mean this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.
“Agreement Accounting Principles” shall mean generally accepted accounting
principles as in effect in the United States from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Borrower referred to in Section 4.4.
“Amortized Collections” shall mean, for any period, the aggregate amount of
collections from receivable portfolios (including that portion attributable to
sales of receivables) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period, in accordance with Agreement Accounting
Principles, that are not included in consolidated revenues by reason of the
application of such collections to principal of such receivable portfolios (for
purposes of illustration only, the Amortized Collections have been most recently
identified in the amount of $452,226,000 as “Amortized Collections” in the
Borrower’s Compliance Certificate for the twelve-month period ended September
30, 2016).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean (a) with respect to interest on all Revolving
Loans, Term Loan A, Term Loan A-2 and Term Loan A-3 outstanding on such date, a
percentage per annum determined by reference to the applicable Cash Flow
Leverage Ratio in effect on such date as set forth on Schedule I-A and (b) with
respect to interest on Term Loan A‑1 outstanding on such date, a percentage per
annum determined by reference to the applicable Cash Flow Leverage Ratio in
effect on such date as set forth on Schedule I-B; provided, that a change in the
Applicable Margin resulting from a change in the Cash Flow Leverage Ratio shall
be effective on the second Business Day after the date on which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate when so required, the Applicable Margin shall be at
Level III as set forth on Schedule I-A and Schedule I-B, respectively, until
such time as such financial statements and Compliance


4
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the fiscal quarter of the Borrower ending December 31, 2016 are
required to be delivered shall be at Level III as set forth on Schedule I-A and
Schedule I-B, respectively.
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Cash Flow Leverage Ratio in effect on such date as set forth
on Schedule I-A; provided, that a change in the Applicable Percentage resulting
from a change in the Cash Flow Leverage Ratio shall be effective on the second
Business Day after the date on which the Borrower delivers the financial
statements required by Section 5.1(a) or (b) and the Compliance Certificate
required by Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Percentage shall be at Level III as
set forth on Schedule I-A until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Percentage
shall be determined as provided above. Notwithstanding the foregoing, the
Applicable Percentage for the commitment fee from the Closing Date until the
financial statements and Compliance Certificate for the fiscal quarter of the
Borrower ending December 31, 2016 are required to be delivered shall be at Level
III as set forth on Schedule I-A.
“Applicable Pledge Percentage” shall mean 100%, but 65% in the case of a pledge
of capital stock of a Foreign Subsidiary to the extent a 100% pledge would cause
a Deemed Dividend Problem or a Financial Assistance Problem.
“Applicable Revolver Percentage” shall mean with respect to any Lender holding
Revolving Commitments, the percentage of the total Revolving Commitments
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Revolver Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
“Approved Fund” shall mean any Person (other than a natural Person) that (a) is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arrangers” shall mean, collectively, SunTrust Robinson Humphrey, Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the Closing Date), in their capacities as joint lead
arrangers.
“Asset Sale” shall mean, with respect to the Borrower or any Restricted
Subsidiary, the sale, lease, conveyance, disposition or other transfer by such
Person of any of its assets (including by way of a Sale and Leaseback
Transaction, and including the sale or other transfer of any of the


5
LEGAL02/36800330v21

--------------------------------------------------------------------------------





capital stock or other equity interests of such Person or any Restricted
Subsidiary of such Person) to any Person other than the Borrower or any of its
Wholly-Owned Subsidiaries other than (i) the sale of Receivables in the ordinary
course of business (so long as, after giving effect to each such sale, the
Borrower makes the required prepayments and/or reinvestment of proceeds required
under Section 2.12(a)), (ii) the sale or other disposition of any obsolete,
excess, damaged or worn-out Equipment disposed of in the ordinary course of
business, (iii) leases of assets in the ordinary course of business consistent
with past practice and (iv) from and after the Closing Date, sales or
dispositions of assets outside the ordinary course of business with an aggregate
fair market value not to exceed $20,000,000.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
“Authorized Officer” shall mean any of the President and Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, Treasurer, Assistant
Treasurer or Controller of the Borrower, or such other officer of the Borrower
as may be designated by the Borrower in writing to the Administrative Agent from
time to time, acting singly.
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
“Banking Services” shall mean each and any of the following bank services
provided to the Borrower or any of its Restricted Subsidiaries by any Lender or
any of its Affiliates: (a) commercial credit cards, (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
“Banking Services Agreement” shall mean any agreement entered into by the
Borrower or any of its Restricted Subsidiaries in connection with Banking
Services.
“Banking Services Obligations” shall mean any and all obligations of the
Borrower or any of its Restricted Subsidiaries, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with Banking Services.
“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum, (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum and (iv) 0%. The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the any


6
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of the rates described above in this definition shall be effective from and
including the date such change is announced as being effective.
“Borrower” shall have the meaning in the introductory paragraph hereof.
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Borrowing Base” shall mean, as of any date of calculation, an amount, as set
forth on the most current Borrowing Base Certificate delivered to the
Administrative Agent on or prior to such date, equal to (i) the lesser of (1)
the Advance Rate of Estimated Remaining Collections (exclusive of any
Receivables in any Receivables Portfolio that are not Eligible Receivables) as
of the last day of the month for which such Borrowing Base Certificate was
provided and (2) the product of the net book value of all Receivables Portfolios
acquired by any Loan Party on or after January 1, 2005 multiplied by 95%, minus
(ii) the sum of (x) the aggregate principal amount outstanding in respect of the
Prudential Senior Secured Notes plus (y) the aggregate principal amount
outstanding in respect of the Term Loans (it being understood that the Borrowing
Base Certificate provided on the date of any Credit Extension may include, on a
pro forma basis, the Receivables Portfolio(s) being acquired in connection with
such Credit Extension); provided, however, that, for purposes of calculating the
amount specified in clause (1) above (the “Total ERC Amount”), the Advance Rate
of Estimated Remaining Collections attributable to Debtor Receivables shall not
at any time exceed an amount equal to 35% of the Total ERC Amount (without
regard to this proviso).
“Borrowing Base Certificate” shall mean a certificate, in substantially the form
of Exhibit B, setting forth the Borrowing Base and the component calculations
thereof.
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are open for dealings in dollar deposits in the London interbank
market.
“Capital Lease” of a Person shall mean, subject to Section 1.3, any lease of
Property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person shall mean the amount of the
obligations of such Person under Capital Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) to the Administrative
Agent for the benefit of the holder or beneficiary of such obligations cash
collateral for such obligations in Dollars (in amounts, unless otherwise
specified herein, equal to 100% of face amount or stated amount such
obligations),


7
LEGAL02/36800330v21

--------------------------------------------------------------------------------





with a depository institution (which may include the Administrative Agent), and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalent Investments” shall mean (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
“Cash Flow First Lien Leverage Ratio” shall have the meaning specified in
Section 6.2.
“Cash Flow Leverage Ratio” shall have the meaning specified in Section 6.1.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.18, by the parent corporation
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” shall mean: (i) the acquisition by any Person, or two or
more Persons acting in concert (other than Red Mountain Capital Partners LLC,
JCF FPK I LP or any affiliate thereof), of beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission of the United
States (the “SEC”) under the Exchange Act) of 30% or more of the outstanding
shares of voting stock of the Borrower; (ii) other than pursuant to a
transaction permitted hereunder, the Borrower shall cease to own, directly or
indirectly and free and clear of all Liens or other encumbrances, all of the
outstanding shares of voting stock of the Guarantors on a fully diluted basis;
(iii) the majority of the Board of Directors of the Borrower fails to consist of
Continuing Directors; or (iv) the acquisition by Red Mountain Capital Partners
LLC, JCF FPK I LP and/or any affiliate of either of them and/or any other
Persons acting in concert with any of the foregoing Persons described in this
clause (iv) of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Exchange Act) of greater than 50% of the outstanding shares of voting
stock of the Borrower. No Permitted Restructuring shall constitute a Change of
Control.


8
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Revolving Loans, Swingline Loans, Term Loan A, Term Loan A-1, Term Loan A-2,
Term Loan A-3, Incremental Term Loans or Extended Term Loans and (b) any
Commitment, refers to whether such Commitment is a Revolving Commitment,
Incremental Revolving Commitment, Extended Revolving Commitment, or a Swingline
Commitment, or an Additional Term Loan A-3 Commitment.
“Closing Date” shall mean the date on which all of the conditions set forth in
Section 5 of that certain Amendment No. 4 to Second Amended and Restated Credit
Agreement and Amendment No. 1 to Second Amended and Restated Pledge and Security
Agreement dated as of the date hereof among the Borrower, the Guarantors, the
Lenders party thereto and SunTrust Bank, as Administrative Agent, Collateral
Agent, Swingline Lender and Issuing Bank, shall have been satisfied.
“Code” shall mean the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
“Collateral” shall mean all Property and interests in Property now owned or
hereafter acquired by the Borrower or any of its Restricted Subsidiaries in or
upon which a security interest, lien or mortgage is granted (or is required to
be granted pursuant to the terms hereof) in favor of the Collateral Agent
pursuant to the Collateral Documents, on behalf of itself and the Secured
Parties, to secure the Secured Obligations.
“Collateral Agent” shall mean SunTrust Bank in its capacity as Collateral Agent
for the Secured Parties and any successor Collateral Agent appointed pursuant to
the terms of the Intercreditor Agreement.
“Collateral Documents” shall mean all agreements, instruments and documents
executed in connection with this Agreement that are intended to create or
evidence Liens to secure the Secured Obligations, including, without limitation,
the Pledge and Security Agreement, the Intellectual Property Security
Agreements, the Mortgages and all other security agreements, mortgages, deeds of
trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, assignments, contracts, fee letters, notices,
leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by the Borrower or any of its Restricted Subsidiaries
and delivered to the Collateral Agent, on behalf of itself and the Secured
Parties, to secure the Secured Obligations.
“Collateral Shortfall Amount” is defined in Section 8.2.
“Commitment” shall mean a Revolving Commitment, an Extended Revolving
Commitment, an Incremental Revolving Commitment, a Swingline Commitment, an
Additional Term Loan A-3 Commitment or any combination thereof (as the context
shall permit or require).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


9
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Compliance Certificate” shall mean a certificate from the chief financial
officer, treasurer or assistant treasurer of the Borrower and containing the
certifications set forth in Section 5.1(c).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBIT” shall mean Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense (whether actual or contingent), (ii) expense for taxes paid or
accrued, (iii) any extraordinary losses, (iv) integration and restructuring
related expenses (specifically excluding any such expenses related to
acquisitions of Receivables Portfolios in the ordinary course of business) and
expenses related to Permitted Acquisitions and (v) settlement fees and related
administrative expenses; provided that any such amounts described in the
foregoing clauses (iv) and (v), individually or collectively, shall not exceed
twenty percent (20%) of the amount of Consolidated EBIT for the relevant period
(determined prior to giving effect to any such amounts that are added back);
minus, to the extent included in Consolidated Net Income, (a) interest income,
(b) any extraordinary gains, (c) the income of any Person (1) in which any
Person other than the Borrower or any of its Restricted Subsidiaries has a joint
interest or a partnership interest or other ownership interest and (2) to the
extent the Borrower or any of its Restricted Subsidiaries does not control the
Board of Directors or other governing body of such Person or otherwise does not
control the declaration of a dividend or other distribution by such Person,
except in each case to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Restricted
Subsidiaries by such Person during the relevant period and (d) the income of any
Restricted Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or distributions (including via intercompany advances or
other intercompany transactions but in each case up to and not exceeding the
amount of such income) by that Restricted Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary, all calculated for the Borrower and
its Restricted Subsidiaries on a consolidated basis.
“Consolidated EBITDA” shall mean Consolidated Net Income plus, (1) to the extent
not included in such revenue, Amortized Collections, and (2) to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense (whether actual or contingent), (ii) expense for taxes paid or
accrued, (iii) depreciation expense, (iv) amortization expense, (v) any
extraordinary losses, (vi) non-cash charges arising from compensation expense as
a result of the adoption of amendments to Agreement Accounting Principles
requiring certain stock based compensation to be recorded as an expense within
the Borrower’s consolidated statement of operations, (vii) integration and
restructuring related expenses (specifically excluding any such expenses related
to acquisitions of Receivables Portfolios in the ordinary course of business)
and expenses related to Permitted Acquisitions and (viii) settlement fees and
related administrative expenses; provided that any such amounts described in the
foregoing clauses (vii) and (viii), individually or collectively, shall not
exceed twenty percent (20%) of the amount of Consolidated EBITDA for the
relevant period (determined prior to giving effect to any such amounts that are


10
LEGAL02/36800330v21

--------------------------------------------------------------------------------





added back), minus, to the extent included in Consolidated Net Income, (a)
interest income, (b) any extraordinary gains, (c) the income of any Person (1)
in which any Person other than the Borrower or any of its Restricted
Subsidiaries has a joint interest or a partnership interest or other ownership
interest and (2) to the extent the Borrower or any of its Restricted
Subsidiaries does not control the Board of Directors or other governing body of
such Person or otherwise does not control the declaration of a dividend or other
distribution by such Person, except in each case to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Restricted Subsidiaries by such Person during the relevant period and (d) the
income of any Restricted Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or distributions (including via intercompany
advances or other intercompany transactions but in each case up to and not
exceeding the amount of such income) by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, all calculated for the Borrower and its
Restricted Subsidiaries on a consolidated basis.
“Consolidated First Lien Indebtedness” shall mean, as at any date of
determination, the amount of Consolidated Funded Indebtedness outstanding on
such date that is secured by a first priority Lien on any Property of the
Borrower and its Restricted Subsidiaries.
“Consolidated Funded Indebtedness” shall mean at any time the aggregate dollar
amount of Consolidated Indebtedness which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time.
“Consolidated Indebtedness” shall mean, at any time, the Indebtedness of the
Borrower and its Restricted Subsidiaries that would be reflected on a
consolidated balance sheet of Borrower prepared in accordance with Agreement
Accounting Principles as of such time.
“Consolidated Interest Expense” shall mean, with reference to any period, the
interest expense and contingent interest expense of the Borrower and its
Restricted Subsidiaries (including that portion attributable to Capital Leases)
calculated on a consolidated basis for such period, in accordance with Agreement
Accounting Principles.
“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Borrower and its Restricted Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles. For the avoidance of doubt, Consolidated Net Income shall exclude
any and all income and other amounts attributable to any Unrestricted Subsidiary
(other than the amount of any cash dividends or other cash distributions
actually paid during the reference period to the Borrower or any of its
Restricted Subsidiaries by an Unrestricted Subsidiary).
“Consolidated Net Worth” shall mean at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Restricted Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.
“Consolidated Tangible Assets” shall mean Consolidated Total Assets minus any
Intangible Assets.


11
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis in accordance with
Agreement Accounting Principles.
“Contingent Obligation” of a Person shall mean any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Continuing Director” shall mean, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election.
“Controlled Group” shall mean all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Credit Extension” shall mean the making of a Loan or the issuance of a Letter
of Credit hereunder (including the deemed issuance of Existing Letters of Credit
on the Closing Date).
“Debtor Receivable” shall mean a Receivable the obligor on which is subject to a
proceeding under the Bankruptcy Code of the United States of America.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Deemed Dividend Problem” shall mean, with respect to any Foreign Subsidiary,
such Foreign Subsidiary’s accumulated and undistributed earnings and profits
being deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary for U.S. federal income tax purposes and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).


12
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Laws, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; or (iii) become the subject of a Bail-in Action (as defined in Section
10.18); provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed in any
such case, where such ownership or action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.23(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, each Swingline Lender and each
Lender.
“Disqualified Stock” shall mean any capital stock or other equity interest that,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the Revolving Commitment Termination Date.


13
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Subsidiary” shall mean any Restricted Subsidiary of any Person
organized under the laws of a jurisdiction located in the United States of
America.
“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)).
“Eligible Receivables” of any Loan Party shall mean, as of any date of
determination, (i) Receivables owned by a Loan Party as of the Closing Date,
which Receivables were included in the Borrowing Base under the Existing Credit
Agreement as of the Closing Date and (ii) Receivables purchased by a Loan Party
on or after the Closing Date to the extent such Receivable is owned, or to be
purchased by such Loan Party by applying the proceeds of a Credit Extension
within five (5) Business Days of the making of such Credit Extension, and in the
case of both (i) and (ii) that is payable in Dollars and in which the Collateral
Agent has, or upon purchase by such Loan Party, will have, for the benefit of
the Secured Parties, a first-priority perfected security interest pursuant to
the Collateral Documents, other than any such Receivable:
(a)    that is not an existing obligation for which sufficient consideration has
been given;
(b)    with respect to which such Loan Party does not (or will not, upon the
closing of the relevant purchase thereof) have good and marketable title
pursuant to a legal, valid and binding bill of sale or purchase agreement
entered into by such Loan Party or assignment to such Loan Party;
(c)    that has been repurchased by, or returned or put-back to, the Person from
whom such Loan Party acquired such Receivable and such Receivable has not
subsequently been replaced with a new Receivable of at least comparable value
acquired from such Person;
(d)    all or any portion of which is subject to any Lien (except the Lien in
favor of the Collateral Agent under the Collateral Documents);
(e)    that is due from or has been originated by any Restricted Subsidiary or
Encore Affiliate;
(f)    that is not a type of collateral for which a security interest can be
perfected by filing pursuant to Article 9 of the Uniform Commercial Code as then
in effect in the State of New York; and
(g)    that is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Receivable is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of the
Collateral Agent or (ii) the government of the United States of America, or any
department, agency, public corporation, or instrumentality or any agency or
instrumentality


14
LEGAL02/36800330v21

--------------------------------------------------------------------------------





thereof, including any agency or instrumentality which is obligated to make
payment with respect to Medicare, Medicaid or other Receivables representing
amounts owing under any other program established by federal, State, county,
municipal or other local law which requires that payments for healthcare
services be made to the provider of such services in order to comply with any
applicable “anti-assignment” provisions, provider agreement or federal, State,
county, municipal or other local law, rule or regulation.
“Encore Affiliate” shall mean any Person directly or indirectly controlling,
controlled by or under common control with the Borrower. A Person shall be
deemed to control another Person if the controlling Person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of 10% or more of any
class of voting securities (or other ownership interests) of the controlled
Person and possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of voting securities, by contract or otherwise.
“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“Equipment” shall mean all of the Borrower’s and each Restricted Subsidiary’s
present and future (i) equipment, including, without limitation, machinery,
manufacturing, distribution, data processing and office equipment, assembly
systems, tools, molds, dies, fixtures, appliances, furniture, furnishings,
vehicles, vessels, aircraft, aircraft engines, and trade fixtures, (ii) other
tangible personal property (other than inventory), and (iii) any and all
accessions, parts and appurtenances attached to any of the foregoing or used in
connection therewith, and any substitutions therefor and replacements, products
and proceeds thereof.
“Equipment Financing Transactions” shall mean the secured equipment financing
arrangements entered into by any Loan Party in the ordinary course of business
from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
“Estimated Remaining Collections” means, as of any date, the aggregate amount of
gross remaining cash collections which any Loan Party anticipates to receive
from a Receivables Portfolio of a Loan Party or as otherwise referred to by the
Borrower as the total amount of “Estimated Remaining Gross Collections”,
determined and reported by the Borrower pursuant to its financial statements and
other reporting to the Lenders as described in Section 5.1 (it being understood
and agreed that (i) such amount shall be calculated by the Borrower in
accordance with Agreement Accounting Principles and in a manner consistent with
the Borrower’s past practice and with the


15
LEGAL02/36800330v21

--------------------------------------------------------------------------------





methodology used in the reporting of Estimated Remaining Collections in the
Borrower’s public filings with the Securities and Exchange Commission, (ii) the
manner and method of computing Estimated Remaining Collections and all
assumptions made in connection therewith shall be explained to each Lender in
reasonably full detail upon such Lender’s request and (iii) any deviation from
the current method and assumptions used in computing Estimated Remaining
Collections are subject to approval by the Supermajority Lenders in their
discretion).
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Event of Default” shall have the meaning provided in ARTICLE VIII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty
obligations under the Guaranty Agreement of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
obligations of such Guarantor, or the grant by such Guarantor of the security
interest under the Pledge and Security Agreement, becomes effective with respect
to such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty obligation or security interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in,


16
LEGAL02/36800330v21

--------------------------------------------------------------------------------





the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.27) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
first recital hereof.
“Existing Financing Arrangements” shall mean financing arrangements of the
Borrower or any Restricted Subsidiary (other than the transactions under the
Loan Documents and the Equipment Financing Transactions) in effect on the
Closing Date, including without limitation under the Existing Credit Agreement.
“Existing Letters of Credit” shall mean the letters of credit issued and
outstanding under the Existing Credit Agreement as set forth on Schedule 2.22.
“Existing Revolving Commitment Termination Date” shall mean the 2017 Revolving
Commitment Termination Date or the 2019 Revolving Commitment Termination Date,
as applicable.
“Extended Revolving Commitment” has the meaning assigned to such term in Section
2.25(a).
“Extended Revolving Loan” shall mean the Revolving Loans of any Lender that
agrees to an extension of such Revolving Loans pursuant to an Extension.
“Extended Term Loans” has the meaning assigned to such term in Section 2.25(a).
“Extending Lender” shall mean (i) a Lender with a Revolving Commitment that
agrees, pursuant to Section 2.2, that its Revolving Commitment terminates on the
Revolving Commitment Termination Date, and its successors and assigns and (ii) a
Lender with a Term Loan that agrees, pursuant to Section 2.5(b), that its Term
Loan matures on the Term Loan A‑3 Maturity Date, and its successors and assigns.
The Extending Lenders as of the Closing Date, together with the amount of their
respective Revolving Commitments and the outstanding principal amount of the
Term Loan A-3 held by them on the Closing Date, are identified as such under the
heading “Extending Lenders” on Schedule II or Schedule III, as applicable.
“Extending Term Lender” has the meaning assigned to such term in Section
2.25(a).


17
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Extension” has the meaning assigned to such term in Section 2.25(a).
“Extension Offer” has the meaning assigned to such term in Section 2.25(a).
“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities”.
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the price in cash obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined in good faith by the Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 147(b)(1) of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of September 7, 2012,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.
“Financial Assistance Problem” shall mean, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Guarantor or to
permit its capital stock from being pledged pursuant to a pledge agreement on
account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.
“Financial Contract” of a Person shall mean (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction;
provided that any Permitted Indebtedness Hedge shall not be a Financial Contract
so long as such Permitted Indebtedness Hedge relates to capital stock of
Borrower. 


18
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“First Tier Foreign Subsidiary” shall mean each Foreign Subsidiary with respect
to which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding equity interests.
“Flood Hazard Area” shall mean an area identified by the Federal Emergency
Management Agency as an area having special flood hazards.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Subsidiary” shall mean any Restricted Subsidiary of any Person which is
not a Domestic Subsidiary of such Person.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with
respect to Letters of Credit issued by the Issuing Bank other than LC Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Swingline Exposure other than Swingline Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.
“Governmental Authority” shall mean any nation or government, any foreign,
federal, state, local or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government including any central bank or any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank.
“Guarantor” shall mean each Restricted Subsidiary of the Borrower which is a
party to the Guaranty Agreement, including each Restricted Subsidiary of the
Borrower which becomes a party to the Guaranty Agreement pursuant to a joinder
or other supplement thereto, including in connection with a requirement to
become a Guarantor pursuant to the terms hereof.
“Guaranty Agreement” shall mean the Amended and Restated Guaranty Agreement,
dated as of the 2012 Prior Closing Date, made by the Guarantors in favor of the
Administrative Agent for the benefit of the Holders of Obligations, as the same
has been, and may be further, amended, restated, supplemented or otherwise
modified from time to time.
“Holders of Obligations” shall mean the holders of the Obligations from time to
time and shall refer to (i) each Lender in respect of its Loans, (ii) the
Issuing Bank in respect of Reimbursement Obligations, (iii) the Administrative
Agent, the Lenders and the Issuing Bank in respect of all other present and
future obligations and liabilities of the Borrower or any of its Domestic
Subsidiaries of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iv) each Lender (or affiliate
thereof), in respect of all Rate Management Obligations and Banking Services
Obligations of the Borrower or any of its Restricted Subsidiaries to such Lender
(or such affiliate) as exchange party or counterparty under


19
LEGAL02/36800330v21

--------------------------------------------------------------------------------





any Rate Management Transaction or in connection with any Banking Services
Agreements, as applicable, and (v) their respective successors, transferees and
assigns.
“Holders of Prudential Note Obligations” shall mean the holders of the
Prudential Note Obligations from time to time and shall include their respective
successors, transferees and assigns.
“Immaterial Assets” shall mean (a) any tangible assets acquired in a Permitted
Acquisition so long as such tangible assets do not constitute more than 5.0% of
the Purchase Price for such Permitted Acquisition and (b) Intangible Assets
acquired in such Permitted Acquisition.
“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary of the Borrower (x) whose consolidated tangible assets (as
set forth in the most recent consolidated balance sheet of the Borrower and its
Restricted Subsidiaries delivered to the Lenders pursuant to this Agreement and
computed in accordance with Agreement Accounting Principles), when added to the
consolidated tangible assets of all other Immaterial Subsidiaries (as set forth
in the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Lenders pursuant to this Agreement and computed in
accordance with Agreement Accounting Principles), do not constitute more than
5.0% of the Consolidated Tangible Assets and (y) whose consolidated net revenue,
when added to the consolidated net revenue attributable to all other Immaterial
Subsidiaries, does not constitute more than 5.0% of consolidated net revenue of
the Borrower and its Restricted Subsidiaries (in each case, as determined for
the four fiscal quarter period most recently ended for which financial
statements have been delivered to the Lenders pursuant to this Agreement).
“Increasing Lender” shall mean (i) SunTrust Bank, (ii) Bank of America, N.A.
(iii) ING Capital LLC, (iv) MUFG Union Bank, N.A., (v) Flagstar Bank, (vi) Bank
Leumi USA, (vii) Northwest Bank.
“Incremental Facilities” shall have the meaning given such term in Section
2.24(a).
“Incremental Facility Amendment” shall have the meaning given such term in
Section 2.24(d).
“Incremental Revolving Commitments” shall have the meaning given such term in
Section 2.24(a).
“Incremental Revolving Lender” shall have the meaning given such term in Section
2.24(d).
“Incremental Term Loans” shall have the meaning given such term in Section
2.24(a).
“Indebtedness” of a Person shall mean, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of


20
LEGAL02/36800330v21

--------------------------------------------------------------------------------





such Person's business payable on terms customary in the trade), (iii)
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (v) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such Person, (viii) reimbursement
obligations under letters of credit (including Reimbursement Obligations),
bankers’ acceptances, surety bonds and similar instruments, (ix) Off-Balance
Sheet Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi)
Net Mark-to-Market Exposure under Rate Management Transactions and other
Financial Contracts, (xii) Rate Management Obligations and (xiii) any other
obligation for borrowed money which in accordance with Agreement Accounting
Principles would be shown as a liability on the consolidated balance sheet of
such Person.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Initial Trigger Quarter” has the meaning specified in Section 6.2.
“Intangible Assets” shall mean the aggregate amount, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, of: (1) all assets classified
as intangible assets under Agreement Accounting Principles, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses; (2) loans or advances to, investments in, or receivables from (i)
Encore Affiliates, officers, directors, employees or shareholders of the
Borrower or any Restricted Subsidiary or (ii) any Person if such loan, advance,
investment or receivable is outside the Borrower’s or any Restricted
Subsidiary’s normal course of business; and (3) prepaid expenses; provided that
Intangible Assets shall not include deferred court costs, deferred tax assets,
deposits under state workers compensation programs and assets of the Borrower’s
excess deferred compensation plan.
“Intellectual Property Security Agreements” shall mean the amended and restated
intellectual property security agreements executed by the applicable Loan
Parties on the 2012 Prior Closing Date and the intellectual property security
agreements as any Loan Party may from time to time after such date make in favor
of the Collateral Agent for the benefit of the Secured Parties, in each case as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of November 5, 2012, by and among the
Administrative Agent, the Collateral Agent and the Holders of Prudential Note
Obligations, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:


21
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;
(iv)    each principal installment of the Term Loans shall have an Interest
Period ending on each installment payment date and the remaining principal
balance (if any) of the Term Loans shall have an Interest Period determined as
set forth above;
(v)    in the case of any Revolving Loans, no Interest Period commencing prior
to any Existing Revolving Commitment Termination Date shall extend beyond such
Existing Revolving Commitment Termination Date and no Interest Period shall
extend beyond the Revolving Commitment Termination Date; and
(vi)    no Interest Period may extend beyond the Term Loan A Maturity Date (in
the case of Term Loan A), the Term Loan A-1 Maturity Date (in the case of Term
Loan A-1), the Term Loan A-2 Maturity Date (in the case of Term Loan A-2) or the
Term Loan A-3 Maturity Date (in the case of Term Loan A-3).
“Investment” of a Person shall mean any loan, advance (other than commission,
travel and similar advances to officers, employees made in the ordinary course
of business), extension of credit (other than Accounts arising in the ordinary
course of business, but including Contingent Obligations with respect to any
obligation or liability of another Person) or contribution of capital by such
Person; stocks, bonds, mutual funds, limited liability company interests,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person; provided, however, that the
following shall not be considered an “Investment”: (a) the purchase of equity
interests of an entity (1) the assets of which consist solely of Receivables and
other Immaterial Assets which are used by such entity in connection with
managing such Receivables, (2) which conducts no business other than managing
the Receivables held by such entity and (3) which has no Indebtedness and (b)
Permitted Restructurings.
“Issuing Bank” shall mean (a) SunTrust Bank, in its capacity as an issuer of
Letters of Credit pursuant to Section 2.22 and (b) any other Lender with a
Revolving Commitment that, in its discretion, elects to become an Issuing Bank
with the approval of the Administrative Agent and the Borrower by agreeing
pursuant to an agreement with, and in form and substance satisfactory


22
LEGAL02/36800330v21

--------------------------------------------------------------------------------





to, the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuing Banks.
“Junior Lien Indebtedness” shall mean Indebtedness of the Borrower or any of its
Restricted Subsidiaries that is secured by Liens that are junior to the Liens of
the Collateral Agent with respect to any of the Collateral.
“Junior Lien Indebtedness Documents” shall mean any document, agreement or
instrument evidencing any Junior Lien Indebtedness or entered into in connection
with any Junior Lien Indebtedness.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment (or applicable
Class of Loan or Commitment) hereunder at such time, including the latest
maturity or expiration date of any Incremental Term Loan, any Extended Term
Loan, any Incremental Revolving Commitment, any Extended Revolving Loan, or any
Extended Revolving Commitment, in each case as extended in accordance with this
Agreement from time to time.
“LC Collateral Account” shall have the meaning assigned to such term in Section
2.12(c).
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount equal to $10,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24(a),
and the New Lender, the Extending Lenders and the Non-Extending Lenders.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters


23
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Screen LIBOR01 Page (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.
“Lien” shall mean any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
agreement, and, in the case of stock, stockholders agreements, voting trust
agreements and all similar arrangements).
“Loan Documents” shall mean, collectively, this Agreement, the LC Documents, the
Collateral Documents, the Guaranty Agreement, the Intercreditor Agreement and
all other documents, instruments, notes (including any Notes issued to any
Lender (if requested)) and agreements executed in connection herewith or
therewith or contemplated hereby or thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time.
“Loan Party” shall mean, at any time, any of the Borrower and any Person which
is a Guarantor at such time; “Loan Parties” shall mean each Loan Party,
collectively.
“Loans” shall mean all Revolving Loans, all Swingline Loans and the Term Loans
in the aggregate or any of them, as the context shall require.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, Property, condition (financial or otherwise), operations or results of
operations of the Borrower, or the Borrower and its Restricted Subsidiaries
taken as a whole, (ii) the ability of the Borrower or any Restricted Subsidiary
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Lenders
thereunder or their rights with respect to the Collateral.
“Material Indebtedness” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in an outstanding principal amount of $10,000,000 or more
in the aggregate (or the equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” shall mean any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).


24
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Medicaid” shall mean the medical assistance program established by Title XIX of
the Social Security Act (42. U.S.C. ss. 1396 ET SEQ.) and any successor or
similar statutes, as in effect from time to time.
“Medicare” shall mean the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. ss. 1395 ET
SEQ.) and any successor or similar statutes as in effect from time to time.
“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage” shall mean each of those certain mortgages and deeds of trust as are
entered into by the Loan Parties pursuant hereto or in connection herewith, in
each case as amended, restated, supplemented or otherwise modified from time to
time.
“Mortgage Instruments” shall mean such title reports, title insurance, opinions
of counsel, surveys, appraisals and environmental reports as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.
“Mortgaged Properties” shall mean each Loan Party’s real Property with a book
value equal to or in excess of $1,000,000.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated or has been
obligated within the past six years to make contributions.
“Net Cash Proceeds” shall mean, with respect to any sale or other disposition of
Property of the Borrower or any Restricted Subsidiary by any Person, cash
(freely convertible into Dollars) received by such Person or any Restricted
Subsidiary of such Person from such disposition of Property (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such disposition of Property),
or conversion to cash of non-cash proceeds (whether principal or interest,
release of escrow arrangements or otherwise) received from any such disposition
of Property, in each case after (i) provision for all income or other taxes
measured by or resulting from such disposition of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
disposition of Property, and (iii) taking into account all amounts in cash used
to repay Indebtedness secured by a Lien on any Property disposed of in such
disposition of Property.
“Net Mark-to-Market Exposure” of a Person shall mean, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” shall mean the fair market value of the cost to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming the
Rate Management Transaction were to be terminated as of that date), and
“unrealized profits” shall mean the fair market value of the gain to such Person
of replacing such Rate Management Transaction as of the date of determination
(assuming such Rate Management Transaction were to be terminated as of that
date).


25
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“New Lender” shall mean Umpqua Bank.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Extending Lender” shall mean (i) a 2017 Revolving Lender (ii) a 2019
Revolving Lender, (iii) a Lender with a Term Loan A that matures on the Term
Loan A Maturity Date, and its successors and assigns, (iv) a Lender with a Term
Loan A-1 that matures on the Term Loan A-1 Maturity Date, and its successors and
assigns and (v) a Lender with a Term Loan A-2 that matures on the Term Loan A-2
Maturity Date, and its successors and assigns. The Non-Extending Lenders as of
the Closing Date, together with the amount of their respective Revolving
Commitments and the outstanding principal amount of the Term Loan held by them
on the Closing Date, are identified as 2017 Revolving Lenders or 2019 Revolving
Lenders or by the applicable Class of Term Loans held by them, as applicable,
and as Non-Extending Lenders under the heading “Non-Extending Lenders” on
Schedule II or Schedule III, as applicable.
“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
each Term Note.
“Notice of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
“Obligations” shall mean all Loans, all Reimbursement Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower or
any other Loan Party to the Administrative Agent, any Lender, the Swing Line
Lender, the Issuing Bank, the Arrangers, any affiliate of the Administrative
Agent, any Lender, the Swing Line Lender, the Issuing Bank or the Arrangers, or
any indemnitee under the provisions of Section 10.3 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), charges, expenses, fees, attorneys' fees and
disbursements, paralegals' fees (in each case whether or not allowed), and any


26
LEGAL02/36800330v21

--------------------------------------------------------------------------------





other sum chargeable to the Borrower or any other Loan Party under this
Agreement or any other Loan Document.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of a Person shall mean the principal component
of (i) any repurchase obligation or liability of such Person (excluding any such
obligation or liability for disposition of Receivables), with respect to
Accounts or notes receivable sold by such Person, (ii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (iii) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iii) all Operating
Leases.
“Officer’s Certificate” shall mean a certificate of an Authorized Officer or of
any other officer of the Borrower whose responsibilities extend to the subject
matter of such certificate.
“Operating Lease” of a Person shall mean any lease of Property (other than a
Capital Lease) by such Person as lessee which has an original term (including
any required renewals and any renewals effective at the option of the lessor) of
one year or more.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27).
“Participant” shall have the meaning set forth in Section 10.4(d).
“Participant Register” has the meaning specified in clause (e) of Section 10.4.
“Patriot Act” shall have the meaning set forth in Section 10.15.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.


27
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” is defined in Section 7.4.
“Permitted Foreign Subsidiary Investments/Loans” shall mean (i) Investments by
any Loan Party in any Foreign Subsidiary and (ii) Indebtedness arising from
intercompany loans and advances made by any Loan Party to any Foreign
Subsidiary, provided, that the purpose of such Investment or Indebtedness is the
acquisition of Receivables.
“Permitted Foreign Subsidiary Non-Recourse Indebtedness” shall mean Indebtedness
of Foreign Subsidiaries, provided that (a) no Default exists at the time of or
immediately after giving effect to the incurrence of such Indebtedness, (b) such
Indebtedness is non-recourse at all times to the Borrower, the Guarantors and
the Domestic Subsidiaries, (c) such Indebtedness does not benefit at any time
from any direct or indirect guaranties or other credit support from the
Borrower, any Guarantor or any Domestic Subsidiary, and (d) the total principal
amount outstanding of such Indebtedness does not at any time exceed 40% of
Consolidated Net Worth of the Borrower and its Restricted Subsidiaries.
“Permitted Indebtedness” shall mean Indebtedness permitted by Section 7.1(n).
“Permitted Indebtedness Hedge” shall mean any one or more derivative
transactions (including the issuance by Borrower of warrants on its capital
stock and the purchase by Borrower of an option on its capital stock) entered
into concurrently with Permitted Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent.  
“Permitted Restructuring” shall mean a transaction or series of transactions
pursuant to which the Borrower or any Restricted Subsidiary sells, assigns or
otherwise transfers Receivables and/or other assets between or among themselves,
including transfers to or mergers or consolidations with, or voluntary
dissolutions or liquidations into, newly created Wholly-Owned Subsidiaries of
the Borrower or the Restricted Subsidiaries, subject to compliance with Section
5.10 and Section 5.11; provided that (i) no Receivables or other assets of
Unrestricted Subsidiaries shall be commingled with the assets of a Loan Party as
a result of such Permitted Restructuring, (ii) no such transfers shall take
place from a Loan Party to an Unrestricted Subsidiary or to any other Subsidiary
that is not a Loan Party and (iii) such transactions are effected for tax
planning and related general corporate purposes.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean an employee pension benefit plan, excluding any Multiemployer
Plan, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.


28
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Pledge and Security Agreement” shall mean that certain Second Amended and
Restated Pledge and Security Agreement, dated as of the 2012 Prior Closing Date,
by and between the Loan Parties and the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.
“Pledge Subsidiary” shall mean each Domestic Subsidiary and First Tier Foreign
Subsidiary that is a Restricted Subsidiary.
“Principal Credit Facility” shall mean any loan agreement, credit agreement,
note purchase agreement, indenture or similar document under which credit
facilities in the aggregate original principal or commitment amount of at least
$20,000,000 are provided for.
“Pro Rata Share” shall mean, at any time of determination: (i) with respect to
all payments, prepayments, computations and other matters relating to a Class of
Term Loans, the percentage obtained by dividing (a) the outstanding principal
amount of Term Loans of such Class at such time by (b) the aggregate principal
amount of all Term Loans of such Class outstanding at such time; (ii) with
respect to all payments, prepayments, computations and other matters relating to
the Revolving Commitment or Revolving Loans of any Lender or any Letters of
Credit issued or participations purchased (or to be purchased) therein by any
Lender or any participations in any Swingline Loans purchased (or to be
purchased) by any Lender, the percentage obtained by dividing (a) such Lender’s
Revolving Commitment at such time (or if such Revolving Commitment has been
terminated or expired, such Lender’s Revolving Credit Exposure at such time) by
(b) the sum of all Revolving Commitments of all Lenders at such time (or if such
Revolving Commitments have been terminated or expired in accordance with the
terms hereof, the aggregate Revolving Credit Exposure of all Lenders at such
time); (iii) with respect to all payments, prepayments, computations and other
matters relating to Incremental Term Loans of any Lender, the percentage
obtained by dividing (a) the outstanding principal amount of Incremental Term
Loans of such Lender at such time by (b) the aggregate principal amount of all
Incremental Term Loans outstanding at such time and (iv) with respect to the LC
Exposure or the Swingline Exposure of any Lender, the percentage obtained by
dividing (a) such Lender’s Revolving Commitment in effect at such time (or if
such Revolving Commitment has been terminated or expired in accordance with the
terms hereof, the amount of such Revolving Commitment as in effect immediately
prior to such termination or expiration) by (b) the aggregate Revolving
Commitment of all Lenders at such time (or if the Revolving Commitments of all
Lenders have been terminated or expired in accordance with the term hereof, the
aggregate Revolving Commitment of all Lenders as in effect immediately prior to
such termination or expiration). For all other purposes with respect to each
Lender, including indemnification and/or reimbursement obligations under Section
9.8 and Section 10.3(d), “Pro Rata Share” shall mean, as of any date of
determination, the percentage obtained by dividing (A) an amount equal to the
sum of (i) the then outstanding principal amount of all Term Loans and
Incremental Term Loans of such Lender and (ii) the Revolving Credit Exposure of
such Lender at such time by (B) an amount equal to the sum of (i) the aggregate
principal amount of all Term Loans and all Incremental Term Loans outstanding at
such time and (ii) the aggregate Revolving Credit Exposure of all Lenders at
such time. The foregoing shall be subject to any adjustments necessary to give
effect to the requirements of Section 2.24.


29
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Property” of a Person shall mean any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Prudential Financing” shall mean, collectively (i) the issuance of Indebtedness
of the Borrower in an aggregate principal amount of $50,000,000 pursuant to the
“Original Agreement” (as defined in Prudential Senior Secured Note Agreement),
evidenced by the 2010 Prudential Senior Secured Notes, together with the
Indebtedness under the guaranties in respect thereof, secured on a pari passu
basis with the Obligations pursuant to the Intercreditor Agreement, with a
maturity date of September 17, 2017 and with the same (or no more onerous) terms
relating to amortization and other scheduled principal payments in respect of
the 2010 Prudential Senior Secured Notes as in effect on September 20, 2010,
(ii) the issuance of Indebtedness of the Borrower in an aggregate principal
amount of $25,000,000 pursuant to the “Prior Agreement” (as defined in
Prudential Senior Secured Note Agreement), evidenced by the 2011 Prudential
Senior Secured Notes, together with the Indebtedness under the guaranties in
respect thereof, secured on a pari passu basis with the Obligations pursuant to
the Intercreditor Agreement, with a maturity date of February 10, 2018, and with
the same (or no more onerous) terms relating to amortization and other scheduled
principal payments in respect of the 2011 Prudential Senior Secured Notes as in
effect on February 10, 2011 and (iii) the issuance of Indebtedness of the
Borrower pursuant to the Prudential Senior Secured Note Agreement in an
aggregate principal amount of (x) $150,000,000 less (y) the sum of the principal
amount of Indebtedness outstanding under the Prudential Senior Secured Note
Agreement (including pursuant to clauses (i) and (ii) above) as at the date of
any such issuance, together with the Indebtedness under the guaranties in
respect thereof, secured on a pari passu basis with the Obligations pursuant to
the Intercreditor Agreement, provided that any such Indebtedness described in
this clause (iii) shall (A) have a final scheduled maturity date no earlier than
six months following the Latest Maturity Date in effect at the time such
Indebtedness is incurred and (B) by its terms not require amortization or other
scheduled repayments prior to the Latest Maturity Date in effect at the time
such Indebtedness is incurred in an amount in excess of $100,000,000 in
aggregate principal amount; provided further that in no event shall the
principal amount of any Indebtedness incurred under this clause (iii) be repaid
(whether by payment in cash, securities or other property, including by way of
any sinking fund or similar deposit, or by any payment on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
such Indebtedness) in an amount that exceeds (x) for the fiscal year ending
December 31, 2019, 20% of the aggregate principal amount of all Indebtedness
incurred under this clause (iii), (y) for the fiscal year ending December 31,
2020, 20% of the aggregate principal amount of all Indebtedness incurred under
this clause (iii) and (z) for the fiscal year ending December 31, 2021, 20% of
the aggregate principal amount of all Indebtedness incurred under this clause
(iii); provided further that, notwithstanding the foregoing, the Borrower may
redeem Indebtedness constituting Prudential Financing in any amount so long as
the Borrower substantially contemporaneously issues additional Indebtedness
constituting Prudential Financing in a like principal amount meeting the
requirements of this definition and otherwise complying with the terms of this
Agreement.
“Prudential Note Obligations” shall mean the Prudential Senior Secured Notes and
other obligations of the Borrower and the Guarantors under the Prudential
Financing, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement.


30
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Prudential Senior Secured Note Agreement” shall mean that certain Second
Amended and Restated Senior Secured Note Purchase Agreement, dated as of May 9,
2013, by and between the Borrower, on the one hand, and the purchasers named
therein, on the other hand, as it may be amended, restated, supplemented or
otherwise modified from time to time.
“Prudential Senior Secured Notes” shall mean, collectively, the 2010 Prudential
Senior Secured Notes, the 2011 Prudential Senior Secured Notes and the
Additional Senior Secured Notes.
“Purchase Price” shall mean the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition.
“Ratable Share” shall mean, at any time, the aggregate principal amount of all
Loans outstanding at such time as a percentage of the sum of (x) the aggregate
principal amount of all Loans outstanding at such time plus (y) the aggregate
principal amount outstanding in respect of the Prudential Senior Secured Notes.
“Rate Management Obligations” of a Person shall mean any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered by the Borrower or a
Restricted Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures; provided that any Permitted
Indebtedness Hedge shall not be a Rate Management Transaction so long as such
Permitted Indebtedness Hedge relates to capital stock of Borrower. 
“Receivable” of any Person shall mean a right of such Person to the payment of
money arising out of a consumer transaction, and which right was acquired by
such Person with a group of similar rights.
“Receivables Portfolio” of any Person shall mean any group of Receivables
acquired by such Person as part of a single transaction.


31
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse an Issuing Bank pursuant to Section 2.22(d) for amounts drawn under
Letters of Credit.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Rentals” of a Person shall mean the aggregate rent expense incurred by such
Person under any Operating Lease.
“Reportable Event” shall mean a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan
subject to Title IV of ERISA, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
either Section 4043(a) of ERISA or variance from the minimum funding standard
allowed under Section 412(c) of the Code.
“Reports” is defined in Section 10.3(a).
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans; provided, however, that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its unused Commitments and Revolving Credit Exposure and outstanding Term Loans
shall be excluded for purposes of determining Required Lenders.


32
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the assistant treasurer or a vice president of the Borrower or such
other representative of the Borrower as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; provided, that,
with respect to the financial covenants and Compliance Certificate, Responsible
Officer shall mean only the chief financial officer or the treasurer of the
Borrower.
“Restricted Payment” shall mean (i) any dividend or other distribution, direct
or indirect, on account of any equity interests of the Borrower or any of its
Restricted Subsidiaries now or hereafter outstanding, except a dividend payable
solely in the Borrower’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding, other than in exchange for, or out of
the proceeds of, the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of other equity interests of the Borrower (other
than Disqualified Stock) and (iii) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness prior to the stated maturity thereof, other than the
Obligations, the Prudential Note Obligations and the Equipment Financing
Transactions.
“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary. Unless explicitly set forth to the contrary, a reference to a
“Restricted Subsidiary” means a Restricted Subsidiary of the Borrower.
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule III, as
such schedule may be amended pursuant to Section 2.24(a), and shall include (i)
an Extended Revolving Commitment of such Lender, as the context may require, and
(ii) in the case of a Person becoming a Lender after the Closing Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, as the same may be increased or decreased pursuant
to terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) December
20, 2021, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.9 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise); provided, that, with respect to
any Extended Revolving Commitment (and the Extended Revolving Loans made
pursuant thereto), the termination date shall be as set forth in the Extension
Offer with respect thereto.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.


33
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such requesting
Lender’s Revolving Commitment, in substantially the form of Exhibit C, and any
promissory note issued in replacement thereof.
“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” shall mean any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Secured Obligations” shall mean, collectively, (i) the Obligations, (ii) all
Rate Management Obligations owing in connection with Rate Management
Transactions to any Lender or any affiliate of any Lender, (iii) all Banking
Services Obligations owing to any Lender or any affiliate of any Lender and (iv)
the Prudential Note Obligations; provided, that “Secured Obligations” shall not
include any Excluded Swap Obligations.
“Secured Parties” shall mean the Holders of Obligations and the Holders of
Prudential Note Obligations, if any.
“Single Employer Plan” shall mean a Plan maintained by the Borrower or any
member of the Controlled Group.
“Subordinated Indebtedness” of a Person shall mean any Indebtedness (other than
Indebtedness arising from intercompany loans and advances) of such Person the
payment of which is subordinated to payment of the Secured Obligations.


34
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Subordinated Indebtedness Documents” shall mean any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“Subsidiary” of a Person shall mean (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Subsidiary Redesignation” shall have the meaning assigned thereto in the
definition of “Unrestricted Subsidiary” below.
“Substantial Portion” shall mean, with respect to the Property of the Borrower
and its Restricted Subsidiaries, Property which represents more than 5% of
Consolidated Tangible Assets or Property which is responsible for more than 5%
of the consolidated net revenues of the Borrower and its Restricted
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Restricted Subsidiaries as at the beginning
of the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).
“Supermajority Lenders” shall mean Lenders in the aggregate having at least 66
2/3% of the sum of the Aggregate Revolving Commitment (or, if all of the
Revolving Commitments are terminated pursuant to the terms of this Agreement,
the Aggregate Revolving Credit Exposure at such time).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount equal to $10,000,000.
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank.
“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.


35
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, in substantially the form of Exhibit D, and any promissory note
issued in replacement or substitution thereof.
“Syndication Agent” shall mean Bank of America, N.A. It is understood and agreed
that if Bank of America, N.A. ceases to be a Lender hereunder, then all consent
or approval rights of the Syndication Agent set forth in this Agreement shall no
longer be required.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan Facility” shall mean the Term Loans made under the Existing Credit
Agreement and shall include the extension of credit made by any Increasing
Lender in respect of its Additional Term Loan A-3 Commitment.
“Term Loan” shall mean (i) individually, Term Loan A, Term Loan A-1, Term Loan
A-2 or Term Loan A-3, as applicable and (ii) collectively, Term Loan A, Term
Loan A-1, Term Loan A-2 and Term Loan A-3, and shall include Extended Term
Loans, as the context may require.
“Term Loan A” shall mean the Term Loan made by each of Amalgamated Bank and
Israel Discount Bank of New York on the 2012 Prior Closing Date.
“Term Loan A Maturity Date” shall mean the earlier of (i) November 3, 2017 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.
“Term Loan A-1” shall mean the Term Loan made by Deutsche Bank AG, New York
Branch on the 2012 Prior Closing Date and the 2014 Prior Closing Date.
“Term Loan A-1 Maturity Date” shall mean the earlier of (i) February 25, 2017 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.
“Term Loan A-2” shall mean the Term Loan made by certain Non-Extending Lenders
on the 2012 Prior Closing Date, the maturity date of which was extended on the
2014 Prior Closing Date.
“Term Loan A-2 Maturity Date” shall mean the earlier of (i) February 25, 2019 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that,


36
LEGAL02/36800330v21

--------------------------------------------------------------------------------





with respect to any Extended Term Loans, the maturity date shall be as set forth
in the Extension Offer with respect thereto.
“Term Loan A-3” shall mean either (i) a Term Loan A-2 that has been converted
pursuant to Section 2.5(b) or (ii) an additional Term Loan A-3 made by an
Increasing Lender on the Closing Date pursuant to Section 2.5(c).
“Term Loan A-3 Maturity Date” shall mean the earlier of (i) December 20, 2021 or
(ii) the date on which the principal amount of all outstanding Term Loans have
been declared or automatically have become due and payable (whether by
acceleration or otherwise); provided, that, with respect to any Extended Term
Loans, the maturity date shall be as set forth in the Extension Offer with
respect thereto.
“Term Notes” shall mean, collectively, each Term Note A, Term Note A-1, Term
Note A-2 and Term Note A-3.
“Term Note A” shall mean a promissory note of the Borrower payable to the order
of a requesting Lender in the principal amount of such Lender’s outstanding Term
Loan A as of the 2012 Prior Closing Date, in substantially the form of Exhibit
E-1, and any promissory note issued in replacement or substitution thereof.
“Term Note A-1” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s
outstanding Term Loan A‑1 as of the 2014 Prior Closing Date, in substantially
the form of Exhibit E-2, and any promissory note issued in replacement or
substitution thereof.
“Term Note A-2” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s
outstanding Term Loan A‑2 as of the 2014 Prior Closing Date, in substantially
the form of Exhibit E-3, and any promissory note issued in replacement or
substitution thereof.
“Term Note A-3” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s
outstanding Term Loan A‑3 as of the Closing Date, in substantially the form of
Exhibit E-4, and any promissory note issued in replacement or substitution
thereof.
“Trigger Quarter” has the meaning specified in Section 6.2.
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.20(g)(ii)(B)(iii).


37
LEGAL02/36800330v21

--------------------------------------------------------------------------------





“Unfunded Liabilities” shall mean the amount (if any) by which the present value
of all vested and unvested accrued benefits under each Single Employer Plan
subject to Title IV of ERISA exceeds the fair market value of all such Plan’s
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan for which a valuation report is available, using
actuarial assumptions for funding purposes as set forth in such report.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary designated by the
Borrower as an “Unrestricted Subsidiary” hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary if each of the following
conditions are satisfied: (i) immediately before and after giving effect to such
designation, (x) no Default or Event of Default shall have occurred and be
continuing or shall exist and (y) the Borrower shall be in pro forma compliance
with each of the covenants set forth in ARTICLE VI as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.1(a) or (b), as applicable,
together with the consolidating financial statements relating thereto required
under Section 5.1(d) (after giving effect to such designation of such Subsidiary
as an Unrestricted Subsidiary), (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after giving effect to such designation, it (or any
of its Subsidiaries) (x) would be a “Restricted Subsidiary” for the purpose of
the Prudential Senior Secured Note Agreement, any Incremental Facility or any
other Material Indebtedness of the Borrower or a Restricted Subsidiary pursuant
to which a Subsidiary may be designated an “Unrestricted Subsidiary” or
(y) would be a co-borrower or guarantor (or provide security or any other form
of credit enhancement) for the purpose of the Prudential Senior Secured Note
Agreement, any Incremental Facility or any other Material Indebtedness of the
Borrower or a Restricted Subsidiary, (iii) the designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the greater of (I) the
portion (proportionate to the Borrowers’ direct or indirect equity interest in
such Subsidiary) of the Fair Market Value of the net assets of such Subsidiary
(and any Subsidiaries thereof) and (II) the Fair Market Value of the Borrower’s
direct or indirect equity interest in such Subsidiary, in each case, at the time
that such Subsidiary is designated an Unrestricted Subsidiary and the Borrower
shall be permitted to make such Investment under Section 7.4(i), (iv) neither
the Borrower nor any Restricted Subsidiary shall at any time be directly,
indirectly or contingently liable for any Indebtedness or other liability of any
Unrestricted Subsidiary, except to the extent the same would constitute a
permitted Investment under Section 7.4(i), (v) any Subsidiary to be so
designated does not (directly, or indirectly through its own Subsidiaries or
otherwise) own any capital stock of, or own or hold any Lien on any property of,
the Borrower or any Restricted Subsidiary, (vi) [reserved] and (vii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with each of the requirements of the preceding clauses (i) through
(v) and (b) any Subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided that (A)
immediately before and after such Subsidiary Redesignation, no Default or Event
of Default shall have occurred and be continuing or shall exist, (B) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of such designation of any Indebtedness or
Liens of such Subsidiary existing at such time, (C) the Borrower shall be in pro
forma compliance with each of the covenants set forth in ARTICLE VI as of the
last day of the most recently ended


38
LEGAL02/36800330v21

--------------------------------------------------------------------------------





fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.1(a) or (b), as applicable, together with the
consolidating financial statements relating thereto required under
Section 5.1(d) (after giving effect to such Subsidiary Redesignation), (D) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (E) such Subsidiary Redesignation shall
constitute a return on any Investment by the Borrower in Unrestricted
Subsidiaries that are subject to such Subsidiary Redesignation in an amount
equal to the greater of (i) the portion (proportionate to the Borrowers’ direct
or indirect equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary (and any Subsidiaries thereof) and (ii) the Fair
Market Value of the Borrowers’ direct or indirect equity interest in such
Subsidiary, in each case, at the date of such Subsidiary Redesignation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary),
(F) the Borrower shall cause the Subsidiary that is the subject of such
Subsidiary Redesignation to comply with, to the extent applicable, Section 5.10
and Section 5.11 and (G) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying compliance with the requirements of the preceding clauses
(A) through (E); provided, further, that no Unrestricted Subsidiary that has
been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary. For the
avoidance of doubt, the results of operations, cash flows, assets and
indebtedness or other liabilities of Unrestricted Subsidiaries will not be taken
into account or consolidated with the accounts of any Loan Party or Restricted
Subsidiary for any purpose under this Agreement (other than for the financial
statements required to be delivered pursuant to Sections 5.1(a) and (b)) or the
other Loan Documents, including for the purposes of determining any financial
calculation contained in this Agreement.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly‑Owned Subsidiary” shall mean (i) any Restricted Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by the Borrower or one or more wholly‑owned Restricted
Subsidiaries of the Borrower, or by the Borrower and one or more wholly‑owned
Restricted Subsidiaries of the Borrower, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by a Person referred to in clause (i) above.
“Withholding Agent” shall mean the Borrower and the Administrative Agent.
Section 1.2.    Classifications of Loans and Borrowings.


39
LEGAL02/36800330v21

--------------------------------------------------------------------------------





For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a “Revolving Loan”, “Term Loan A”, “Term Loan A-1”, “Term Loan A-2” or a
“Term Loan A-3”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by
Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
Section 1.3.    Accounting Terms and Determination.
If any changes in generally accepted accounting principles are hereafter
required or permitted and are adopted by the Borrower or any of its Restricted
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Borrower’s request or the Administrative Agent’s request, to enter
into negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower's and its Restricted Subsidiaries'
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations. Notwithstanding
anything to the contrary contained in this Section or the definition of “Capital
Lease,” in the event of an accounting change requiring all leases to be
capitalized, only those leases that would constitute Capital Leases on the
Closing Date (assuming for purposes hereof that they were in existence on the
Closing Date) shall be considered Capital Leases and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith (provided that together with
all financial statements delivered to the Administrative Agent in accordance
with the terms of this Agreement after the date of such accounting change, the
Borrower shall deliver a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change). In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
the foregoing, all financial statements to be delivered by the Borrower pursuant
to Section 5.1 shall be prepared in accordance with generally accepted
accounting principles in effect at such time. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Restricted Subsidiaries at “fair value”, as defined therein.
Section 1.4.    Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the


40
LEGAL02/36800330v21

--------------------------------------------------------------------------------





corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns (including, without
limitation, a debtor in possession on its behalf), (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement; (v)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
To the extent that any of the representations and warranties contained in
ARTICLE IV under this Agreement is qualified by “Material Adverse Effect”, then
the qualifier “in all material respects” contained in Section 3.2(b) and the
qualifier “in any material respect” contained in Section 8.1(b) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.
ARTICLE II    

AMOUNT AND TERMS OF THE COMMITMENTS
Section 2.1.    General Description of Facilities.
(a)    Subject to and upon the terms and conditions herein set forth, (i) the
Lenders hereby establish in favor of the Borrower a revolving credit facility
pursuant to which each Lender severally agrees (to the extent of such Lender’s
Revolving Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.22, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Lender with a
Revolving Commitment agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding


41
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Revolving Loans, Swingline Loans and outstanding LC Exposure exceed at any time
the Aggregate Revolving Commitment from time to time in effect; and (v) each
Increasing Lender with an Additional Term Loan A-3 Commitment severally agrees
to make an additional Term Loan A-3 to the Borrower in a principal amount equal
to such Lender’s Additional Term Loan A-3 Commitment on the Closing Date.
(b)    The parties hereto agree that each Term Loan A-3 made by an Increasing
Lender on the Closing Date pursuant to its Additional Term Loan A-3 Commitment
and that the Revolving Commitment of the New Lender and each Increasing Lender
will be Incremental Term Loans and Incremental Revolving Commitments, as
applicable, made pursuant to Section 2.24 (and solely for the purposes of
incurring such Term Loan A-3 made by the Increasing Lenders and effecting the
Revolving Commitment made by the New Lender and the Increasing Lenders, in each
case, on the Closing Date, the Administrative Agent and Lenders hereby waive the
notice requirements set forth in Section 2.24.) The parties hereto agree that
the amount of the Incremental Term Loans and Incremental Revolving Commitments
contemplated by this Section 2.1(b) shall not reduce the amount of Incremental
Facilities available pursuant to Section 2.24 on and after the Closing Date.
Section 2.2.    Revolving Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender with a
Revolving Commitment severally (and not jointly) agrees to make Revolving Loans,
ratably in proportion to its Pro Rata Share, to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the aggregate
Revolving Credit Exposures of all Lenders exceeding the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base, in each case, then
in effect. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default. On the Closing Date,
each of the Extending Lenders with a Revolving Commitment immediately prior to
the Closing Date agrees to extend the termination date of its Revolving
Commitment through and including the Revolving Commitment Termination Date. The
Lenders acknowledge that the Revolving Commitment of the Non-Extending Lenders
will not be extended and will terminate on the (i) 2017 Revolving Commitment
Termination Date (with respect to the Revolving Commitment of any 2017 Revolving
Lender) or the 2019 Revolving Commitment Termination Date (with respect to the
Revolving Commitment of any 2019 Revolving Lender).
(b)    The Borrower, the Extending Lenders and the New Lender each acknowledge
and agree that as of the Closing Date and after giving effect to the new
Revolving Commitment of the New Lender and the increased Revolving Commitment of
each Increasing Lender, the aggregate Revolving Commitment as of the Closing
Date is $781,726,729.80 and the amount of each such Lender’s Revolving
Commitment is as set forth on Schedule III.
Section 2.3.    Procedure for Revolving Borrowings.


42
LEGAL02/36800330v21

--------------------------------------------------------------------------------





The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”) (x) prior to 2:00
p.m. one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $250,000 or a larger multiple
of $50,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $250,000 or a larger multiple of $50,000; provided, that Base
Rate Loans made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed 20. Promptly following the receipt of
a Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing. The
Borrower agrees that it will not request any Revolving Borrowing to be funded or
made available to the Borrower on any Existing Revolving Commitment Termination
Date.
Section 2.4.    Swingline Commitment.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between (x) the lesser of (1) the Aggregate Revolving
Commitment and (2) the Borrowing Base in effect at such time minus (y) the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The aggregate principal amount of each Swingline
Loan shall be not less than $100,000 or a larger multiple of $50,000, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. The
Swingline Lender will make the proceeds of each Swingline Loan available to the
Borrower in Dollars in immediately


43
LEGAL02/36800330v21

--------------------------------------------------------------------------------





available funds at the account specified by the Borrower in the applicable
Notice of Swingline Borrowing not later than 1:00 p.m. on the requested date of
such Swingline Loan.
(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), and shall, on behalf of
the Borrower (which hereby irrevocably authorizes and directs the Swingline
Lender to act on its behalf) on the fifth (5th) Business Day following each
Swingline Borrowing give a Notice of Revolving Borrowing to the Administrative
Agent requesting the Lenders (including the Swingline Lender) to make Base Rate
Loans in an amount equal to the unpaid principal amount of any Swingline Loan.
Each Lender will make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent for the account of the Swingline
Lender in accordance with Section 2.7, which will be used solely for the
repayment of such Swingline Loan.
(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.
(e)    Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.4(c) or to purchase the participating interests pursuant to Section 2.4(d)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.


44
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(f)    The Borrower agrees that it will not request any Swingline Borrowing to
be funded or made available to the Borrower on any Existing Revolving Commitment
Termination Date. Further, to the extent any Swingline Loans are outstanding on
any Existing Revolving Commitment Termination Date, all such Swingline Loans
shall be repaid in full on such date.
(g)    If the Revolving Commitment Termination Date shall have occurred in
respect of any tranche of Revolving Commitments at a time when another tranche
of Revolving Commitments is in effect with a longer Revolving Commitment
Termination Date as a result of an Extension, then on the earlier occurring
Revolving Commitment Termination Date all then outstanding Swingline Loans shall
be repaid in full on such date.
Section 2.5.    Term Loans; Additional Term Loan A-3 Commitments.
(a)    The parties hereto acknowledge that certain Lenders severally agreed to
make on either the 2012 Prior Closing Date or the 2014 Prior Closing Date, as
applicable, a single term loan to the Borrower in a principal amount equal to
the “Term Loan Commitment” (as defined in the Existing Credit Agreement) of such
Lender in existence on such date.
(b)    On the Closing Date, each of the Extending Lenders holding a Term Loan
immediately prior to the Closing Date agrees that such Term Loan will be
converted into a Term Loan A-3 of like outstanding principal amount and agrees
to extend the maturity date for such Term Loan to the Term Loan A-3 Maturity
Date. For purposes of this Agreement and the other Loan Documents, the Borrower
and the Lenders acknowledge the making of the Term Loans on the 2012 Prior
Closing Date and the 2014 Prior Closing Date and agree that, on and after the
Closing Date, the Term Loan of each Extending Lender shall continue to be
outstanding as a Term Loan A-3 and such Term Loan A-3 shall be a separate Class
of Term Loans.
(c)    Subject to the terms and conditions set forth herein, each Increasing
Lender agrees to make on the Closing Date an additional Term Loan A-3 to the
Borrower in a principal amount equal to the Additional Term Loan A-3 Commitment
of such Increasing Lender. Effective on the Closing Date, without constituting a
novation, each Term Loan of an Extending Lender outstanding immediately prior to
the Closing Date, together with the additional Term Loan A-3 made by any
Increasing Lender pursuant to the Additional Term Loan A-3 Commitment of such
Increasing Lender on the Closing Date, shall constitute the “Term Loan A-3”, a
single, undivided term loan outstanding under, and for all purposes of, the
Credit Agreement and the other Loan Documents.
(d)    The Term Loans may be, from time to time, Base Rate Loans or Eurodollar
Loans or a combination thereof. Once repaid, Term Loans may not be reborrowed.
(e)    The Borrower, the Extending Lenders and the Increasing Lenders each
acknowledge and agree that as of the Closing Date and after giving effect to the
conversion of the Term Loans of all Extending Lenders into a Term Loan A-3
pursuant to Section 2.5(b) and the making of an additional Term Loan A-3 by each
of the Increasing Lenders on the Closing Date pursuant to Section 2.5(c), the
aggregate outstanding principal balance of Term Loan A-3 is $88,250,231.44 and
the principal amount of each such Lender’s Term Loan A-3 is as set forth on


45
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Schedule II. The Borrower acknowledges and agrees that as of the Closing Date
and after giving effect to the conversion of the Term Loans of all Extending
Lenders into a Term Loan A-3 pursuant to Section 2.5(b) (i) the aggregate
outstanding amount of the Term Loan A is $4,921,874.97, (ii) the aggregate
outstanding amount of the Term Loan A-1 is $50,625,000.00, (iii) the aggregate
outstanding amount of the Term Loan A-2 is $22,601,491.07 and (iv) the principal
amount of each Non-Extending Lender’s Term Loan A, Term Loan A-1, Term Loan A-2,
as applicable, is as set forth on Schedule II.
Section 2.6.    Funding of Borrowings.
(a)    Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is to participate that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
(c)    All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
Section 2.7.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period


46
LEGAL02/36800330v21

--------------------------------------------------------------------------------





as specified in such Notice of Borrowing. Thereafter, the Borrower may elect to
convert such Borrowing into a different Type or to continue such Borrowing, and
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.7. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall NOT apply to Swingline Borrowings, which
may not be converted or continued.
(b)    To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and (y)
prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one (1) month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.8.    Optional Reduction and Termination of Commitments.
(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date; provided, that, the Borrower and the Lenders agree that (i)
the Revolving Commitments of


47
LEGAL02/36800330v21

--------------------------------------------------------------------------------





the 2017 Revolving Lenders shall terminate on the 2017 Revolving Commitment
Termination Date and (ii) the Revolving Commitments of the 2019 Revolving
Lenders shall terminate on the 2019 Revolving Commitment Termination Date. The
Additional Term Loan A-3 Commitment of each Increasing Lender will terminate on
the Closing Date upon the making of the additional Term Loan A-3 by such
Increasing Lender pursuant to Section 2.5(c).
(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable; provided that any notice of prepayment
delivered by the Borrower under this Section 2.8 may state that such notice is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment to an
amount less than the Aggregate Revolving Credit Exposure. Any such reduction in
the Aggregate Revolving Commitment below the principal amount of the Swingline
Commitment or the LC Commitment shall result in a dollar-for-dollar reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment. Any reduction or termination of Revolving
Commitments pursuant to this Section shall not be subject to reinstatement
(other than increases pursuant to Section 2.24(a)). The Administrative Agent
will promptly notify the Lenders upon receipt of any written request by the
Borrower to reduce or terminate the Aggregate Revolving Commitments pursuant to
this Section.
(c)    The Borrower may terminate the unused amount of the Revolving Commitment
of any Lender that is a Defaulting Lender upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.23(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Bank or any Lender may
have against such Defaulting Lender.
Section 2.9.    Repayment of Loans.
(a)    The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date; provided that the Borrower and the Lenders agree
that (i) the outstanding principal amount of all Revolving Loans held by 2017
Revolving Lenders shall be due and payable (together with accrued and unpaid
interest thereon), and shall be paid to such Lenders, on the 2017 Revolving
Commitment Termination Date and (ii) the outstanding principal amount of all
Revolving Loans


48
LEGAL02/36800330v21

--------------------------------------------------------------------------------





held by 2019 Revolving Lenders shall be due and payable (together with accrued
and unpaid interest thereon), and shall be paid to such Lenders, on the 2019
Revolving Commitment Termination Date.
(b)    The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
fifth Business Day following each Swingline Borrowing and (ii) the Revolving
Commitment Termination Date. Without limiting the foregoing, to the extent any
Swingline Loans are outstanding on any Existing Revolving Commitment Termination
Date, all such Swingline Loans shall be repaid in full on such date.
(c)    [Reserved].
(d)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of the Non-Extending Lenders holding the Term Loan A, on the
last Business Day of each of March, June, September and December commencing on
December 30, 2016, a principal amount equal to $6,249,999.97 multiplied by 2.5%,
for each such quarterly installment; provided, that, to the extent not
previously paid, the aggregate unpaid principal balance of the Term Loan A shall
be due and payable on the Term Loan A Maturity Date. Payments under this clause
(d) shall be made to each Non-Extending Lender holding a Term Loan A based on
such Non-Extending Lender’s Pro Rata Share thereof and all such payments shall
be adjusted from time to time to account for optional and mandatory prepayments
made hereunder.
(e)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of the Non-Extending Lenders holding the Term Loan A-1, on
December 30, 2016, a principal amount equal to $1,125,000. In addition, the
Borrower unconditionally promises to pay to the Administrative Agent, for the
account of the Non-Extending Lenders holding the Term Loan A-1, the aggregate
unpaid principal balance of the Term Loan A-1 on the Term Loan A-1 Maturity
Date. Payments under this clause (e) shall be made to each Non-Extending Lender
holding a Term Loan A-1 based on such Non-Extending Lender’s Pro Rata Share
thereof and all such payments shall be adjusted from time to time to account for
optional and mandatory prepayments made hereunder.
(f)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of the Non-Extending Lenders holding the Term Loan A-2, on the
last Business Day of each of March, June, September and December commencing on
December 30, 2016, a principal amount equal to $26,786,952.40 multiplied by (i)
1.875%, for the quarterly installment due December 31, 2016 and (ii) 2.5%, for
the next eight (8) quarterly installments thereafter; provided, that, to the
extent not previously paid, the aggregate unpaid principal balance of the Term
Loan A-2 shall be due and payable on the Term Loan A-2 Maturity Date. Payments
under this clause (f) shall be made to each Non-Extending Lender holding a Term
Loan A-2 based on such Non-Extending Lender’s Pro Rata Share thereof and all
such payments shall be adjusted from time to time to account for optional and
mandatory prepayments made hereunder.
(g)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of the Lenders holding the Term Loan A-3, on the last Business
Day of each of March, June, September and December commencing on March 31, 2017,
a principal amount equal


49
LEGAL02/36800330v21

--------------------------------------------------------------------------------





to $88,250,231.44 multiplied by (i) 1.25%, for the first eight (8) such
quarterly installments, (ii) 1.875%, for the next eight (8) quarterly
installments thereafter and (iii) 2.5%, for the next four (4) quarterly
installments thereafter; provided, that, to the extent not previously paid, the
aggregate unpaid principal balance of the Term Loan A-3 shall be due and payable
on the Term Loan A-3 Maturity Date. Payments under this clause (g) shall be made
to each Lender holding a Term Loan A-3 based on such Lender’s Pro Rata Share
thereof and all such payments shall be adjusted from time to time to account for
optional and mandatory prepayments made hereunder.
Section 2.10.    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
Additional Term Loan A-3 Commitment of each Lender, (ii) the amount of each Loan
made hereunder by each Lender, the Class and Type thereof and, with respect to
any Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of
each continuation thereof pursuant to Section 2.8, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.8,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.
(b)    At the request of any Lender at any time, the Borrower agrees that it
will execute and deliver to such Lender a Revolving Credit Note, a Term Note
and/or a Swingline Note, payable to the order of such Lender.
Section 2.11.    Optional Prepayments.
The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 11:00 a.m. on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall


50
LEGAL02/36800330v21

--------------------------------------------------------------------------------





be due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section
2.14(e); provided, that if a Eurodollar Borrowing is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.19. Each partial prepayment
of any Loan (other than a Swingline Loan) shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type
pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to Section
2.4. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing; provided, that, notwithstanding anything to the
contrary herein, any prepayment of any Term Loan pursuant to this Section 2.11
shall be made on a pro rata basis to each of Term Loan A, Term Loan A-1, Term
Loan A-2 and Term Loan A-3 (with the application of such prepayment to be, as to
each of Term Loan A, Term Loan A-1, Term Loan A-2 and Term Loan A-3, to
principal installments thereof in inverse order of maturity).
Notwithstanding anything to the contrary in this Agreement, any notice of
prepayment delivered by the Borrower under this Section 2.11 may state that such
notice is conditioned upon the effectiveness of other transactions, in which
case such notice may be revoked or delayed by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
Section 2.12.    Mandatory Prepayments.
(a)    Within ten (10) Business Days after the consummation of any sale or other
disposition of Property (including the sale or other disposition of Receivables)
by the Borrower or any Restricted Subsidiary if the aggregate fair market value
of the consideration received by the Borrower or its Restricted Subsidiaries for
such sale or other disposition, together with the aggregate fair market value of
the consideration received by the Borrower or its Restricted Subsidiaries for
all other such sales or other dispositions consummated during the period of
twelve consecutive months immediately preceding the consummation of such sale or
other disposition, exceeds $25,000,000, the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent and the Lenders (notifying the
Administrative Agent and the Lenders thereof and certifying the amount of Net
Cash Proceeds received from such sales or other dispositions during such
period). Unless within five (5) Business Days after receipt of such Officer’s
Certificate the Administrative Agent, on behalf of the Required Lenders, shall
have notified the Borrower of the Required Lenders’ election to forego
prepayment, then on the date that is seven (7) Business Days after the date on
which the Borrower shall have delivered such Officer’s Certificate to the
Administrative Agent and the Lenders the Borrower shall make a prepayment of the
Loans in an amount equal to the Ratable Share of the amount of Net Cash Proceeds
certified in such Officer’s Certificate (or such lesser principal amount as
shall then be outstanding), at 100% of the principal amount so prepaid.
Notwithstanding the foregoing, (i) up to 100% of the Net Cash Proceeds of such
sales or other dispositions with respect to which the Borrower shall have given
the Administrative Agent written notice (set forth in the applicable Officer’s
Certificate delivered pursuant to the first sentence of this clause (a)) of its
intention to repair or replace the Property subject to any such sale or other
disposition or invest such Net Cash Proceeds in the purchase of Property (other
than securities, unless those securities represent equity interests in an entity
that becomes a Guarantor or an Unrestricted Subsidiary permitted hereunder (and
provided that if such Guarantor or Unrestricted Subsidiary is a newly


51
LEGAL02/36800330v21

--------------------------------------------------------------------------------





formed Person, such Person shall promptly use the portion of the Net Cash
Proceeds received by it for the sale of its equity interests in order to
purchase Property to be used by it in its business)) to be used by one or more
of the Borrower or the Guarantors in their businesses (such repair, replacement
or investment referred to as a “Reinvestment”) within six (6) months following
such sale or other disposition, shall not be subject to the provisions of the
first two sentences of this clause (a) unless and to the extent that such
applicable period shall have expired without such repair, replacement or
investment having been made, and (ii) only the Net Cash Proceeds from sales or
other dispositions of Property (including the sale or other disposition of
Receivables) with a fair market value of the consideration received therefor in
excess of $25,000,000 (above and beyond the fair market value of the
consideration of the dispositions of the Property with respect to which the Net
Cash Proceeds shall have been subject to Reinvestment) shall be subject to the
provisions of the first two sentences of this clause (a).
(b)    Any prepayments made by the Borrower pursuant to Section 2.12(a) above
shall be applied by the Administrative Agent as follows: first to repay Term
Loans on a pro rata basis as to each of Term Loan A, Term Loan A-1, Term Loan
A-2 and Term Loan A-3 and, unless otherwise provided in the Incremental Facility
Amendment applicable to the related Incremental Term Loan, each Incremental Term
Loan (with the application of such prepayment to be, as to each of Term Loan A,
Term Loan A-1, Term Loan A-2 and Term Loan A-3, and Incremental Term Loan, to
the remaining scheduled principal installments owing in respect of each such
Term Loan under Section 2.9(d), (e), (f) and (g), respectively (or, in the case
of Incremental Term Loans, as set forth in the Incremental Facility Amendment
applicable to the related Incremental Term Loan), on a pro rata basis (including
the final installment due and payable on each such Term Loan)), second, to repay
outstanding Swingline Loans and third, to repay outstanding Revolving Loans. All
prepayments in respect of Revolving Loans required under this clause (b) shall
be accompanied by a concurrent, automatic, irrevocable reduction and partial
termination of the Revolving Commitments in an amount equal to such required
prepayment, with such reduction and partial termination allocated ratably among
the Lenders in proportion to their respective Pro Rata Share.
(c)    If at any time the Revolving Credit Exposure of all Revolving Lenders
exceeds the Aggregate Revolving Commitment then in effect, the Borrower shall
immediately repay Swingline Loans and Revolving Loans in an amount equal to such
excess (with Swingline Loans being repaid first to the full extent thereof and
next to Revolving Loans to the full extent thereof), in each case, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 2.20. Each prepayment of Revolving Loans shall be applied first to the
Revolving Base Rate Loans to the full extent thereof, and next to Revolving
Eurodollar Loans to the full extent thereof. If such excess is greater than the
outstanding principal amount of the Swingline Loans and Revolving Loans (such
greater amount, the “Remaining Excess Amount”), the Borrower shall Cash
Collateralize its Reimbursement Obligations by depositing Cash Collateral in an
amount equal to the Remaining Excess Amount plus any accrued and unpaid fees
thereon into a special collateral account pursuant to arrangements satisfactory
to the Administrative Agent (the “LC Collateral Account”) at the Payment Office,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which the Borrower
shall have no interest other than as set forth in Section 8.2. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the


52
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Issuing Bank, a Lien in all of the Borrower’s right, title and interest in and
to all funds which may from time to time be on deposit in the LC Collateral
Account to secure the prompt and complete payment and performance of the
Obligations. The Administrative Agent will invest any funds on deposit from time
to time in the LC Collateral Account in certificates of deposit of SunTrust Bank
having a maturity not exceeding thirty (30) days. The LC Collateral Account
shall be administered in accordance with Section 2.22(g) hereof. If, after the
date that the Borrower Cash Collateralizes its Reimbursement Obligations
pursuant to this clause (c), (x) the Revolving Credit Exposure of all Lenders is
less than Aggregate Revolving Commitment, for a period of at least ten (10)
consecutive Business Days, and (y) no Default or Event of Default then exists,
the funds in the LC Collateral Account shall be released by the Administrative
Agent to the Borrower.
(d)    If at any time the Revolving Credit Exposure of all Revolving Lenders
plus the aggregate principal amount in respect of the Term Loans then
outstanding exceeds the Borrowing Base (without giving effect to clause (ii)(y)
thereof) then in effect, the Borrower shall immediately repay the Loans (and, to
the extent applicable, Cash Collateralize its Reimbursement Obligations) in an
amount equal to such excess (or, if such excess exceeds $10,000,000, the Ratable
Share of such excess), together with all accrued and unpaid interest on such
excess amount and any amounts due under Section 2.20. Each prepayment made under
this clause (d) within a Class of Loans shall be applied first to the Base Rate
Loans of such Class to the full extent thereof, and next to Eurodollar Loans of
such Class to the full extent thereof. Each prepayment required to be made under
this clause (d) shall be applied ratably between the Revolving Facility (based
on the Revolving Credit Exposure at such time) and the Term Loans then
outstanding. In the case of prepayments and Cash Collateralization required
under this clause (d) in respect of the Revolving Facility, such payments shall
be applied by the Administrative Agent first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Loans and third, with respect to any Letters of Credit then
outstanding, to Cash Collateralize the Borrower’s Reimbursement Obligations by
depositing Cash Collateral in an LC Collateral Account in the manner and for the
purposes described in clause (c) above. Prepayments required under this clause
(d) in respect of the Term Loans shall be applied by the Administrative Agent to
repay Term Loans on a pro rata basis as to each of Term Loan A, Term Loan A-1,
Term Loan A-2 and Term Loan A-3 and, unless otherwise provided in the
Incremental Facility Amendment applicable to the related Incremental Term Loan,
each Incremental Term Loan (with the application of such prepayment to be, as to
each of Term Loan A, Term Loan A-1, Term Loan A-2 and Term Loan A-3 and
Incremental Term Loan, to the remaining scheduled principal installments owing
in respect of each such Term Loan under Section 2.9(d), (e), (f) and (g),
respectively (or, in the case of Incremental Term Loans, as set forth in the
Incremental Facility Amendment applicable to the related Incremental Term Loan),
on a pro rata basis (including the final installment due and payable on each
such Term Loan)). Any prepayment in respect of Revolving Loans required under
this clause (d) shall not be required to be accompanied by, and shall not
otherwise result in, a concurrent reduction or partial termination of the
Revolving Commitments in the amount of such required prepayment.
Section 2.13.    Interest on Loans.
(a)    The Borrower shall pay interest on each Base Rate Loan at the Base Rate
in effect from time to time and on each Eurodollar Loan at the Adjusted LIBO
Rate for the applicable


53
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Interest Period in effect for such Loan, plus, in each case, the Applicable
Margin in effect from time to time.
(b)    The Borrower shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin in effect from time to time.
(c)    Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration (in which case, such increase shall be automatic), the Borrower
shall pay interest (“Default Interest”) with respect to all Eurodollar Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Eurodollar Loans for the then-current Interest Period until the last
day of such Interest Period, and thereafter, and with respect to all Base Rate
Loans and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 2.0% above the otherwise applicable interest rate for Base Rate
Loans.
(d)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on (i) the last day of each March, June, September and
December, (ii) the 2017 Revolving Commitment Termination Date (but only in the
case of Revolving Loans held by the 2017 Revolving Lenders), (iii) the 2019
Revolving Commitment Termination Date (but only in the case of Revolving Loans
held by the 2019 Revolving Lenders), (iv) the Revolving Commitment Termination
Date, (v) the Term Loan A Maturity Date (but only in the case of Non-Extending
Lenders holding an outstanding Term Loan A), (vi) the Term Loan A-1 Maturity
Date (but only in the case of Non-Extending Lenders holding an outstanding Term
Loan A-1), (vii) the Term Loan A-2 Maturity Date (but only in the case of
Non-Extending Lenders holding an outstanding Term Loan A-2) or (viii) the Term
Loan A-3 Maturity Date, as the case may be. Interest on all outstanding
Eurodollar Loans shall be payable on (i) the last day of each Interest Period
applicable thereto, (ii) in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, each day which occurs
every three months or 90 days, as the case may be, after the initial date of
such Interest Period, (iii) the 2017 Revolving Commitment Termination Date (but
only in the case of Revolving Loans held by the 2017 Revolving Lenders), (iv)
the 2019 Revolving Commitment Termination Date (but only in the case of
Revolving Loans held by the 2019 Revolving Lenders), (v) the Revolving
Commitment Termination Date, (vi) the Term Loan A Maturity Date (but only in the
case of Non-Extending Lenders holding an outstanding Term Loan A), (vii) the
Term Loan A-1 Maturity Date (but only in the case of Non-Extending Lenders
holding an outstanding Term Loan A-1), (viii) the Term Loan A-2 Maturity Date
(but only in the case of Non-Extending Lenders holding an outstanding Term Loan
A-2) or (ix) the Term Loan A-3 Maturity Date, as the case may be. Interest on
each Swingline Loan shall be payable on the maturity date of such Loan, which
shall be the fifth Business Day following such Swingline Borrowing, on each
Existing Revolving Commitment Termination Date and on the Revolving Commitment
Termination Date. Interest on any Loan which is converted into a Loan of another
Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.


54
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.14.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender with a Revolving Commitment a commitment fee, which shall accrue at
the Applicable Percentage per annum (determined daily in accordance with
Schedule I-A) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing commitment fees
with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure, of such Lender.
(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender with a Revolving Commitment, a letter of credit fee with
respect to its participation in each Letter of Credit, which shall accrue at a
rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the average daily amount of such Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Revolving Commitment Termination Date) and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.13(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.
(d)    The Borrower shall pay to the Administrative Agent, for the ratable
benefit of each Lender, the upfront fee previously agreed upon by the Borrower
and the Administrative Agent (or an affiliate of the Administrative Agent), if
any, which shall be due and payable on the Closing Date.
(e)    Accrued fees under paragraphs (b) and (c) above shall be payable (i) in
the case of such fees accrued prior to the Closing Date under the Existing
Credit Agreement, on the Closing Date and (ii) in the case of such fees accrued
on and after the Closing Date, quarterly in arrears on (A) the last day of each
March, June, September and December, commencing on December 31, 2016, (B) the
2017 Revolving Commitment Termination Date (but only in the case


55
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of Revolving Loans held by the 2017 Revolving Lenders), (C) the 2019 Revolving
Commitment Termination Date (but only in the case of Revolving Loans held by the
2019 Revolving Lenders) and (D) the Revolving Commitment Termination Date (and
if later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided, that any such fees accruing after the Revolving Commitment Termination
Date shall be payable on demand.
Section 2.15.    Computation of Interest and Fees.
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other computations of interest and fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable (to the extent computed on the basis of
days elapsed). Each determination by the Administrative Agent of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.
Section 2.16.    Inability to Determine Interest Rates.
If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their (or its, as the
case may be) Eurodollar Loans for such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.
Section 2.17.    Illegality.


56
LEGAL02/36800330v21

--------------------------------------------------------------------------------





If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.
Section 2.18.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank; or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or on the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or any Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.


57
LEGAL02/36800330v21

--------------------------------------------------------------------------------







(b)    If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate any Lender or the Issuing Bank
pursuant to this Section 2.18 for any increased cost or reduction in respect of
a period occurring more than six (6) months prior to the date that such Lender
or the Issuing Bank notifies the Borrower of such intention to claim
compensation therefor unless the circumstances giving rise to such increased
cost or reduction became applicable retroactively, in which case no such time
limitation shall apply so long as such Lender or the Issuing Bank requests
compensation within six (6) months from the date such circumstances became
applicable.
Section 2.19.    Funding Indemnity.
In the event of (a) the payment of any principal of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if


58
LEGAL02/36800330v21

--------------------------------------------------------------------------------





such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.19 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.
Section 2.20.     Taxes.
(a)    For purposes of this Section, the term “Lender” includes the Issuing Bank
and the term “applicable law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to


59
LEGAL02/36800330v21

--------------------------------------------------------------------------------





the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is U.S. Person:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes


60
LEGAL02/36800330v21

--------------------------------------------------------------------------------





a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to


61
LEGAL02/36800330v21

--------------------------------------------------------------------------------





comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.


(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.20(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.20(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.20(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.20(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, Section 2.19 or Section 2.20, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding


62
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.18, Section 2.19
and Section 2.20 and Section 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Pro Rata Share, then
the Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that: (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to (1) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or (2)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or participations in LC Disbursements to
any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


63
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(d)    The Administrative Agent will promptly distribute amounts due hereunder
to the Lenders from the Borrower only after such amounts have been paid by the
Borrower to, and receipt thereof has been confirmed by, the Administrative
Agent.
Section 2.22.    Letters of Credit.
(a)    During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(e), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the lesser of (i) the Aggregate Revolving Commitment and (ii) the
Borrowing Base, in each case, then in effect; and (iv) the Borrower shall not
request, and the Issuing Bank shall have no obligation to issue, any Letter of
Credit the proceeds of which would be made available to any Person (I) to fund
any activity or business of or with any Sanctioned Person or in any Sanctioned
Countries, that, at the time of such funding, is the subject of any Sanctions or
(II) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit (i) on
the Closing Date with respect to all Existing Letters of Credit and (ii) on the
date of issuance with respect to all other Letters of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation. To the extent
that any Letters of Credit are outstanding on any Existing Revolving Commitment
Termination Date, (x) such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.22) under (and ratably participated in by
Lenders pursuant to) the Revolving Commitments of the Extending Lenders up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments of such Extending Lenders at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (y) to the extent not reallocated pursuant to immediately
preceding clause (x), the Borrower shall Cash Collateralize any such Letter of
Credit in a manner satisfactory to the Administrative Agent and the Issuing Bank
but only up to the amount of such Letter of Credit not so reallocated.
(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date


64
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in ARTICLE III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
(c)    At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 3.2 or that one or
more conditions specified in ARTICLE III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.7. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.


65
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
(f)    To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in Section
2.14(d).
(g)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding that its Reimbursement Obligations be Cash
Collateralized pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Bank and the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid fees thereon;
provided, that such obligation to Cash Collateralize the Reimbursement
Obligations shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or notice of any kind, upon the
occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent


66
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of this paragraph. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the Reimbursement Obligations for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrower
under this Agreement and the other Loan Documents. If the Borrower is required
to Cash Collateralize the Reimbursement Obligations as a result of the
occurrence of an Event of Default, such Cash Collateral so posted (to the extent
not so applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.
(h)    Promptly following the end of each calendar quarter, the Issuing Bank
shall deliver (through the Administrative Agent) to each Lender and the Borrower
a report describing the aggregate Letters of Credit outstanding at the end of
such calendar quarter. Upon the request of any Lender from time to time, the
Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)    Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
(iii)    Any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
(iv)    Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
(v)    Waiver by the Issuing Bank of any requirement that exists for the Issuing
Bank’s protection and not the protection of the Borrower or any waiver by the
Issuing Bank which does not in fact materially prejudice the Borrower;


67
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(vi)    Honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vii)    Any payment made by the Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by (x) the Uniform Commercial Code as
in effect in the State of New York or (y) the “International Standby Practices
1998” (ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), as applicable;
(viii)    Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
(ix)    The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform


68
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.
Section 2.23.    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders;
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.28; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.28; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued


69
LEGAL02/36800330v21

--------------------------------------------------------------------------------





at a time when the conditions set forth in Section 3.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and LC Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or LC Disbursements owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded LC Exposure and
Swingline Exposure are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.23(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.23(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;
(iii)    (A)    No Defaulting Lender shall be entitled to receive any fee
described in Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive a fee described in
Section 2.14(c)(i) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolver Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.28.


(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure or
Swingline Exposure that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank and the Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Bank’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.


(iv)    All or any part of such Defaulting Lender’s LC Exposure and Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolver Percentages (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 10.18, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting


70
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(v)    If the reallocation described in clause (iv) immediately above cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.28.
(b)    If the Borrower, the Administrative Agent, the each Swingline Lender and
the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
the LC Exposure and Swingline Exposure to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Facility (without giving
effect to Section 2.23(a)(ii)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    So long as any Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.
Section 2.24.    Incremental Credit Extensions.
(a)    From time to time on or after the Closing Date, subject to the terms and
conditions set forth herein, the Borrower may, upon ten (10) Business Days’
prior written notice to the Administrative Agent (whereupon the Administrative
Agent shall promptly deliver a copy to each of the Lenders), request to add one
or more additional tranches of term loans (the “Incremental Term Loans”) or one
or more increases in the Revolving Commitments (the “Incremental Revolving
Commitments”; together with the Incremental Term Loans, the “Incremental
Facilities”), provided that at the time of the effectiveness of each Incremental
Facility Amendment (i) no Default or Event of Default has occurred and is
continuing or shall result therefrom, (ii) the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in ARTICLE VI as of the last day of the most recently ended fiscal quarter
of the Borrower after giving effect to such Incremental Revolving Commitments
(assuming for such purpose that such Incremental Revolving Commitments are fully
drawn at such time) or Incremental Term Loans, as applicable, (iii) each of the
conditions set forth in Section 3.2 shall have been satisfied and (iv) the
Administrative


71
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Agent shall have received from the Borrower such legal opinions, resolutions,
certificates and other documents as the Administrative Agent may reasonably
request. Notwithstanding anything to the contrary herein, the aggregate
principal amount of all Incremental Facilities on and after the Closing Date
shall not exceed the sum of $250,000,000. Each Incremental Facility shall be in
an integral multiple of $5,000,000 and be in an aggregate principal amount that
is not less than $10,000,000 in case of Incremental Term Loans or $10,000,000 in
case of Incremental Revolving Commitments, provided that such amount may be less
than the applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above or if the Administrative Agent agrees
in writing to a lesser minimum amount. Each Incremental Facility shall rank pari
passu in right of payment, and shall have the same guarantees as, and be secured
by the same Collateral securing, all of the other Obligations hereunder.
(b)    Any Incremental Term Loans (i) for purposes of prepayments, shall be
treated substantially the same as (and in any event no more favorably than) the
Term Loan A-3 and (ii) other than amortization, pricing or maturity date, shall
have the same terms as Term Loan A-3 or such other terms as are reasonably
satisfactory to the Administrative Agent; provided that (A) any Incremental Term
Loan shall not have a final maturity date earlier than the then Latest Maturity
Date and (B) any Incremental Term Loan shall not have a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the
then-remaining Term Loan A-3.
(c)    Any Incremental Revolving Commitment shall be on the same terms and
conditions as, and pursuant to the same documentation as applicable to, the
Revolving Commitments; provided that the maturity date of such Incremental
Revolving Commitment shall be no earlier than the Revolving Commitment
Termination Date. From and after the making of an Incremental Term Loan or the
addition of any Incremental Revolving Commitments pursuant to this Section, such
Incremental Term Loan and such revolving loan funded pursuant to an Incremental
Revolving Commitment shall be deemed a “Loan”, “Term Loan” and/or “Revolving
Loan”, as applicable, hereunder for all purposes hereof, and, except as set
forth in clause (b) immediately above with respect to Incremental Term Loans,
shall be subject to the same terms and conditions as each other Term Loan or
Revolving Loan made pursuant to this Agreement.
(d)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments. Each Lender shall have the right for a
period of ten (10) days following receipt of such notice, to elect by written
notice to the Borrower and the Administrative Agent to provide the requested
Incremental Facility by a principal amount equal to its Pro Rata Share of such
Incremental Facility. Any Lender who does not respond within such 10 day period
shall be deemed to have elected not to provide such Incremental Facility. If any
Lender shall elect not to provide such Incremental Facility pursuant to this
Section 2.24, the Borrower may designate any other bank or other financial
institution (which may be, but need not be, one or more of the existing
Lenders), which agrees to provide such Incremental Facility (any such other bank
or other financial institution being called an “Additional Lender”) and in the
case of any Additional Lender, agrees to become a party to this Agreement,
provided that the Issuing Bank (in the case of an increase through an
Incremental Revolving Commitment) and the Administrative Agent shall have
consented (such consent not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such


72
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Incremental Term Loans or providing such Incremental Revolving Commitment if
such consent would be required under Section 10.4(b) for an assignment of Loans
or Revolving Commitments, as applicable, to such Lender or Additional Lender.
Any Additional Lender shall become a Lender under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, such Additional
Lender and the Administrative Agent. No Incremental Facility Amendment shall
require the consent of any Lenders other than the Additional Lenders and/or any
existing Lender who has elected to provide any Incremental Term Loans or
increase its Revolving Commitment with respect to such Incremental Facility
Amendment. No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Commitments, unless it so agrees. Commitments in respect
of any Incremental Term Loans or Incremental Revolving Commitments shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section. Upon each increase in the Revolving
Commitments pursuant to this Section, (a) each Lender holding a Revolving
Commitment immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Commitment (each a “Incremental Revolving Lender”) in
respect of such increase, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Lender holding a Revolving Commitment
(including each such Incremental Revolving Lender) will equal its Pro Rata Share
and (b) if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
increase of the Revolving Commitments be prepaid from the proceeds of additional
Revolving Loans made hereunder (reflecting such increase in Revolving
Commitments), which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 2.19. The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. This Section 2.24(d)
shall supersede any provisions in Section 2.21(a) and Section 10.2 to the
contrary.
Section 2.25.    Maturity Extensions.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and


73
LEGAL02/36800330v21

--------------------------------------------------------------------------------





otherwise modify the terms of such Term Loans and/or Revolving Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing or decreasing the interest rate or fees payable in
respect of such Term Loans and/or Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders or after giving effect to such Extension, (ii) except
as to interest rates, fees and final maturity (which shall be determined by the
Borrower and set forth in the relevant Extension Offer), the Revolving
Commitment of any Lender that agrees to an Extension with respect to such
Revolving Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments being extended (and related outstandings); provided that
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Class on a
better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (3) assignments and participations of Extended
Revolving Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans so extended, (iii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v) and (vi), be determined between the Borrower and the Extending
Term Lenders and be set forth in the relevant Extension Offer), the Term Loans
of any Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the tranche of Term Loans subject to such
Extension Offer, (iv) the final maturity date of any Extended Term Loans shall
be no earlier than the Latest Maturity Date, (v) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (vi) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Commitments, as the case
may be, in respect of which relevant Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments, as the case may be, offered to be extended by
the Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Loans, as the case may be, of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (viii)


74
LEGAL02/36800330v21

--------------------------------------------------------------------------------





all documentation in respect of such Extension shall be consistent with the
foregoing, (ix) any applicable Minimum Extension Condition (as defined in clause
(b) below) shall be satisfied unless waived by the Borrower and (x) at no time
shall there be (A) Revolving Commitments hereunder which have more than three
different maturity dates and (B) Term Loans hereunder which have more than four
different maturity dates, unless, in either case, the Administrative Agent
agrees to permit additional maturity dates. For the avoidance of doubt, no
Lender shall be obligated or otherwise required to participate in any Extension
without its express consent.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 or Section 2.12 and (ii)
each Extension Offer is required to be in a minimum amount of $10,000,000;
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans or
Revolving Commitments (as applicable) of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank and Swingline Lender. All
Extended Term Loans, Extended Revolving Loans, Extended Revolving Commitments
and all obligations in respect thereof shall be Obligations under the Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under the Loan Documents. Each of the parties
hereto hereby agrees that the Administrative Agent and the Borrower may, without
the consent of any Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section and any Extension (including any amendments necessary to treat
the Loans and Commitments subject thereto as Extended Term Loans, Extended
Revolving Loans and/or Extended Revolving Commitments and as a separate
“Tranche” and “Class” hereunder of Loans and Commitments, as the case may be).
In addition, if so provided in such amendment and with the consent of the
Issuing Bank and the Swingline Lender, as applicable, participations in Letters
of Credit and Swingline Loans expiring on or after the Revolving Commitment
Termination Date in respect of Revolving Loans and Revolving Commitments shall
be re-allocated from Lenders holding Revolving Commitments to Lenders holding
Extended Revolving Commitments in accordance with the terms of such amendment;
provided that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Commitments, be deemed to be participation
interests


75
LEGAL02/36800330v21

--------------------------------------------------------------------------------





in respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
(e)    If the Revolving Commitment Termination Date in respect of any tranche of
Revolving Commitments occurs prior to the expiration of any Letter of Credit,
then (i) if another tranche of Revolving Commitments in respect of which the
Revolving Commitment Termination Date shall not have occurred is then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.22.) under (and ratably participated in by Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in a manner satisfactory to the Administrative Agent and the Issuing Bank
but only up to the amount of such Letter of Credit not so reallocated. Except to
the extent of reallocations of participations pursuant to clause (i) of the
immediately preceding sentence, the occurrence of a Revolving Commitment
Termination Date with respect to a given tranche of Revolving Commitments shall
have no effect upon (and shall not diminish) the percentage participations of
the Lenders in any Letter of Credit issued before such Revolving Commitment
Termination Date.
(f)    Notwithstanding anything in this Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement or any of the other Loan Documents or to enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
effectuate the terms of this Section 2.25; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Pro Rata Share, in each case, without
the written consent of such affected Lender.
Section 2.26.    Mitigation of Obligations.
If any Lender requests compensation under Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section


76
LEGAL02/36800330v21

--------------------------------------------------------------------------------





2.18 or Section 2.20, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all costs
and expenses incurred by any Lender in connection with such designation or
assignment.
Section 2.27.    Replacement of Lenders.
If (a) any Lender requests compensation under Section 2.18, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, (c) any Lender
is a Defaulting Lender, or (d) in connection with any proposed amendment,
waiver, or consent, the consent of all of the Lenders, or all of the Lenders
directly affected thereby, is required pursuant to Section 10.2, and any such
Lender refuses to consent to such amendment, waiver or consent as to which the
Required Lenders have consented, then, in each case, the Borrower may, at its
sole expense and effort (but without prejudice to any rights or remedies the
Borrower may have against such Defaulting Lender), upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender but excluding any Defaulting Lender); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) prior to, or
contemporaneous with, the replacement of such Lender, such Lender shall have
received payment of an amount equal to the outstanding principal amount of all
Loans owed to it, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts), (iii) in the case of a claim for compensation under Section 2.18 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
clause (d) above, the assignee Lender shall have agreed to provide its consent
to the requested amendment, waiver or consent.
Section 2.28.    Cash Collateral For Defaulting Lenders.
At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.23(a)(iv) and any Cash Collateral
provided by or in respect of such Defaulting Lender) in an amount not less than
103% of the Fronting Exposure in respect of all Letters of Credit issued and
outstanding at such time.
(a)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligations in
respect of LC Exposure, to be applied pursuant to clause (b) immediately below.
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing


77
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Bank as herein provided, or that the total amount of such Cash Collateral is
less than 103% of the Fronting Exposure in respect of all Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by or in respect of the Defaulting
Lender).


(b)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section or Section 2.23 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation in respect of its LC Exposure (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(c)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.23, the Borrower or other Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral to
be so held was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
ARTICLE III    

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
Section 3.1.    Conditions To Effectiveness.
The obligations of the Lenders (including the Swingline Lender) to make the
initial Loans and the obligation of the Issuing Bank to issue any initial
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.2).
(a)    The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the 2012 Prior Closing
Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or the Arrangers (including the Fee Letter).
(b)    The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Lenders:


78
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
(ii)    duly executed Notes payable to any Lender requesting a Note, if so
requested;
(iii)    the Guaranty Agreement duly executed by each Subsidiary required to
execute the Guaranty Agreement in connection with the Existing Credit Agreement
or otherwise required pursuant to Section 5.10;
(iv)    the Pledge and Security Agreement duly executed by each of the Loan
Parties and the Intellectual Property Security Agreements duly executed by the
applicable Loan Parties having rights in intellectual property subject to such
agreements;
(v)    an amendment to, or an amendment and restatement of, the Prudential
Senior Secured Note Agreement duly executed by each party thereto;
(vi)    the Intercreditor Agreement;
(vii)    a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.1(b)(vii), (a) attaching and certifying copies of
(w) its bylaws, partnership agreement or limited liability company agreement, or
comparable organizational documents, as applicable, and (x) resolutions of its
board of directors, board of members or general partner, as applicable,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (y) its articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents, as applicable, and (z) evidence of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign entity and (b)
certifying the name, title and true signature of each officer of such Loan Party
executing the Loan Documents to which it is a party;
(viii)    a certificate of the Chief Financial Officer of the Borrower that,
after giving effect to the Credit Extensions made on the 2012 Prior Closing
Date, neither the Borrower nor its Subsidiaries will be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
or be unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated;
(ix)    a favorable written opinion of (x) Pillsbury Winthrop Shaw Pittman LLC,
counsel to the Loan Parties, and (y) Polsinelli Shughart PC, special Kansas
counsel to Midland Credit Management, Inc., each addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;


79
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(x)    a certificate in the form of Exhibit 3.1(b)(x), dated the 2012 Prior
Closing Date and signed by a Responsible Officer:
(a)    certifying that, after giving effect to the funding of any initial Loan
or initial issuance of a Letter of Credit (x) no Default or Event of Default
exists, (y) all representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;
(b)    certifying that no litigation, investigation or proceeding of or before
any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries that (y) purports to enjoin or restrain any Lender from making a
Credit Extension hereunder or (z) could reasonably be expected to have a
Material Adverse Effect;
(c)    attaching certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any requirement of law, or by any contractual obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing; and
(d)    attaching certified copies of all agreements, indentures or notes
governing the terms of any Material Indebtedness and all other material
agreements, documents and instruments to which any Loan Party or any of its
assets are bound.
(xi)    a duly executed Notice of Borrowing;
(xii)    the results of a Lien search (including a search as to judgments,
pending litigation, tax and intellectual property matters), in form and
substance reasonably satisfactory to the Administrative Agent, made against the
Loan Parties under the Uniform Commercial Code (or applicable judicial docket)
as in effect in each jurisdiction in which filings or recordations under the
Uniform Commercial Code should be made to evidence or perfect security interests
in all assets of such Loan Party, indicating among other things that the assets
of each such Loan Party are free and clear of any Lien (except for Permitted
Liens);
(xiii)    evidence reasonably satisfactory to the Administrative Agent that at
least sixty percent (60%) of all cash collections and other Receivables acquired
by any Loan Party


80
LEGAL02/36800330v21

--------------------------------------------------------------------------------





have, prior to the 2012 Prior Closing Date, been deposited in collection
accounts maintained with one or more of the Lenders;
(xiv)     (a) copies of audited consolidated financial statements for the
Borrower and its Subsidiaries for the three fiscal years most recently ended for
which financial statements are available and interim unaudited financial
statements for each quarterly period ended since the last audited financial
statements for which financial statements are available and (b) projections
prepared by management of the Borrower of balance sheets and income statements
of the Borrower and its Subsidiaries, which will be quarterly for the first year
after the 2012 Prior Closing Date, and balance sheets, income statements and
cash flow statements of the Borrower and its Subsidiaries, annually thereafter
for the term of this Agreement;
(xv)    a duly completed and executed Compliance Certificate of the Borrower
including pro forma calculations establishing compliance with the financial
covenants set forth in ARTICLE VI hereof as of the most recently completed
fiscal quarter of the Borrower for which financial statements are available;
(xvi)    all information the Administrative Agent and each Lender may request
with respect to the Borrower and its Subsidiaries in order to comply with the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
and any other "know your customer" or similar laws or regulations; and
(xvii)    certificates of insurance issued on behalf of insurers of the Loan
Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Loan Parties, naming the Collateral
Agent as additional insured on liability policies and lender loss payee
endorsements for property and casualty policies.
(c)    The Collateral Agent shall have received (i) the certificates, if any,
evidencing the capital stock or other equity interests pledged pursuant to the
Pledge and Security Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, subject to Section 5.12 and (ii) each instrument pledged to the
Collateral Agent pursuant to the Pledge and Security Agreement endorsed in blank
(or accompanied by an executed transfer form in blank reasonably satisfactory to
the Collateral Agent) by the pledgor thereof.
(d)    Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Collateral Agent to be executed, filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Permitted Liens),
shall have been duly executed and delivered and/or be in proper form for filing,
registration or recordation.


81
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 3.2.    Each Credit Event.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:
(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto;
(c)    No order, judgment or decree of any arbitrator or Governmental Authority
shall purport to enjoin or restrain any Lender from making such Credit
Extension;
(d)    If, after giving to effect to such Credit Extension and any repayment of
Loans to be made on the date such Credit Extension is made, the Aggregate
Revolving Credit Exposure will be increased above the amount of the Borrowing
Base as shown on the then most recently delivered Borrowing Base Certificate,
the Lenders and the Administrative Agent shall have received an updated
Borrowing Base Certificate as of a later date demonstrating Borrowing Base
availability to support such increased Aggregate Revolving Credit Exposure; and
(e)    the Borrower shall have delivered a Notice of Borrowing (if applicable).
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.
Section 3.3.    Delivery of Documents.
All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:


82
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 4.1.    Existence and Standing.
Each of the Borrower and its Restricted Subsidiaries is a corporation,
partnership (in the case of Subsidiaries only) or limited liability company (a)
duly and properly incorporated or organized, as the case may be, (b) validly
existing and (c) (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except in the case of this clause (c) where
failure to be in good standing or to be so authorized could not reasonably be
expected to have a Material Adverse Effect (it being understood and agreed, for
purposes of this Section, that the failure of the Borrower or its Restricted
Subsidiaries to be in good standing or to be authorized to conduct its business
in any jurisdiction where such failure could have a material and adverse impact
on the ability of such Person to enforce or otherwise collect in the Receivables
of such Person in any such jurisdiction shall be deemed to have a Material
Adverse Effect).
Section 4.2.    Authorization and Validity.
The Borrower has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors' rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.
Section 4.3.    No Conflict; Government Consent.
Neither the execution and delivery by the Borrower or its Restricted
Subsidiaries, as applicable, of the Loan Documents to which such Person is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Restricted Subsidiaries or (ii) the Borrower's or any
Restricted Subsidiary's articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, or (iii) the provisions of any material indenture, instrument or agreement
to which the Borrower or any of its Restricted Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Restricted
Subsidiary pursuant to the terms of, any such indenture, instrument or
agreement, except, in the case of clause (i), for any such violation which could
not reasonably be expected to have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower or any of its


83
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Restricted Subsidiaries, is required to be obtained by the Borrower or any of
its Restricted Subsidiaries in connection with the execution and delivery of the
Loan Documents by the Borrower and the other Loan Parties, the borrowings under
this Agreement, the payment and performance by the Borrower of the Obligations
or the legality, validity, binding effect or enforceability of any of the Loan
Documents.
Section 4.4.    Financial Statements; No Material Adverse Change.
The December 31, 2015 audited consolidated financial statements of the Borrower
and its Subsidiaries heretofore delivered to the Administrative Agent and the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended. Since December 31, 2015, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Borrower, any Guarantor, or the Borrower and its Restricted
Subsidiaries taken together, in each case which could reasonably be expected to
have a Material Adverse Effect.
Section 4.5.    Litigation and Contingent Obligations.
There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Restricted Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than
liabilities incident to any litigation, arbitration or proceeding which could
not reasonably be expected to be in an aggregate amount in excess of $5,000,000,
none of the Borrower or its Restricted Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 4.4.
Section 4.6.    Compliance with Laws.
The Borrower and its Restricted Subsidiaries have complied in all material
respects with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any failure
to comply which could not reasonably be expected to have a Material Adverse
Effect.
Section 4.7.    Investment Company Act.
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
Section 4.8.    Taxes.


84
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Except as disclosed on Schedule 4.8, the Borrower and its Restricted
Subsidiaries have filed all United States federal tax returns and all other tax
returns which are required to be filed and have paid all taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Restricted Subsidiaries, except in respect of such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists (except as permitted by Section 7.2(b)). Except as disclosed on
Schedule 4.8 and except as otherwise disclosed in writing to the Administrative
Agent and the Lenders on or prior to the 2014 Prior Closing Date, as of the
Closing Date, none of the United States income tax returns of the Borrower and
its Restricted Subsidiaries are being audited by the Internal Revenue Service.
To the knowledge of any of the Borrower’s officers, no Liens have been filed,
and no claims are being asserted with respect to such taxes. The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of any taxes or other governmental charges are adequate.
Section 4.9.    Regulation U.
Neither the Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Restricted Subsidiaries which are subject to any limitation on sale, pledge, or
any other restriction hereunder.
Section 4.10.    ERISA.
The Unfunded Liabilities of all Single Employer Plans and all nonqualified
deferred compensation arrangements do not in the aggregate exceed $5,000,000.
Neither the Borrower nor any other member of the Controlled Group has incurred,
or is reasonably expected to incur, within the meaning of Section 4201 of ERISA,
any withdrawal liability to Multiemployer Plans in excess of an amount that
would have a Material Adverse Effect. Each Plan complies in all material
respects with all applicable requirements of law and regulations. No Reportable
Event has occurred with respect to any Plan. Neither the Borrower nor any other
member of the Controlled Group has withdrawn from any Multiemployer Plan within
the meaning of Title IV of ERISA or initiated steps to do so, and no steps have
been taken to reorganize or terminate, within the meaning of Title IV of ERISA,
any Multiemployer Plan.
Section 4.11.    Ownership of Property.
The Borrower and its Restricted Subsidiaries have good title, free of all Liens
other than those permitted by Section 7.2, to all of the Property and assets
reflected in the Borrower's most recent consolidated financial statements
provided to the Administrative Agent, as owned by the Borrower and its
Restricted Subsidiaries, except for minor irregularities in title that (i) do
not materially interfere with the business or operations of the Borrower or its
Restricted Subsidiaries as presently conducted and (ii) do not adversely affect
the value of any of the Collateral in any material respect. Each of the Borrower
and its Restricted Subsidiaries owns, or is licensed, or otherwise has the
right, to use, all patents, trademarks, service marks, trade names, copyrights
and


85
LEGAL02/36800330v21

--------------------------------------------------------------------------------





other intellectual property to its business, and the use thereof by the Borrower
and its Restricted Subsidiaries does not infringe in any respect on the rights
of any other Person, except for any such infringement which could not reasonably
be expected to have a Material Adverse Effect.
Section 4.12.    Accuracy of Information.
No Loan Document or written statement furnished by the Borrower or any of its
Restricted Subsidiaries to the Agents or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained, on the date
such Loan Document was entered into or such statements were made, any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading in their presentation of the Borrower, its
Restricted Subsidiaries, their businesses and their Property. The Borrower makes
no representation or warranty concerning the forecasts, estimates, pro forma
information, projections and statements as to anticipated future performance or
conditions, and the assumptions on which they were based, except that as of the
date made (i) such forecasts, estimates, pro forma information, projections and
statements were based on good faith assumptions of the management of the
Borrower and (ii) such assumptions were believed by such management to be
reasonable; it being understood and agreed that such forecasts, estimates, pro
forma information, projections and statements, and the assumptions on which they
are based, may or may not prove to be correct. In addition, the information
provided by or on behalf of the Loan Parties with respect to the Receivables
owned or to be acquired by the Loan Parties (or the related purchase agreements)
is, to the Borrower's knowledge and as of the date provided, true and correct in
all material respects and, to the Borrower's knowledge, does not contain any
material omissions which would cause such information to be materially
misleading with respect to such Receivables, taken as a whole.
Section 4.13.    Environmental Matters.
The Borrower is in compliance with all applicable Environmental Laws, except for
any noncompliance which could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Restricted Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
Section 4.14.    Subsidiaries.
Schedule 4.14 contains an accurate list of all Subsidiaries of the Borrower as
of the Closing Date, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries and whether such
Subsidiary, as of the Closing Date, is a Restricted Subsidiary, an Unrestricted
Subsidiary or an Immaterial Subsidiary. All of the issued and outstanding shares
of capital stock or other ownership interests of the Restricted Subsidiaries
have been (to the extent such concepts


86
LEGAL02/36800330v21

--------------------------------------------------------------------------------





are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non‑assessable.
Section 4.15.    Solvency.
After giving effect to the execution and delivery of the Loan Documents, and the
making of the Loans under this Agreement, neither the Borrower nor its
Restricted Subsidiaries will be “insolvent,” within the meaning of such term as
defined in § 101 of Title 11 of the United States Code, as amended from time to
time, or be unable to pay its debts generally as such debts become due, or have
an unreasonably small capital to engage in any business or transaction, whether
current or contemplated.
Section 4.16.    Insurance.
The Borrower maintains, and has caused each Restricted Subsidiary to maintain,
with financially sound and reputable insurance companies insurance on their
Property as necessary to conduct their business in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as is consistent with sound business practice.
Section 4.17.    Sanctioned Person.
Neither the Borrower nor any of its Subsidiaries or Encore Affiliates is a
Sanctioned Person.
Section 4.18.    Anti-Terrorism; Anti-Corruption Laws and Sanctions.
Each of the Borrower and its Subsidiaries is in compliance with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001), (iii) the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) and any enabling legislation
or executive order relating thereto. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective directors, officers and employees and to the
knowledge of the Borrower its agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions. None of (a) the Borrower, any Subsidiary or any
of their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, or use of
proceeds thereof will violate Anti-Corruption Laws or applicable Sanctions.
Section 4.19.    Plan Assets; Prohibited Transactions.


87
LEGAL02/36800330v21

--------------------------------------------------------------------------------





The Borrower is not an entity deemed to hold “plan assets” within the meaning of
Section 3(42) of ERISA or 29 C.F.R. § 2510.3-101 of an employee benefit plan (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or any
plan (within the meaning of Section 4975 of the Code), and neither the execution
of this Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.
Section 4.20.    Material Agreements.
Except as described in Schedule 4.20, neither the Borrower nor any Restricted
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate or similar restriction which could reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Restricted
Subsidiary is in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
(i) agreement or instrument to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing Material Indebtedness.
Section 4.21.    No Default or Event of Default.
No Default or Event of Default has occurred and is continuing.
ARTICLE V    

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 5.1.    Financial Statements and Other Information.
The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent and each Lender:
(a)    Within 90 days after the close of each of its fiscal years, financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, including in each case
balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) in the case of such statements of the Borrower
and its Subsidiaries, an audit report, unqualified as to scope, of BDO USA LLP
or another nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders
(provided that so long as the Borrower is a reporting company, filing of the
Form 10-K by the Borrower with respect to a fiscal year within such 90-day
period on the website of the Securities and Exchange Commission at
http://www.sec.gov shall satisfy the requirement for the annual audit report and
consolidated financial statements for


88
LEGAL02/36800330v21

--------------------------------------------------------------------------------





such fiscal year under this clause (a) with respect to the statements of the
Borrower and all of its Subsidiaries) and (b) any management letter prepared by
said accountants;
(b)    Within 45 days after the close of the first three quarterly periods
(commencing with the fiscal quarter ending September 30, 2012) of each of its
fiscal years, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated statements of income
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles and consistency by its chief
financial officer, treasurer or assistant treasurer (provided that so long as
the Borrower is a reporting company, filing of the Form 10-Q by the Borrower
with respect to a fiscal quarter within such 45-day period on the website of the
Securities and Exchange Commission at http://www.sec.gov shall satisfy the
requirement for certified quarterly consolidated financial statements for such
fiscal quarter under this clause (b) with respect to the statements of the
Borrower and all of its Subsidiaries);
(c)    together with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by its chief
financial officer, treasurer or assistant treasurer showing (i) the calculations
necessary to determine compliance with the relevant provisions of this
Agreement, an officer’s certificate in substantially the form of Exhibit 5.1(c)
stating that no Default or Event of Default exists, or if any Default or Event
of Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Borrower and each of its principal officers are in compliance
with all requirements of Section 302 and Section 906 of the Sarbanes-Oxley Act
of 2002 and all rules and regulations related thereto (provided that so long as
the Borrower is a reporting company, delivery of the certificates required
pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as contained
in the form 10-K or Form 10-Q filed by the Borrower and delivered pursuant to
clauses (a) and (b) above shall satisfy the requirement for such certification
of compliance with the Sarbanes-Oxley Act under this clause (c)) and (ii) each
of the Restricted Subsidiaries and Unrestricted Subsidiaries as of the last day
of the applicable reporting period and of any new Subsidiary of the Borrower
formed or acquired during such reporting period;
(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses (a) and (b) above, the related consolidating
financial statements of the Borrower and its Restricted Subsidiaries reflecting
all adjustments necessary to eliminate the results of operations, cash flows,
accounts and other assets and Indebtedness or other liabilities of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;
(e)    As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer, treasurer or assistant
treasurer of the Borrower, describing said Reportable Event and the action which
the Borrower proposes to take with respect thereto;
(f)    As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Restricted Subsidiaries is or may be liable to any Person as a result
of the release by the Borrower, any of its Restricted Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the


89
LEGAL02/36800330v21

--------------------------------------------------------------------------------





environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Restricted Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect;
(g)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Restricted Subsidiaries files with the Securities and Exchange
Commission, including, without limitation, all certifications and other filings
required by Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 and
all rules and regulations related thereto;
(h)    As soon as practicable, and in any event within 90 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year;
(i)    As soon as possible, and in any event within three (3) Business Days (in
the case of the Borrower) and 15 days (in the case of any Guarantor) after the
occurrence thereof, a reasonably detailed notification to the Administrative
Agent and its counsel of any change in the jurisdiction of organization of the
Borrower or any Guarantor;
(j)    As soon as practicable, and in any event within thirty (30) days after
the close of each calendar month (or, in the case of (i) the final month of any
of the first three calendar quarters in any calendar year, forty-five (45) days
after the close of such month, and (ii) the final month of any calendar year,
sixty (60) days after the close of such month), the Borrower shall provide the
Administrative Agent and the Lenders with a Borrowing Base Certificate
(containing a certification by an Authorized Officer that the Receivables
Portfolios included in the Borrowing Base referenced in such Borrowing Base
Certificate are performing, in the aggregate, at a sufficient level to support
the amount of such Borrowing Base), together with such supporting documents
(including without limitation (i) to the extent requested by the Administrative
Agent, copies of all bills of sale and purchase agreements evidencing the
acquisition of Receivables Portfolios included in the Borrowing Base and (ii) a
copy of the most recent static pool report with respect to such Receivables
Portfolios as the Administrative Agent reasonably deems desirable, all certified
as being true and correct in all material respects by an Authorized Officer of
the Borrower). The Borrower may update the Borrowing Base Certificate more
frequently than as provided above and the most recently delivered Borrowing Base
Certificate shall be the applicable Borrowing Base Certificate for purposes of
determining the Borrowing Base at any time;
(k)    Such other information (including non‑financial information, and
including the audit report with respect to the following reports and evaluations
(but not the reports or evaluations themselves): the Commercial Finance
Examination Reports and evaluations of the Bureau Enhanced Behavioral
Liquidations Score and the Unified Collections Score) as the Administrative
Agent or any Lender may from time to time reasonably request.
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders by no later than five (5) Business Days after
such earlier date.


90
LEGAL02/36800330v21

--------------------------------------------------------------------------------





In the event that any financial statement delivered pursuant to clauses (a) or
(b) immediately above or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered, but only to the extent such inaccuracy is discovered
within twelve (12) months after any Obligations cease to be outstanding (other
than any contingent Obligations)), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Margin for such Applicable Period shall be determined in accordance
with the corrected Compliance Certificate, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing, if any, as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent to the Obligations, net of any interest paid during the prior twelve (12)
months as a result of any inaccuracy which, if corrected, would have led to the
application of a lower Applicable Margin for any period. This Section 5.1 shall
not limit the rights of the Administrative Agent or the Lenders with respect to
Section 2.13(c) and ARTICLE VIII.
Section 5.2.    Notices of Default and Material Events.
Within three (3) Business Days after an Authorized Officer becomes aware
thereof, the Borrower will, and will cause each Restricted Subsidiary to, give
notice in writing to the Lenders of the occurrence (i) of any Default or Event
of Default and (ii) of any other development, financial or otherwise, which
(solely with respect to this clause (ii)) could reasonably be expected to have a
Material Adverse Effect
Section 5.3.    Conduct of Business.
The Borrower will, and will cause each Restricted Subsidiary to: (i) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is conducted on the Closing Date and (ii) do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, as in effect
on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except (i) as
permitted by Section 7.3 or (ii) to the extent that the failure to maintain any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect.
Section 5.4.    Compliance with Laws.
The Borrower will, and will cause each Restricted Subsidiary to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including, without limitation, all
Environmental Laws, ERISA and Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002 to which it may be subject where non-compliance with such laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards
could reasonably be expected to cause a Material Adverse Effect.


91
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 5.5.    Taxes.
The Borrower will, and will cause each Restricted Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.
Section 5.6.    Maintenance of Properties.
Subject to Section 7.6, the Borrower will, and will cause each Restricted
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
the tangible Property material to the operation of its business in good repair,
working order and condition, (ordinary wear and tear excepted), and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.
Section 5.7.    Inspection; Keeping of Books and Records.
The Borrower will, and will cause each Restricted Subsidiary to, permit the
Agents and the Lenders, by their respective representatives and agents (at
reasonable times and upon reasonable advance written notice, so long as no
Default or Event of Default has occurred and is continuing) to inspect
(including without limitation to conduct an annual field examination of) any of
its Property, including, without limitation, an audit by the Administrative
Agent or professionals (including consultants and accountants) retained by the
Administrative Agent of the Borrower’s practices in the computation of the
Borrowing Base, inspection and audit of the Collateral, books and financial
records of the Borrower and each Loan Party, to examine and make copies of the
books of accounts and other financial records of the Borrower and each Loan
Party, and to discuss the affairs, finances and accounts of the Borrower and
each Loan Party with, and to be advised as to the same by, their respective
officers. The Borrower shall keep and maintain, and cause each of its Restricted
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, upon either Agent's request, shall turn over copies of
any such records to such Agent or its representatives. The Borrower shall pay
the fees and expenses of the Administrative Agent and such professionals with
respect to such examinations, audits and evaluations; provided, that, the
Administrative Agent shall undertake only one (1) field examination/audit during
any period of twelve (12) consecutive months at the Borrower’s expense.
Notwithstanding the foregoing, in addition to the field examinations and audits
described above, the Administrative Agent may have additional field examinations
and audits done if an Event of Default shall have occurred and be continuing, at
the Borrower’s expense.
Section 5.8.    Insurance.
The Borrower will, and will cause each Restricted Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on their Property
in such amounts,


92
LEGAL02/36800330v21

--------------------------------------------------------------------------------





subject to such deductibles and self-insurance retentions, and covering such
risks as is consistent with sound business practice. The Borrower shall deliver
to the Collateral Agent endorsements in form and substance reasonably acceptable
to the Collateral Agent to all general liability and other liability policies
naming the Collateral Agent as an additional insured. The Borrower shall furnish
to any Lender such additional information as such Lender may reasonably request
regarding the insurance carried by the Borrower and its Restricted Subsidiaries.
In the event the Borrower or any of its Restricted Subsidiaries at any time or
times hereafter shall fail to obtain or maintain any of the policies of
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Collateral Agent, without waiving or releasing any obligations
or resulting Default hereunder, may at any time or times thereafter (but shall
be under no obligation to do so) obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto which the
Collateral Agent deems advisable. All sums so disbursed by the Collateral Agent
shall constitute part of the Obligations, payable as provided in this Agreement.
Without limiting the foregoing, the Borrower will, and will cause the applicable
Loan Party to (i) maintain, if available, fully paid flood hazard insurance on
all real property that is located in a Flood Hazard Area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Agents and the
Lenders, (ii) furnish to the Agents and the Lenders evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Agents and the Lenders
prompt written notice of any redesignation of any such improved Mortgage
Property into or out of a Flood Hazard Area. The Borrower will promptly deliver
to the Administrative Agent, at the Administrative Agent’s or a Lender’s
request, evidence satisfactory to the Administrative Agent or such Lender that
such insurance has been procured and is being maintained as herein required.
Section 5.9.    Use of Proceeds.
The Borrower will, and will cause each Restricted Subsidiary to, use the
proceeds of the Loans for working capital and general corporate purposes, which
may include, without limitation, purchases of Receivables Portfolios, Permitted
Acquisitions, Acquisitions permitted pursuant to Section 7.4(c) and (l) and
repayment of Indebtedness under the Existing Financing Arrangements. The
Borrower shall use the proceeds of Credit Extensions in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulation U and X, the Securities Act of 1933, and the Exchange Act, and the
rules and regulations promulgated under any of the foregoing.
Section 5.10.    Guarantors.The Borrower shall cause each of its Restricted
Subsidiaries (other than Immaterial Subsidiaries) to guarantee pursuant to the
Guaranty Agreement or supplement thereto (or, in the case of a Foreign
Subsidiary, any other guaranty agreement requested by the Administrative Agent)
the Secured Obligations. In furtherance of the above, after the formation or
acquisition of any Restricted Subsidiary or a Subsidiary Redesignation, the
Borrower shall promptly (and in any event upon the earlier of (x) such time as
such Restricted Subsidiary becomes a guarantor, co-borrower or other obligor
under the Prudential Financing and (y) within 45 days after such formation or
acquisition or Subsidiary Redesignation (with any such


93
LEGAL02/36800330v21

--------------------------------------------------------------------------------





time limit permitted to be extended by the Collateral Agent in its reasonable
discretion)) (i) provide written notice to the Administrative Agent and the
Lenders upon any Person becoming a Restricted Subsidiary, setting forth
information in reasonable detail describing all of the assets of such Person,
(ii) cause such Person (other than any Immaterial Subsidiary) to execute a
supplement to the Guaranty Agreement and such other Collateral Documents as are
necessary for the Borrower and its Subsidiaries to comply with Section 5.11,
(iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person and each other Pledge Subsidiary to be delivered
to the Collateral Agent (together with undated stock powers signed in blank, if
applicable) and pledged to the Collateral Agent pursuant to an appropriate
pledge agreement(s) in substantially the form of the Pledge and Security
Agreement (or joinder or other supplement thereto) and otherwise in form
reasonably acceptable to the Administrative Agent and (iv) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other authority documents of such Person and, to the extent requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, no Foreign Subsidiary shall be required to execute and deliver the
Guaranty Agreement (or supplement thereto) or such other guaranty agreement if
such execution and delivery would cause a Deemed Dividend Problem or a Financial
Assistance Problem with respect to such Foreign Subsidiary and, in lieu thereof,
the Borrower and the relevant Restricted Subsidiaries shall provide the pledge
agreements required under this Section 5.10 or Section 5.11. Notwithstanding the
foregoing, the Borrower will be required to comply with this Section with
respect to any Immaterial Subsidiary if it ceases to be an Immaterial Subsidiary
under the terms of the definition thereof.
Section 5.11.    Collateral.
The Borrower will cause, and will cause each other Loan Party to cause, all of
its owned Property to be subject at all times to first priority, perfected Liens
in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Liens permitted by Section 7.2
(it being understood and agreed that (a) no control agreements will be required
hereunder in respect of bank accounts and (b) Mortgages and Mortgage Instruments
will only be required hereunder in respect of Mortgaged Properties).
Notwithstanding anything herein to the contrary, if any improvement on a
Mortgaged Property is located in a Flood Hazard Area, no Mortgage will be
executed or recorded with respect to such Mortgaged Property pursuant to this
Agreement until the Syndication Agent has received written notice of such
Mortgage at least 30 days prior to such execution or recording and the
Syndication Agent has confirmed that its flood insurance due diligence and flood
insurance compliance has been completed in a manner satisfactory to it (such
confirmation not to be unreasonably withheld or delayed). Without limiting the
generality of the foregoing, the Borrower will (i) cause the Applicable Pledge
Percentage of the issued and outstanding equity interests of each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party to be subject
at all times to a first priority, perfected Lien in favor of the Collateral
Agent to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents or such other security documents as the
Collateral Agent shall reasonably request and


94
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(ii) will, and will cause each Guarantor to, deliver Mortgages and Mortgage
Instruments with respect to real property owned by the Borrower or such
Guarantor to the extent, and within such time period as is, reasonably required
by the Collateral Agent. Notwithstanding the foregoing, no pledge agreement in
respect of the equity interests of a Foreign Subsidiary shall be required
hereunder to the extent such pledge thereunder is prohibited by applicable law
or the Administrative Agent reasonably determines that such pledge would not
provide material credit support for the benefit of the Secured Parties pursuant
to legally valid, binding and enforceable pledge agreements.
Section 5.12.    Post-Closing Obligations.
The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 5.12, in each case as promptly as possible after the Closing
Date and in any event within the time limits specified on such schedule (with
any such time limit permitted to be extended by the Administrative Agent in its
reasonable discretion). The provisions of Schedule 5.12 shall be deemed
incorporated by reference herein as fully as if set forth herein in its
entirety.


ARTICLE VI    

FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
Section 6.1.    Cash Flow Leverage Ratio.
The Borrower will not permit the ratio (the “Cash Flow Leverage Ratio”),
determined as of the end of each of its fiscal quarters (commencing with the
fiscal quarter ending December 31, 2016), of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 3.00:1.00 for each four fiscal-quarter
period.
The Cash Flow Leverage Ratio shall be calculated (i) based upon (a) for
Consolidated Funded Indebtedness, as of the last day of each such fiscal quarter
and (b) for Consolidated EBITDA, the actual amount as of the last day of each
fiscal quarter for the most recently ended four consecutive fiscal quarters and
(ii) giving pro forma effect to any Material Acquisition and Material
Disposition. For purposes of this Section 6.1 and Section 6.2, “Material
Acquisition” means any Acquisition or series of related Acquisitions that
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
Asset Sale or series of related Asset Sales that yields gross proceeds to the
Borrower or any of its Restricted Subsidiaries in excess of $10,000,000.
Section 6.2.    Cash Flow First Lien Leverage Ratio.
The Borrower will not permit the ratio (the “Cash Flow First Lien Leverage
Ratio”) determined as of the end of each of its fiscal quarters (commencing with
the fiscal quarter ending December 31, 2016) of (i) Consolidated First Lien
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 2.00:1.00 for each fiscal four-


95
LEGAL02/36800330v21

--------------------------------------------------------------------------------





quarter period; provided that the Cash Flow First Lien Leverage Ratio may be
increased up to (but not to exceed) 2.25:1.00 for any fiscal quarter ending
after the Closing Date during which the Borrower or any of its Restricted
Subsidiaries has consummated a Permitted Acquisition in which the Purchase Price
is $100,000,000 or more (a “Trigger Quarter”) and for the next succeeding fiscal
quarter; provided, further, that the Cash Flow First Lien Leverage Ratio shall
return to 2.00:1.00 no later than the end of the second fiscal quarter after
such Trigger Quarter; provided, further, that following the occurrence of a
Trigger Quarter (any such Trigger Quarter, an “Initial Trigger Quarter”), no
subsequent Trigger Quarter shall be permitted to occur for purposes of this
Section 6.2 unless and until the Cash Flow First Lien Leverage Ratio is less
than or equal to 2.00:1.00 as of the end of at least one fiscal quarter
following such Initial Trigger Quarter.
The Cash Flow First Lien Leverage Ratio shall be calculated (i) based upon (a)
for Consolidated First Lien Indebtedness, as of the last day of each such fiscal
quarter and (b) for Consolidated EBITDA, the actual amount as of the last day of
each fiscal quarter for the most recently ended four consecutive fiscal quarters
and (ii) giving pro forma effect to any Material Acquisition and Material
Disposition.
Section 6.3.    Minimum Net Worth.
The Borrower will not permit the Consolidated Net Worth of the Borrower and its
Restricted Subsidiaries to be less than the sum of (i) a dollar amount equal to
$367,102,500, plus (ii) 50% of such Consolidated Net Income earned in each
fiscal quarter beginning with the quarter ending December 31, 2016 (without
deduction for losses), plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased after December 31, 2016 as a result of
the issuance or sale by the Borrower or any of its Restricted Subsidiaries of,
or the conversion of any Indebtedness of such Person into, any equity interests
(including warrants and similar investments) in such Person, minus (iv) amounts
expended by the Borrower and its Restricted Subsidiaries to repurchase the
Borrower’s capital stock (x) for the period after September 30, 2016 through and
including the Closing Date and (y) for the all periods after the Closing Date to
the extent such repurchases are permitted under Section 7.5(v).
Section 6.4.    Interest Coverage Ratio.
The Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters (commencing with the fiscal quarter ending December 31, 2016)
for the then most-recently completed four fiscal quarters, of (i) Consolidated
EBIT to (ii) Consolidated Interest Expense, in each case as of the end of such
period, to be less than 1.75:1.00.
ARTICLE VII    

NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
Section 7.1.    Indebtedness.


96
LEGAL02/36800330v21

--------------------------------------------------------------------------------





The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:
(a)    The Obligations and Rate Management Obligations and Banking Services
Obligations constituting Secured Obligations;
(b)    Indebtedness existing on the 2014 Closing Date and described in
Schedule 7.1(b);
(c)    Indebtedness arising under Rate Management Transactions (other than for
speculative purposes);
(d)    Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Borrower or any of its Restricted Subsidiaries after the
Closing Date to finance the acquisition of assets used in its business, if (1)
the total of all such Indebtedness for the Borrower and its Restricted
Subsidiaries taken together incurred on or after the Closing Date, when
aggregated with the Indebtedness permitted under clause (i) immediately below,
shall not exceed an aggregate principal amount of $20,000,000 at any one time
outstanding (excluding Capitalized Leases, which shall not be subject to any
dollar limitation under this clause (d)), (2) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed, (3) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, and (4)
any Lien securing such Indebtedness is permitted under Section 7.2 (such
Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”);
(e)    Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to any Loan Party; provided that the Borrower agrees (and will cause
each of its Subsidiaries to agree) that all such Indebtedness owed to any
Unrestricted Subsidiary by any Loan Party shall be expressly subordinated to the
Secured Obligations pursuant to subordination provisions reasonably acceptable
to the Administrative Agent, (ii) made by any Loan Party to any other Loan
Party; (iii) made by the Borrower or any Restricted Subsidiary to any other
Restricted Subsidiary solely for the purpose of facilitating, in the ordinary
course of business consistent with past practice, the payment of fees and
expenses in connection with collection actions or proceedings or (iv) made by
the Borrower or any other Restricted Subsidiary to any Unrestricted Subsidiary
to the extent such loan would be permitted as an investment in compliance
Section 7.4(i);
(f)    Guaranty obligations of the Borrower or any other Loan Party of any
Indebtedness of any Restricted Subsidiary permitted under clause (b) of this
Section 7.1 or of any Indebtedness of any Subsidiary permitted as an Investment
under Section 7.4(i);
(g)    Guaranty obligations of any Restricted Subsidiary of the Borrower that is
a Guarantor with respect to any Indebtedness of the Borrower or any other
Restricted Subsidiary permitted under this Section 7.1, other than the Permitted
Foreign Subsidiary Non-Recourse Indebtedness;
(h)    Indebtedness under the Prudential Financing in an aggregate principal
amount not to exceed $150,000,000;


97
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(i)    Additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary, to the extent not otherwise permitted under this Section 7.1;
provided, however, that the aggregate principal amount of such additional
Indebtedness, when aggregated with the Indebtedness permitted under clause (d)
immediately above shall not exceed $20,000,000 at any time outstanding;
(j)    Bonds or other Indebtedness required by collections licensing laws in the
ordinary course of the Loan Parties’ business;
(k)    Indebtedness, liabilities and contingent obligations incurred or assumed
in connection with a Permitted Acquisition; provided, however, that any such
Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary after
giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness;
(l)    Permitted Foreign Subsidiary Non-Recourse Indebtedness;
(m)    Permitted Foreign Subsidiary Investments/Loans, to the extent permitted
as an Investment in compliance with Section 7.4(i);
(n)    Additional unsecured Indebtedness, Subordinated Indebtedness or Junior
Lien Indebtedness of the Borrower or any of its Restricted Subsidiaries, to the
extent not otherwise permitted under this Section 7.1; provided, however, that
(i) the aggregate principal amount of such additional Indebtedness shall not
exceed $1,100,000,000, (ii) such Indebtedness shall not mature, and shall not be
subject to any scheduled mandatory prepayment, redemption or defeasance, in each
case prior to five (5) years from the date of issuance of such Indebtedness,
(iii) if such Indebtedness is Subordinated Indebtedness, the terms of
subordination thereof shall be reasonably acceptable to the Administrative Agent
and (iv) if such Indebtedness is Junior Lien Indebtedness (x) the aggregate
principal amount of such Junior Lien Indebtedness shall not exceed $400,000,000
and (y) such Junior Lien Indebtedness shall be on terms and conditions and
subject to intercreditor arrangements, in each case, reasonably acceptable to
the Agents and the Syndication Agent;
(o)    [intentionally omitted];
(p)    so long as no Default or Event of Default then exists or would result
therefrom, Indebtedness of any Loan Party not otherwise permitted pursuant to
this Section 7.1 in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding; provided, that such Indebtedness shall be limited to a
letter of credit facility provided to or for the benefit of the Borrower and/or
its Restricted Subsidiaries; and
(q)    Indebtedness arising from intercompany loans and advances made by any
Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary that is not a Loan Party.
Section 7.2.    Liens.


98
LEGAL02/36800330v21

--------------------------------------------------------------------------------





The Borrower will not, nor will it permit any Restricted Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Restricted Subsidiaries, except:
(a)    Liens securing Secured Obligations;
(b)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same (i) shall not at the time be delinquent or thereafter can
be paid without penalty, (ii) are disclosed on Schedule 7.2 or (iii) are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books;
(c)    Liens imposed by law, such as landlords’, wage earners’, carriers',
warehousemen's and mechanics' liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
(d)    Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
(e)    Liens as described in Schedule 7.2;
(f)    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;
(g)    Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    Easements, reservations, rights-of-way, restrictions, survey or title
exceptions and other similar encumbrances as to real property of the Borrower
and its Restricted Subsidiaries which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not materially interfere with the conduct of the business of the Borrower or
such Restricted Subsidiary conducted at the property subject thereto;
(i)    Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 7.1(d)); provided, that such Liens shall not apply to any
property of the Borrower or its Restricted Subsidiaries other than that
purchased with the proceeds of such Permitted Purchase Money Indebtedness;
(j)    Liens existing on any asset of any Restricted Subsidiary of the Borrower
at the time such Restricted Subsidiary becomes a Restricted Subsidiary and not
created in contemplation of such event;


99
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(k)    Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof;
(l)    Liens existing on any asset of any Restricted Subsidiary of the Borrower
at the time such Restricted Subsidiary is merged or consolidated with or into
the Borrower or any Restricted Subsidiary and not created in contemplation of
such event;
(m)    Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary and not created in contemplation thereof;
provided that such Liens do not encumber any other Property;
(n)    Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under clauses (i) through (m)
immediately above; provided that (a) such Indebtedness is not secured by any
additional assets, and (b) the amount of such Indebtedness secured by any such
Lien is not increased;
(o)    Liens on the Collateral securing Junior Lien Indebtedness permitted by
Section 7.1(n)(iv); provided that the holder(s) of such Junior Lien Indebtedness
and the Collateral Agent shall have entered into an intercreditor agreement with
respect to such Liens (and the assets subject to such Liens) that is in form and
content reasonably acceptable to the Agents and the Syndication Agent;
(p)    Liens securing Indebtedness permitted by Section 7.1(p); provided that
the holder(s) of such Indebtedness and the Collateral Agent shall have entered
into an intercreditor agreement with respect to such Liens (and the assets
subject to such Liens) that is in form and content reasonably acceptable to the
Agents;
(q)    Liens on Receivables owned by any Foreign Subsidiary solely to secure
Indebtedness permitted to be incurred by such Foreign Subsidiary under Section
7.1(l); provided that such Receivables are not Collateral;
(r)    Liens securing Subordinated Indebtedness of the Borrower or any of its
Restricted Subsidiaries permitted under Section 7.1(n); provided, however, that
a representative acting on behalf of the lenders or investors providing such
Indebtedness shall have entered into a customary intercreditor agreement
reasonably satisfactory to the Agents; and
(s)    Liens on cash balances in deposit accounts of the Borrower or any
Restricted Subsidiary in favor of credit card or other payment processors
arising under processor agreements entered into in the ordinary course of
business to secure fees, chargebacks and other amounts required to be secured
under such agreements; provided, that (i) such Liens attach solely to funds in
the deposit accounts that are the subject of such processor agreements and not
to any other assets of the Borrower or any Restricted Subsidiary and (ii) such
Liens do not secure any obligations for borrowed money.


100
LEGAL02/36800330v21

--------------------------------------------------------------------------------





In addition, no Loan Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its Properties or other assets in favor of the
Collateral Agent for the benefit of the Secured Parties; provided, however, that
any agreement, note, indenture or other instrument in connection with purchase
money Indebtedness (including Capitalized Leases) for which the related Liens
are permitted hereunder may prohibit the creation of a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties, with respect to the
assets or Property obtained with the proceeds of such Indebtedness.
Section 7.3.    Merger or Dissolution.
The Borrower will not, nor will it permit any Restricted Subsidiary to, merge or
consolidate with or into any other Person or dissolve, except that:
(a)    A Restricted Subsidiary may merge into (x) the Borrower so long as the
Borrower is the survivor of such merger or (y) a Wholly‑Owned Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation so long as the Guarantor is the survivor of
such merger;
(b)    The Borrower or any Restricted Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition so long as (i) in the
case of the Borrower, the Borrower is the surviving entity and (ii) in the case
of any Restricted Subsidiary, the Borrower has otherwise complied with Section
5.10 and Section 5.11 in respect of the surviving entity;
(c)    The Borrower and the Restricted Subsidiaries may enter into Permitted
Restructurings.
Section 7.4.    Investments and Acquisitions.
The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or commitments therefor,
or to create any Subsidiary or to become or remain a partner in any partnership
or joint venture, or to make any Acquisition of any Person, except:
(a)    (i) Cash Equivalent Investments, (ii) any Permitted Indebtedness Hedge,
and (iii) other Investments described in Schedule 7.4(a);
(b)    Existing Investments in Restricted Subsidiaries and other Investments in
existence on the Closing Date and described in Schedule 7.4(b);
(c)    Investments in Rate Management Transactions to the extent permitted under
Section 7.1(c); and
(d)    Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):


101
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(i)        as of the date of the consummation of such Permitted Acquisition, no
Default or Event of Default shall have occurred and be continuing or would
result from such Permitted Acquisition, and the representation and warranty
contained in Section 4.9 shall be true both before and after giving effect to
such Permitted Acquisition;
(ii)    such Permitted Acquisition is consummated pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Permitted Acquisition (excluding the exercise of appraisal rights) shall
be pending or threatened by any shareholder or director of the seller or entity
to be acquired;
(iii)    the business to be acquired in such Permitted Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;
(iv)    as of the date of the consummation of such Permitted Acquisition, all
material governmental and corporate approvals required in connection therewith
shall have been obtained;
(v)    the aggregate Purchase Price for all such Permitted Acquisitions in any
fiscal year shall not exceed $225,000,000;
(vi)    The Borrower shall have notified the Administrative Agent at least 5
Business Days (or such shorter period as may be agreed by the Administrative
Agent) prior to the anticipated closing date of any such Permitted Acquisition;
(vii)    if requested by the Administrative Agent, prior to the consummation of
such Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of the Borrower and its Restricted Subsidiaries (the
“Acquisition Pro Forma”), based on the Borrower’s most recent financial
statements delivered pursuant to Section 5.1(a) (using, to the extent available,
historical financial statements for such entity provided by the seller(s)) which
shall be complete and shall fairly present, in all material respects, the
financial condition and results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with Agreement Accounting Principles,
but taking into account such Permitted Acquisition and the funding of all Credit
Extensions in connection therewith, and such Acquisition Pro Forma shall reflect
that, on a pro forma basis, the Borrower would have been in compliance with the
financial covenants set forth in ARTICLE VI for the period of four fiscal
quarters reflected in the compliance certificate most recently delivered to the
Administrative Agent pursuant to Section 5.1(c) prior to the consummation of
such Permitted Acquisition (giving effect to such Permitted Acquisition and all
Credit Extensions funded in connection therewith as if made on the first day of
such period); provided, however, that no such compliance with Sections 6.1, 6.2
or 6.3 is required to be demonstrated in such Acquisition Pro Forma for an
Acquisition which is either (x)


102
LEGAL02/36800330v21

--------------------------------------------------------------------------------





solely a purchase of assets or (y) an acquisition of an entity or a going
business for which no financial statements are available; and
(viii)    if requested by the Administrative Agent, prior to each such Permitted
Acquisition, the Borrower shall deliver to the Administrative Agent a
documentation, information and certification package in form reasonably
acceptable to the Administrative Agent and demonstrating conformity with the
applicable Acquisition Pro Forma and sufficient to describe the assets and
Persons being acquired, including, without limitation:
(A)
a near-final version (with no further material amendments to be made thereto) of
the acquisition agreement for such Permitted Acquisition together with drafts of
the material schedules thereto;

(B)
a near-final version (with no further material amendments to be made thereto) of
all documents, instruments and agreements with respect to any Indebtedness to be
incurred or assumed in connection with such Permitted Acquisition; and

(C)
such other documents or information as shall be reasonably requested by the
Administrative Agent in connection with such Permitted Acquisition;

(e)    A Permitted Restructuring;
(f)    Creation of, or Investment in, a Restricted Subsidiary (other than a
Foreign Subsidiary that is not a Loan Party) and in respect of which the
Borrower has otherwise complied with Section 5.10 and Section 5.11; provided
that such Investment shall be permitted only to the extent that after giving
effect to such Investment, no Default shall exist and continue and that the
Borrower shall be in compliance with Section 6.1, Section 6.2 and Section 6.4 on
a pro forma basis as if the Investment occurred on the first day of the
applicable period being tested pursuant to such Sections;
(g)    Investments constituting Indebtedness permitted by Section 7.1(e),
Section 7.1(f) and Section 7.1(g);
(h)    Investments by a Loan Party in another Loan Party;
(i)    Investments of the Borrower or any of its Restricted Subsidiaries;
provided that the sum of (x) $180,127,845 plus (y) the aggregate amount (valued
at the time of the making thereof, and without giving effect to any write-downs
or write-offs thereof) of all Investments made on or after July 9, 2015 pursuant
to this clause (i) shall not, at the time of the making of the proposed
Investment, exceed the greater of (1) an amount equal to 200% of the
Consolidated Net Worth (determined as of the last day of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b), as applicable) of the Borrower and its Restricted
Subsidiaries and (2) an amount such that, after giving effect on a pro forma
basis to the making of


103
LEGAL02/36800330v21

--------------------------------------------------------------------------------





such Investment and the incurrence of any Indebtedness in connection therewith,
the Cash Flow Leverage Ratio (determined as of the last day of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 5.1(a) or (b), as applicable) is less than 1.25:1.00;
(j)    Investments made by any Foreign Subsidiary that is not a Loan Party in
any other Foreign Subsidiary that is not a Loan Party;
(k)    Investments made by any Domestic Subsidiary that is not a Loan Party in
any other Domestic Subsidiary that is not a Loan Party; and
(l)    Subject to Section 7.11, Investments of the Borrower and its Restricted
Subsidiaries in Persons organized under the laws of Canada in an amount not to
exceed $50,000,000 in the aggregate.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the Fair Market
Value of such Investment when made, purchased or acquired less any amount
realized by the Borrower or a Restricted Subsidiary in respect of such
Investment upon the sale, collection or return of capital, including by way of a
Subsidiary Redesignation after the Investment therein (in any case, not to
exceed the original amount invested). To the extent that any proposed Investment
would be permitted pursuant to more than one of the foregoing clauses of this
Section 7.4, the Borrower may in its discretion designate which clause (or
clauses to the extent such Investment is to be split or divided into more than
one clause) shall be utilized for such Investment.
Section 7.5.    Restricted Payments.
The Borrower will not, nor will it permit any Restricted Subsidiary to, make any
Restricted Payment (other than dividends payable in its own capital stock)
except that (i) any Restricted Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Guarantor, (ii) the Borrower may, so long
as no Default or Event of Default has occurred and is continuing or would arise
after giving effect thereto, make Restricted Payments in an aggregate amount not
to exceed, during any fiscal year of the Borrower, 20% of the audited
Consolidated Net Income for the then most recently completed fiscal year of the
Borrower, (iii) [reserved], (iv) Borrower may (A) effect a conversion of
Permitted Indebtedness pursuant to its terms by making any required payments of
cash and/or Borrower's capital stock and (B) make a payment of cash to enter
into a Permitted Indebtedness Hedge in connection with Permitted Indebtedness,
and any payments made in settlement or in performance thereof, and (v) the
Borrower may, so long as the Payment Conditions (as defined below) are
satisfied, make repurchases of its capital stock so long as the aggregate
cumulative amount expended on and after July 9, 2015 for all such repurchases of
capital stock does not exceed $150,000,000. As used herein, “Payment Conditions”
means (i) no Default or Event of Default has then occurred and is continuing or
would arise after giving effect thereto and (ii) before and after giving effect
(including pro forma effect) thereto, (A) the Borrower is in compliance with the
covenants set forth in ARTICLE VI and (B) the Aggregate Revolving Credit
Exposure shall not exceed the lesser of (x) the Aggregate Revolving Commitment
and (y) the Borrowing Base, in each case, then in effect.


104
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 7.6.    Sale of Assets.
The Borrower will not, nor will it permit any other Loan Party to, lease, sell
or otherwise dispose of its Property to any other Person, except:
(a)    Sales of Receivables in the ordinary course of business;
(b)    A disposition or transfer of assets by a Loan Party to another Loan Party
or a Person that becomes a Loan Party prior to such disposition or transfer;
(c)    A disposition of obsolete Property, Property no longer used in the
business of the Borrower or the other Loan Parties or other assets in the
ordinary course of business of the Borrower or any other Loan Party, but
excluding in each case Property (other than fixtures and personal Property)
subject to a Lien under a Mortgage;
(d)    Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and the Loan Parties previously leased, sold
or disposed of (other than dispositions otherwise permitted by this Section 7.6)
as permitted by this Section during any fiscal year of the Borrower do not
exceed one percent (1%) of Consolidated Tangible Assets in the aggregate;
(e)    So long as the Borrower makes the prepayments and/or reinvestment of
proceeds required under Section 2.12(a) in respect thereof, sales or
dispositions of assets outside the ordinary course of business with an aggregate
fair market value not to exceed $20,000,000 in any fiscal year; and
(f)    Any lease, transfer or other disposition of its Property that constitutes
a permitted Investment under Section 7.4.
Section 7.7.    Transactions with Affiliates.
The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrower and the Loan Parties) except (i) in the ordinary course
of business and pursuant to the reasonable requirements of the Borrower's or
such Restricted Subsidiary's business and upon fair and reasonable terms no less
favorable to the Borrower or such Restricted Subsidiary than the Borrower or
such Restricted Subsidiary would obtain in a comparable arm’s‑length
transaction, (ii) the Permitted Restructuring and (iii) Investments permitted
under Section 7.4.
Section 7.8.    Subsidiary Covenants.
The Borrower will not, and will not permit any Loan Party to, create or
otherwise cause to become effective any consensual encumbrance or restriction of
any kind on the ability of any Loan Party (i) to pay dividends or make any other
distribution on its stock, (ii) to pay or prepay any Indebtedness or other
obligation owed to the Borrower or any other Restricted Subsidiary, (iii) to
make loans or advances or other Investments in the Borrower or any other
Restricted Subsidiary,


105
LEGAL02/36800330v21

--------------------------------------------------------------------------------





or (iv) to sell, transfer or otherwise convey any of its property to the
Borrower or any other Restricted Subsidiary, other than (A) customary
restrictions on transfers, business changes or similar matters relating to earn
out obligations in connection with Permitted Acquisitions and (B) as provided in
this Agreement, the Prudential Senior Secured Note Agreement.
Section 7.9.    Sale and Leaseback Transactions.
The Borrower shall not, nor shall it permit any Restricted Subsidiary to, enter
into any Sale and Leaseback Transaction.
Section 7.10.    Financial Contracts.
The Borrower will not, nor will it permit any Restricted Subsidiary to, enter
into or remain liable upon any Rate Management Transactions except for those
entered into in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes.
Section 7.11.    Acquisition of Receivables Portfolios.
The Borrower will not, nor will it permit any Restricted Subsidiary to, acquire
any single or related series of Receivables Portfolio with a purchase price in
excess of $150,000,000 (it being agreed that any one or more tranches or groups
of Receivables purchased by one or more Loan Parties from the same seller or an
Affiliate of such seller within a period of seven (7) consecutive days shall be
deemed to be a single acquisition). The Borrower will not, nor will it permit
any Restricted Subsidiary to, (i) acquire any Receivable denominated in a
currency other than Dollars, (ii) acquire any Receivable with respect to which
the debtor is a resident of a jurisdiction other than the United States of
America, (iii) acquire any Person which owns any Receivable denominated in a
currency other than Dollars or any Receivable with respect to which the debtor
is a resident of a jurisdiction other than the United States of America (other
than any Person which, contemporaneously with or immediately subsequent to the
acquisition thereof, is designated as an Unrestricted Subsidiary in accordance
with the terms of this Agreement), or (iv) acquire any Person organized under
the laws of any jurisdiction other than the United States of America or any
state thereof (other than any Person which, contemporaneously with or
immediately subsequent to the acquisition thereof, is designated as an
Unrestricted Subsidiary in accordance with the terms of this Agreement), if,
after giving effect to such acquisition, the aggregate outstanding book value
(without duplication) of all such Receivables (in the case of the immediately
preceding clauses (i) and (ii)), all such Receivables owned by such Person (in
the case of the immediately preceding clause (iii)) and any and all Receivables
owned by such Person (in the case of the immediately preceding clause (iv))
would exceed in the aggregate 40% of the total book value of all Receivables of
the Borrower and its Restricted Subsidiaries at any time.
Section 7.12.    Subordinated Indebtedness; Junior Indebtedness; Prudential
Financing.
The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Prudential Senior Secured
Notes (or Indebtedness evidenced thereby), Subordinated


106
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Indebtedness and/or any Junior Lien Indebtedness. Furthermore, the Borrower will
not, and will not permit any Restricted Subsidiary to, amend the Prudential
Senior Secured Note Agreement, the Subordinated Indebtedness Documents or Junior
Lien Indebtedness Documents or any document, agreement or instrument evidencing
any Indebtedness incurred pursuant to the Prudential Senior Secured Note
Agreement, the Subordinated Indebtedness Documents or Junior Lien Indebtedness
Documents (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:
(a)    increases the overall principal amount of any such Indebtedness (other
than, in the case of the Prudential Financing, any amounts expressly permitted
under such definition) or increases the amount of any single scheduled
installment of principal or interest;
(b)    (i) shortens or accelerates the date upon which any installment of
principal or interest becomes due (other than, in the case of the Prudential
Financing, to the extent expressly permitted under such definition) or (ii) adds
any additional mandatory redemption provisions;
(c)    shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
(d)    increases the rate of interest accruing on such Indebtedness (other than
in the case of the Prudential Financing);
(e)    provides for the payment of additional fees or increases existing fees or
changes any profit sharing arrangements to the detriment of the Borrower or any
Loan Party (other than, in the case of the Prudential Financing, customary fees
for such Indebtedness);
(f)    exclusive of the Prudential Financing (which is governed by Section
7.17), amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any of its Restricted Subsidiaries from
taking certain actions) in a manner which is more onerous or more restrictive in
any material respect to the Borrower or such Restricted Subsidiary or which is
otherwise materially adverse to the Borrower, its Restricted Subsidiaries and/or
the Lenders or, in the case of any such covenant, which places material
additional restrictions on the Borrower or such Restricted Subsidiary or which
requires the Borrower or such Restricted Subsidiary to comply with more
restrictive financial ratios or which requires the Borrower to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents, the Junior Lien
Indebtedness Documents or the applicable covenants in this Agreement; or
(g)    exclusive of the Prudential Financing (which is governed by Section
7.17), amends, modifies or adds any affirmative covenant in a manner which (a)
when taken as a whole, is materially adverse to the Borrower, its Restricted
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents, the Junior Lien
Indebtedness Documents or the applicable covenant in this Agreement.
Section 7.13.    Government Regulation.


107
LEGAL02/36800330v21

--------------------------------------------------------------------------------





The Borrower shall not, and shall not permit any Subsidiary to (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits any Lender from making any Credit Extension to the
Borrower or from otherwise conducting business with the Borrower, or (b) fail to
provide documentary and other evidence of any Subsidiary’s identity as may be
requested by any Lender at any time to enable such Lender to verify such
Subsidiary’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
Section 7.14.    Use of Proceeds.
The Borrower will not request any Credit Extension, and the Borrower shall not
use, and the Borrower shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Extension (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto. The Borrower will not request any Credit Extension with the intent, or
for the purpose, of using the proceeds of such Credit Extension to purchase or
otherwise acquire delinquent property tax receivables.
Section 7.15.    Contingent Obligations.
The Borrower will not, nor will it permit any Restricted Subsidiary to, make or
suffer to exist any Contingent Obligation (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) any guaranty of
the Secured Obligations, (iv) any liability of the Borrower or the Guarantors
under the Loan Documents or the “Transaction Documents” (as defined in the
Prudential Senior Secured Note Agreement), (v) Contingent Obligations in respect
of customary indemnification and purchase price adjustment obligations incurred
in connection with acquisitions or sales of assets, (vi) customary corporate
indemnification obligations under charter documents, indemnification agreements
with officers and directors and underwriting agreements and (vii) any liability
under any Indebtedness permitted by Section 7.1 (it being acknowledged and
agreed that none of the Borrower, the Guarantors or the Domestic Subsidiaries
shall make or shall suffer to exist any Contingent Obligation in respect of
Indebtedness of Foreign Subsidiaries), except to the extent permitted as
Investments under Section 7.4.
Section 7.16.    Liquidity. During the four-month period ending on February 25,
2019, the Borrower shall not permit the sum of (i) the unused Revolving
Commitments (excluding an amount equal to the unused Revolving Commitments of
the 2019 Revolving Lenders) plus (ii) the aggregate unencumbered and
unrestricted cash of the Borrower and Restricted Subsidiaries located in the
United States and Costa Rica to be less than the sum of (1) the outstanding
principal amount of all Revolving Loans held by 2019 Revolving Lenders plus (2)
the outstanding principal amount of the Term A-2 Loan.


108
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 7.17.    Most Favored Lender Status.
If at any time any of the Prudential Financing, or any agreement or document
related to the Prudential Financing or any Principal Credit Facility of the
Borrower, includes (i) any covenant, event of default or similar provision that
is not provided for in this Agreement, or (ii) any covenant, event of default or
similar provision that is more restrictive than the same or similar covenant,
event of default or similar provision provided in this Agreement (all such
provisions described in the foregoing clauses (i) or (ii) of this Section 7.17
being referred to as the “Most Favored Covenants”), then (a) such Most Favored
Covenant shall immediately and automatically be incorporated by reference in
this Agreement as if set forth fully herein, mutatis mutandis, and no such
provision may thereafter be waived, amended or modified under this Agreement
except pursuant to the provisions of Section 10.2, and (b) the Borrower shall
promptly, and in any event within five (5) Business Days after entering into any
such Most Favored Covenant, so advise the Administrative Agent (for distribution
to the Lenders) in writing. Thereafter, upon the request of the Required
Lenders, the Borrower shall enter into an amendment to this Agreement with the
Administrative Agent and the Required Lenders evidencing the incorporation of
such Most Favored Covenant, it being agreed that any failure to make such
request or to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (a) of the immediately preceding
sentence.
ARTICLE VIII    

EVENTS OF DEFAULT
Section 8.1.    Events of Default.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)    Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within two (2) Business Days after the same becomes due, or (iii)
interest upon any Loan or any Commitment Fee, any fees in respect of Letters of
Credit or other Obligations under any of the Loan Documents within five (5)
Business Days after such interest, fee or other Obligation becomes due; or
(b)    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Restricted Subsidiaries to the Lenders or the Agents
under or in connection with this Agreement, any Credit Extension, or any
certificate or written information delivered in connection with this Agreement
or any other Loan Document shall be false in any material respect on the date as
of which made or deemed made; or
(c)    The breach by the Borrower of any of the terms or provisions of Section
5.1, Section 5.2, Section 5.9, Section 5.10, Section 5.11, ARTICLE VI or ARTICLE
VII (other than Section 7.17); or


109
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(d)    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this ARTICLE VIII) of any of the terms
or provisions of (i) this Agreement or (ii) any other Loan Document (beyond the
applicable grace period with respect thereto, if any), in each case which is not
remedied within thirty (30) days after the earlier to occur of (x) written
notice from the Administrative Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise becomes aware of any such breach; or
(e)    Failure of the Borrower or any of its Restricted Subsidiaries to pay when
due any Material Indebtedness (subject to any applicable grace period with
respect thereto, if any, set forth in the Material Indebtedness Agreement
evidencing such Material Indebtedness) which failure has not been (i) timely
cured or (ii) waived in writing by the requisite holders of such Material
Indebtedness; or the default by the Borrower or any of its Restricted
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement or any other event shall occur or condition exist
thereunder and such default has not been (x) timely cured or (y) waived in
writing by the requisite holders of the Material Indebtedness in respect thereof
and the effect of such default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Restricted Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Restricted Subsidiaries shall not pay, or admit in
writing its inability to pay, its debts generally as they become due; or
(f)    The Borrower or any of its Restricted Subsidiaries shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this clause (f) or (vi) fail to
contest in good faith any appointment or proceeding described in clause (g)
immediately below; or
(g)    Without the application, approval or consent of the Borrower or any of
its Restricted Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Restricted
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 8.1(f)(iv) shall be instituted against the Borrower or any
of its Restricted Subsidiaries and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 consecutive
days; or


110
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(h)    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Restricted Subsidiaries which, when taken
together with all other Property of the Borrower and its Restricted Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve‑month period ending with the month in which any such action occurs,
constitutes a Substantial Portion; or
(i)    The Borrower or any of its Restricted Subsidiaries shall fail within 30
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith or
otherwise not covered by a creditworthy insurer or indemnitor; or
(j)    Any Reportable Event shall occur in connection with any Plan, which could
reasonably be expected to result in a liability to the Borrower or any other
member of the Controlled Group exceeding $10,000,000; or
(k)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000; or
(l)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, within the
meaning of Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount which, when aggregated with all other amounts required to be
paid to Multiemployer Plans by the Borrower or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum; or
(m)    Any Change of Control shall occur or exist; or
(n)    Nonpayment by the Borrower or any Restricted Subsidiary of any Rate
Management Obligation, when due or the breach by the Borrower or any Restricted
Subsidiary of any term, provision or condition contained in any Rate Management
Transaction or any transaction of the type described in the definition of “Rate
Management Transactions,” whether or not any Lender or Affiliate of a Lender is
a party thereto; or


111
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(o)    The Borrower or any of its Restricted Subsidiaries shall violate any
Environmental Law, which has resulted in liability to the Borrower or any of its
Restricted Subsidiaries in an amount equal to $10,000,000 or more, which
liability is not paid, bonded or otherwise discharged within 45 days or which is
not stayed on appeal and being appropriately contested in good faith; or
(p)    This Agreement (including amendments and supplements hereto), the
Guaranty Agreement (including amendments and supplements thereto) or any
Collateral Document (including amendments and supplements thereto) shall fail to
remain in full force or effect or any action shall be taken to assert the
invalidity or unenforceability of (including any action taken on the part of the
Borrower or its Restricted Subsidiaries to assert such invalidity or
unenforceability of), or which results in the invalidity or unenforceability of,
any such Loan Document, or any Collateral Document shall, other than as
permitted thereby, fail to create or maintain for any reason a valid and
perfected security interest in any collateral purported to be covered thereby.
Section 8.2.    Acceleration.
(a)    If any Event of Default described in Section 8.1(f) or Section 8.1(g)
occurs with respect to the Borrower or any Restricted Subsidiary, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuing Bank to issue Letters of Credit shall automatically terminate and
the Obligations shall immediately become due and payable without any election or
action on the part of either Agent, the Issuing Bank or any Lender, and the
Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay the Administrative Agent an amount in
immediately available funds, which funds shall be held in the LC Collateral
Account, equal to the difference of (x) the amount of LC Exposure at such time
less (y) the amount or deposit in the LC Collateral Account at such time which
is free and clear of all rights and claims of third parties and has not been
applied against the Obligations (the “Collateral Shortfall Amount”). If any
other Event of Default occurs, the Required Lenders (or the Administrative Agent
with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuing Bank to issue Letters of Credit, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the LC Collateral Account.
(b)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the LC Collateral Account.
(c)    The Agents may at any time or from time to time after funds are deposited
in the LC Collateral Account, subject to the terms of the Intercreditor
Agreement, apply such funds


112
LEGAL02/36800330v21

--------------------------------------------------------------------------------





to the payment of the Obligations and any other amounts as shall from time to
time have become due and payable by the Borrower to the Lenders or the Issuing
Bank under the Loan Documents.
(d)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the LC Collateral Account. After
all of the Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the LC
Collateral Account shall be returned by the Collateral Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time, including
pursuant to the Intercreditor Agreement.
(e)    If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the Issuing Bank to issue Letters of Credit hereunder as a result of any Event
of Default (other than any Event of Default as described in Section 8.1(f) or
Section 8.1(g) with respect to the Borrower) and before any judgment or decree
for the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
(f)    All proceeds from each sale of, or other realization upon, all or any
part of the Collateral during the existence of an Event of Default shall be
applied pursuant to, and in accordance with, the Pledge and Security Agreement.
ARTICLE IX    

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Section 9.1.    Appointment; Nature of Relationship.
SunTrust Bank is hereby appointed by each of the Lenders as its contractual
representative as Administrative Agent and Collateral Agent hereunder and under
each other Loan Document, and each of the Lenders authorizes each of the Agents
to enter into the Intercreditor Agreement, on behalf of such Lender (each Lender
hereby agreeing to be bound by the terms of the Intercreditor Agreement, as if
it were a party thereto, with the Holders of Prudential Note Obligations to be
intended third-party beneficiaries of such agreement) and each of the Lenders
irrevocably authorizes each of the Agents to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each Agent agrees to act as such
contractual representative upon the express conditions contained in this ARTICLE
IX. Notwithstanding the use of the defined terms “Administrative Agent” or
“Collateral Agent”, it is expressly understood and agreed that the Agents shall
not have any fiduciary responsibilities to any of the Secured Parties by reason
of this Agreement or any other Loan Document and that the Agents are merely
acting as the contractual representatives of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
their capacity as the Lenders’ contractual representatives, (i) neither Agent
hereby assumes any fiduciary duties to any of the Secured Parties, (ii) the
Collateral Agent is a “representative” of the Secured Parties within the meaning
of the term “secured party” as defined in the New York Uniform


113
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Commercial Code and (iii) each Agent is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders, for itself and on
behalf of its Affiliates as Holders of Obligations, hereby agrees to assert no
claim against either Agent on any agency theory or any other theory of liability
for breach of fiduciary duty, all of which claims each Holder of Obligations
hereby waives. Except as expressly set forth herein, neither Agent shall have
any duty to disclose, nor shall either Agent be liable for the failure to
disclose, any information relating to the Borrower or any other Loan Party that
is communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity.
Section 9.2.    Powers.
Each Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the such Agent by the terms of each thereof,
together with such powers as are reasonably incidental thereto. Neither Agent
shall have any implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by such Agent.
Section 9.3.    General Immunity.
Neither Agent nor any of their Related Parties shall be liable to the Borrower,
or any Lender or Holder of Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.
Section 9.4.    No Responsibility for Loans, Recitals, Etc.
Neither Agent nor any of their Related Parties shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any Borrowing; (b)
the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document, including, without limitation, any agreement by
an obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in ARTICLE III, except receipt of items required to
be delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Event of Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any Collateral; or
(g) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower's or any such guarantor's respective
Subsidiaries. Neither Agent shall have any duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to such Agent
at such time, but is voluntarily furnished by the Borrower to such Agent (either
in its capacity as an Agent or in its individual capacity).
Section 9.5.    Action on Instructions of Lenders.


114
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders. The Lenders hereby acknowledge that
neither Agent shall be under any duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such) or is otherwise required by the Intercreditor
Agreement. Each Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
Section 9.6.    Employment of Agents and Counsel.
Each Agent may execute any of its duties as Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys‑in‑fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys‑in‑fact selected by it with reasonable care. Each Agent shall be
entitled to advice of counsel concerning the contractual arrangement between
such Agent and the Lenders and all matters pertaining to such Agent's duties
hereunder and under any other Loan Document.
Section 9.7.    Reliance on Documents; Counsel.
Each Agent shall be entitled to rely upon any Note, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement, paper or document reasonably believed by it to be genuine
and correct and to have been signed or sent by the proper person or persons,
and, in respect to legal matters, upon the opinion of counsel reasonably
selected by such Agent, which counsel may be employees of such Agent. For
purposes of determining compliance with the conditions specified in Section 3.1
and Section 3.2, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the applicable date specifying
its objection thereto.
Section 9.8.    Agent’s Reimbursement and Indemnification.
The Lenders agree to reimburse and indemnify each Agent ratably in proportion to
the Lenders’ Pro Rata Share (i) for any amounts not reimbursed by the Borrower
for which such Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by such Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by such Agent in connection with any dispute between such
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations,


115
LEGAL02/36800330v21

--------------------------------------------------------------------------------





losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against such Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against such Agent in connection with any
dispute between such Agent and any Lender or between two or more of the
Lenders), or the enforcement of any of the terms of the Loan Documents or of any
such other documents, provided that (i) no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the such Agent and (ii) any indemnification
required pursuant to Section 2.20(e) and Section 10.4(d) shall, notwithstanding
the provisions of this Section, be paid by the relevant Lender in accordance
with the provisions thereof. The obligations of the Lenders under this Section
shall survive payment of the Secured Obligations and termination of this
Agreement.
Section 9.9.    Notice of Default.
No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received written
notice from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that either Agent receives such a notice, such Agent
shall give prompt notice thereof to the Lenders.
Section 9.10.    Rights as a Lender.
In the event either Agent is a Lender, such Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its Revolving
Commitment and its Credit Extensions as any Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, at any
time when an Agent is a Lender, unless the context otherwise indicates, include
such Agent in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of trust, debt,
equity or other transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Subsidiaries in
which the Borrower or such Subsidiary is not restricted hereby from engaging
with any other Person. Neither Agent, in its individual capacity, is obligated
to remain a Lender.
Section 9.11.    Lender Credit Decision.
Each Lender acknowledges that it has, independently and without reliance upon
either Agent, the Arrangers or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon either Agent, the
Arrangers or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.


116
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 9.12.    Successor Administrative Agent.
The Administrative Agent (i) may resign at any time by giving written notice
thereof to the Lenders and the Borrower and (ii), if the Total Exposure (as
defined below) of the Administrative Agent and its Affiliates (in each case in
their capacity as a Lender) is less than 7.5%, the Required Lenders may require
the Administrative Agent to resign, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign or the Required
Lenders have requested such resignation. Upon any such resignation, the Required
Lenders shall have the right to appoint, in consultation with the Borrower, on
behalf of the Borrower and the Lenders, a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent's giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this ARTICLE IX shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section, then the term “Base Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent. The term “Total Exposure” shall mean, at any time of determination with
respect to the Revolving Commitment and Term Loans held by the Administrative
Agent and its Affiliates (in their capacity as a Lender), the quotient
(expressed as a percentage) of: (x) the sum of such Lenders’ Revolving
Commitments (or if the Revolving Commitments have been terminated or expired or
the Revolving Loans have been declared to be due and payable, such Lenders’
Revolving Credit Exposure) plus the outstanding principal amount of Term Loans
of such Lenders divided by (y) the sum of all Lenders’ Revolving Commitments (or
if such Revolving Commitments have been terminated or expired or the Revolving
Loans have been declared to be due and payable, the Revolving Credit Exposure of
all Lenders) plus the outstanding principal amount of Term Loans of such
Lenders.


117
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 9.13.    Delegation to Affiliates.
The Borrower and the Lenders agree that each Agent may delegate any of its
duties under this Agreement to any of its Affiliates. Any such Affiliate (and
such Affiliate's directors, officers, agents and employees) which performs
duties in connection with this Agreement shall be entitled to the same benefits
of the indemnification, waiver and other protective provisions to which such
Agent is entitled under ARTICLE IX and ARTICLE X.
Section 9.14.    Co-Agents, Documentation Agent, Syndication Agent.
None of the Lenders, if any, identified in this Agreement as a “co-agent”,
“documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 9.11.
Section 9.15.    Collateral Documents.
(a)    Each Lender and the Administrative Agent authorizes the Collateral Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents. Each Lender agrees that no
Secured Parties (other than the Collateral Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Collateral Agent for the benefit of the Secured Parties
upon the terms of the Collateral Documents and the Intercreditor Agreement.
(b)    In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Collateral Agent is hereby
authorized (subject to the terms of the Intercreditor Agreement) to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Collateral Agent on behalf of the Secured Parties.
(c)    Subject to the terms of the Intercreditor Agreement, the Lenders and the
Administrative Agent hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Revolving Commitments and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Collateral Agent at any time, the Lenders
and the Administrative Agent will confirm in writing the Collateral Agent's
authority to release particular types or items of Collateral pursuant to this
Section.


118
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(d)    Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document (other than sales or
transfers between the Borrower and its Restricted Subsidiaries or between or
among such Restricted Subsidiaries), or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five (5)
Business Days' prior written request by the Borrower to the Collateral Agent,
the Collateral Agent shall (and is hereby irrevocably authorized by the Lenders
and the Administrative Agent to), subject to the terms of the Intercreditor
Agreement, execute such documents as may be necessary to evidence the release of
the Liens granted to the Collateral Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent's opinion,
would expose the Collateral Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Restricted Subsidiary in respect of) all interests retained by the
Borrower or any Restricted Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.
(e)    Each Lender hereby directs, in accordance with the terms of this
Agreement, the Agents: (i) to release any Guarantor from its obligations under
the Guaranty Agreement and any Collateral Document (including the release of any
Lien granted by such Guarantor under any such Collateral Document) in connection
with the designation of such Guarantor as an Unrestricted Subsidiary pursuant to
the definition of “Unrestricted Subsidiary”, (ii) to release the capital stock
or other equity interests of a Restricted Subsidiary that is pledged pursuant to
the Pledge and Security Agreement in connection with the designation of such
Restricted Subsidiary as an Unrestricted Subsidiary pursuant to the definition
of “Unrestricted Subsidiary” and (iii) to execute and deliver or file or
authorize the filing of such documents, statements and instruments and do such
other things as are necessary to release such Guarantor from such obligations
(and to release such Liens) pursuant to this clause (e) promptly upon the
effectiveness of any such release. Upon request by any Agent at any time, the
Lenders shall confirm in writing each Agent’s authority to release the
applicable Guarantor pursuant to this clause (e).
(f)    No agreement shall amend, modify or otherwise affect the rights or duties
of the Collateral Agent without the prior written consent of the Collateral
Agent.
Section 9.16.    Reports.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of either Agent; (b) neither Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report nor (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agents undertake
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential


119
LEGAL02/36800330v21

--------------------------------------------------------------------------------





and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Agents and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
Section 9.17.    Withholding Tax.
To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.
Section 9.18.    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank, the Swingline Lender and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and


120
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swingline Lender and the Issuing Bank to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
ARTICLE X    

MISCELLANEOUS
Section 10.1.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
To the Borrower:        3111 Camino Del Rio North
Suite 103
San Diego, California 92108
Attention: Chief Financial Officer
Telecopy Number: 858-309-6998




To the Administrative
Agent:                SunTrust Bank
3333 Peachtree Road
7th Floor
Atlanta, Georgia 30326
Attention: Paula Mueller
Telecopy Number: (404) 439-7390




121
LEGAL02/36800330v21

--------------------------------------------------------------------------------





With a copy to:        SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 495-2170


and
        
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rick D. Blumen, Esq.
Telecopy: (404) 253-8366


To the Issuing Bank:        SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Letter of Credit Department
Telecopy Number: (404) 588-8129


To the Swingline Lender:    SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 221-2001


To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(b)    Any agreement of the Administrative Agent, the Issuing Bank and the
Lenders herein to receive certain notices by telephone, facsimile or other
electronic transmission is solely for the convenience and at the request of the
Borrower. The Administrative Agent, the


122
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.
(c)    Notices and other communications to the Lenders, the Swingline Lender and
the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or the Issuing Bank
pursuant to ARTICLE II unless such Lender, the Swingline Lender, the Issuing
Bank, as applicable, and Administrative Agent have agreed to receive notices
under such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
Section 10.2.    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure


123
LEGAL02/36800330v21

--------------------------------------------------------------------------------





by the Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 10.2, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Administrative Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
or Event of Default at the time.
(b)    Except as provided in Section 2.24 with respect to any Incremental
Facility Amendment or Section 2.25 with respect to any Extension, no amendment
or waiver of any provision of this Agreement or the other Loan Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
that no such supplemental agreement shall, without the consent of the
Supermajority Lenders, amend or otherwise modify the definition of Estimated
Remaining Collections or the methods and assumptions used in calculating
Estimated Remaining Collections; provided, further that no amendment or waiver
shall: (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the date fixed for any scheduled payment of any principal
(excluding any mandatory prepayment) of, or interest on, any Loan or LC
Disbursement or any fees hereunder or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date for the termination or reduction of
any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release the Borrower or, except as otherwise
expressly permitted hereunder, any Guarantor, or limit the liability of the
Borrower under the Loan Documents or any such Guarantor under any guaranty
agreement, without the written consent of each Lender (it being understood that
the creation of a class of unrestricted or similarly designated Subsidiaries
approved by the Required Lenders which class would not be required to guaranty
the Obligations shall not be considered a release of any Guarantor); (vii)
release all or substantially all of the Collateral securing any of the
Obligations or agree to subordinate any Lien in such Collateral to any other
creditor of the Borrower or any Subsidiary, without the written consent of each
Lender; (viii) subordinate the Loans to any other Indebtedness without the
consent of all Lenders; (ix) increase the aggregate of all Commitments (other
than pursuant to Section 2.24(a)) without the consent of all of the Lenders; or
(x) change Section 7.2 of the Security Agreement (or the defined terms therein)
in a manner that would alter the sharing of payments required thereby without
the written consent of each Lender (or Affiliate of such Lender) directly and
adversely affected thereby; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent


124
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of such Person. Notwithstanding anything contained herein to the contrary, (x)
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (I) the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (II) subject in all respects to Section 2.23, no amendment
or waiver shall reduce the principal amount of any Loan or reduce the rate of
interest on any Loan, in each case, owing to a Defaulting Lender, without the
consent of such Defaulting Lender and (y) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Section 2.18(a),
Section 2.20, Section 2.20(a) and Section 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement. Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default is
waived in writing in accordance with the terms of this Section notwithstanding
(i) any attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).
Section 10.3.    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Agents and the Arrangers for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys' and paralegals’ fees and time charges of attorneys for
each Agent, which attorneys may be employees of such Agent and expenses of and
fees for other advisors and professionals engaged by such Agent or the
Arrangers) paid or incurred by any Agent or the Arrangers in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agents, the Arrangers, the Issuing Bank
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys' and paralegals’ fees and time charges
and expenses of attorneys and paralegals for the Agents, the Arrangers, the
Issuing Bank and the Lenders, which attorneys and paralegals may be employees of
the Agents, the Arrangers, the Issuing Bank or the Lenders) paid or incurred by
the Agents, the Arrangers, the Issuing Bank or any Lender in connection with (i)
the collection and enforcement of the Loan Documents and (ii) any workout,
restructuring or negotiations in respect of any of the Obligations. Expenses
being reimbursed by the Borrower under this Section include, without limitation,
the cost and expense of obtaining the field examination contemplated by Section
5.7 and the preparation of Reports described in the following sentence based on
the fees charged by a third party retained by either Agent or the internally
allocated fees for each Person employed by such Agent with respect to each field
examination. The Borrower acknowledges that from time to time either Agent may
prepare and may distribute to the Lenders (but shall have no obligation or duty
to prepare or to distribute to the Lenders) certain audit reports


125
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(the “Reports”) pertaining to the Borrower’s assets for internal use by the
Agents from information furnished to them by or on behalf of the Borrower, after
either such Agent has exercised its rights of inspection pursuant to this
Agreement.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any liability with
respect to Environmental Laws related in any way to the Borrower or any of its
Subsidiaries, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
(c)    The Borrower shall pay, and hold the Administrative Agent, the Issuing
Bank, the Swingline Lender and each of the Lenders harmless from and against,
any and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Administrative Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
(d)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) of this Section 10.3, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Pro Rata Share (determined as


126
LEGAL02/36800330v21

--------------------------------------------------------------------------------





of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided, that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.
(e)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(f)    All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.
Section 10.4.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(in each case with respect to either Facility) any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to either Facility) or contemporaneous assignments to related


127
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in Section 10.4(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and Revolving Credit
Exposure of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$3,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have consented to any such lower amount unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.4(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and




128
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(C)    the consent of the Issuing Bank and Swingline Lender (not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.


(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (except in the case of an assignment by
a Lender to an Affiliate of such Lender); provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.20
if such assignee is a Foreign Lender.
(v)    No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Revolver
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such


129
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Section
2.18 and Section 10.3 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 10.4. If the
consent of the Borrower to an assignment is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified above), the Borrower shall be deemed to have given its consent five
(5) Business Days after the date notice thereof has actually been delivered by
the assigning Lender (through the Administrative Agent) to the Borrower, unless
such consent is expressly refused by the Borrower prior to such fifth Business
Day.


(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute an “Indemnitee”
for purposes of Section 10.3.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be


130
LEGAL02/36800330v21

--------------------------------------------------------------------------------





responsible for the indemnity under Section 2.20(e) with respect to any payments
made by such Lender to its Participant(s).
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Section 2.18 and Section 2.20 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(g) (it being understood that the documentation required under Section
2.20(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.25 and Section 2.27 as if it were an
assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.18 and Section 2.20, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.27 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or to any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


131
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 10.5.    Performance of Obligations.
The Borrower agrees that the Collateral Agent may, but shall have no obligation
to (i) at any time, pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against any Collateral and (ii)
after the occurrence and during the continuance of a Default make any other
payment or perform any act required of the Borrower under any Loan Document or
take any other action which the Collateral Agent in its discretion deems
necessary or desirable to protect or preserve the Collateral, including, without
limitation, any action to (x) effect any repairs or obtain any insurance called
for by the terms of any of the Loan Documents and to pay all or any part of the
premiums therefor and the costs thereof and (y) pay any rents payable by the
Borrower which are more than 30 days past due, or as to which the landlord has
given notice of termination, under any lease. The Collateral Agent shall use its
best efforts to give the Borrower notice of any action taken under this Section
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the Borrower's obligations in respect
thereof. The Borrower agrees to pay the Collateral Agent, upon demand, the
principal amount of all funds advanced by the Collateral Agent under this
Section, together with interest thereon at the rate from time to time applicable
to Base Rate Loans from the date of such advance until the outstanding principal
balance thereof is paid in full. If the Borrower fails to make payment in
respect of any such advance under this Section within one (1) Business Day after
the date the Borrower receives written demand therefor from the Collateral
Agent, the Collateral Agent shall promptly notify each Lender and each Lender
agrees that it shall thereupon make available to the Collateral Agent, in
Dollars in immediately available funds, the amount equal to such Lender's Pro
Rata Share of such advance. If such funds are not made available to the
Collateral Agent by such Lender within one (1) Business Day after the Collateral
Agent's demand therefor, the Collateral Agent will be entitled to recover any
such amount from such Lender together with interest thereon at the Federal Funds
Rate for each day during the period commencing on the date of such demand and
ending on the date such amount is received. The failure of any Lender to make
available to the Administrative Agent its Pro Rata Share of any such
unreimbursed advance under this Section shall neither relieve any other Lender
of its obligation hereunder to make available to the Collateral Agent such other
Lender's Pro Rata Share of such advance on the date such payment is to be made
nor increase the obligation of any other Lender to make such payment to the
Collateral Agent. All outstanding principal of, and interest on, advances made
under this Section shall constitute Obligations secured by the Collateral until
paid in full by the Borrower
Section 10.6.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the United States
District Court of the Southern


132
LEGAL02/36800330v21

--------------------------------------------------------------------------------





District of New York, and of the Supreme Court of the State of New York sitting
in New York county and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York court or, to
the extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.4(a) and brought in any
court referred to in paragraph (b) of this Section 10.4(a). Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
Section 10.7.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.8.    Right of Setoff.
If an Event of Default shall have occurred and be continuing, or if any Loan
Party shall have become insolvent, however evidenced, each Lender (including the
Swingline Lender), the Issuing Bank, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits


133
LEGAL02/36800330v21

--------------------------------------------------------------------------------





(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time
owing, by such Lender, the Issuing Bank or any such Affiliate, to or for the
credit or the account of any Loan Party against any and all of the obligations
of the Loan Parties now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Loan Parties may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or the Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff hereunder or under any other Loan
Document, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 10.9.    Counterparts; Integration.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or by email, in
pdf format), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. Delivery of an executed counterpart of a signature page of
this Agreement and any other Loan Document by telecopy or by email, in pdf
format, shall be effective as delivery of a manually executed counterpart of
this Agreement or such other Loan Document.
Section 10.10.    Survival.
All covenants, agreements, representations and warranties made by the Borrower
herein, in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the


134
LEGAL02/36800330v21

--------------------------------------------------------------------------------





time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.18(a), Section 2.19, Section
2.20 and Section 10.3 and ARTICLE IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the Loan Documents in
the certificates, reports, notices, and other documents delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
Section 10.11.    Severability.
Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 10.12.    Confidentiality.
The Administrative Agent and each Lender agrees to hold any Confidential
Information (as hereinafter defined) which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Agents and any other Lender and their respective
Affiliates in connection with the transactions contemplated by this Agreement
(provided that such parties are informed of the confidential nature of the
Confidential Information and are instructed to keep such Confidential
Information confidential), (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee (as defined below) in
connection with the transactions contemplated by this Agreement (provided that
such parties are informed of the confidential nature of the Confidential
Information and are instructed to keep such Confidential Information
confidential), (iii) to regulatory agencies or authorities purporting to have
jurisdiction over the Loan Parties (including bank examiners and any
self-regulatory authority such as the National Association of Insurance
Commissioners) upon request or as required by law, (iv) subject to the proviso
below, to any Person as requested pursuant to or as required by law, regulation,
or legal process, (v) to its direct or indirect contractual counterparties and
prospective counterparties in swap agreements related to the Credit Extensions
or to legal counsel, accountants and other professional advisors to such
counterparties when provided for such purposes, (vi) permitted by the last
sentence of this Section, (vii) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Credit Extensions
hereunder, (viii) the CUSIP Service Bureau or any similar organization and (ix)
in connection with enforcement of the rights and remedies of the Agents or any
Lender under the Loan Documents to the extent such disclosure is necessary or
appropriate to pursue such enforcement in a commercially reasonable manner;
provided that, in the case of subsection (iv) to the extent permitted by
applicable law, the


135
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Administrative Agent or relevant Lender to whom the disclosure request or
requirement is made, agrees to use its commercially reasonable efforts to
promptly notify the Borrower of such request or requirement so that the Borrower
may (a) seek an appropriate protective order or other appropriate order at the
Borrower’s sole cost and expense and/or (b) waive compliance with this proviso
(it being understood and agreed that if the Borrower does not have the right to
obtain such an order or if the Borrower does not commence procedures to obtain
such a protective order within five (5) Business Days of receipt of such notice,
the Administrative Agent and Lenders’ compliance with this proviso shall be
deemed to have been waived with respect to such disclosure). Without limiting
Section 10.9, the Borrower agrees that the terms of this Section shall set forth
the entire agreement between the Borrower and each Lender (including the Agents)
with respect to any Confidential Information previously or hereafter received by
such Lender in connection with this Agreement, and this Section shall supersede
any and all prior confidentiality agreements entered into by such Lender with
respect to such Confidential Information. As used in this Section, “Confidential
Information” means any information or material regarding the business
operations, procedures, methods and plans of the Borrower and its Subsidiaries,
any financial data, proposed transaction or financing structures, information
relating to the Receivables or the Receivables Portfolios, and all reports
(other than copies of reports filed with the Securities and Exchange Commission)
and other information provided pursuant to Section 5.1, together with all notes,
analyses, compilations, studies and other documents to the extent they contain
or otherwise reflect such information; provided that “Confidential Information”
shall not include any such information which (i) is generally available to the
public at the time it is provided by, or on behalf of, the Borrower or any
Subsidiary, (ii) was known to the intended recipient prior to such information
being disclosed to either Agent or any Lender and/or (iii) is independently
developed by or for the Agents or any Lender. The Borrower authorizes each
Lender to disclose to any Participant or Eligible Assignee or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by this Section.
Section 10.13.    Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.


136
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Section 10.14.    Waiver of Effect of Corporate Seal.
The Borrower represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any applicable law or any of its respective charter or
organizational documents, agrees that this Agreement is delivered by Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.
Section 10.15.    Patriot Act.
The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
Section 10.16.    Independence of Covenants.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
Section 10.17.    No Advisory or Fiduciary Relationship.
In connection with all aspects of the transactions contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arrangers, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Arrangers is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Lender or Arranger has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly


137
LEGAL02/36800330v21

--------------------------------------------------------------------------------





set forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, each Lender and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Lender or Arrangers has any obligation to disclose any of such interests
to the Borrower or any of its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent or any Lender or either Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 10.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of Write-Down and Conversion Powers.
For purposes of this Agreement:
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution


138
LEGAL02/36800330v21

--------------------------------------------------------------------------------





Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 10.19.    Flood Insurance Matters.
Each of the parties hereto acknowledges and agrees that any increase, extension
or renewal of any of the Loans or any other credit facility subject to this
Agreement (including any increase pursuant to Section 2.24 or extension pursuant
to Section 2.25) shall be subject to (and conditioned upon) the prior delivery
of all flood hazard determination certifications with respect to each Mortgaged
Property, acknowledgments and evidence of flood insurance and other
flood-related documentation with respect to any improvement on a Mortgaged
Property located in a Flood Hazard Area as required by applicable law and as
reasonably required by the Agents and the Lenders. To the extent reasonably
necessary to comply or cause compliance with this Section 10.19, each Lender may
engage directly with the Loan Parties to obtain any required information or
engage in any required due diligence.


(remainder of page left intentionally blank)




139
LEGAL02/36800330v21

--------------------------------------------------------------------------------






Schedule I-A


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
(Revolving Loans, Term Loan A, Term Loan A-2 and Term Loan A-3)


   
Pricing
Level


Cash Flow Leverage Ratio


Applicable Margin for Eurodollar Loans


Applicable Margin for Base Rate Loans


Applicable Percentage for Commitment Fee


I


Less than 1.00:1.00






2.50% per annum


1.50% per annum


0.30% per annum


II


Less than 1.50:1.00 but greater than or equal to 1.00:1.00




2.75% per annum


1.75% per annum


0.35% per annum


III


Greater than or equal to 1.50:1.00




3.00% per annum


2.00% per annum


0.40% per annum





[SCHEDULE I-A]



--------------------------------------------------------------------------------






Schedule I-B


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
(Term Loan A-1)


   
Pricing
Level


Cash Flow Leverage Ratio


Applicable Margin for Eurodollar Loans


Applicable Margin for Base Rate Loans


I


Less than 1.00:1.00






2.00% per annum


1.00% per annum


II


Less than 1.50:1.00 but greater than or equal to 1.00:1.00




2.25% per annum


1.25% per annum


III


Greater than or equal to 1.50:1.00




2.50% per annum


1.50% per annum



    






[SCHEDULE I-B]



--------------------------------------------------------------------------------






Schedule II


TERM LOAN AMOUNTS AND ADDITIONAL TERM LOAN A-3 COMMITMENT AMOUNTS OF INCREASING
LENDERS, EXTENDING LENDERS AND NON-EXTENDING LENDERS


Extending Lenders:


Lender
Aggregate Amount of Term Loan A-2 of Existing Lender Converting to Term Loan A-3
on the Closing Date
Additional Term Loan A-3 Commitment of Increasing Lenders
Total Term Loan A-3 as of the Closing Date
SunTrust Bank


$12,690,361.06




$2,331,019.21




$15,021,380.27


Bank of America
13,469,866.33


1,551,513.94


15,021,380.27


ING Capital
7,533,482.17


142,787.76


7,676,269.93


MUFG Union Bank, N.A.
2,260,044.66


2,337,004.18


4,597,048.84


Citibank, N.A.
5,273,437.52


 
5,273,437.52


ZB, N.A. d/b/a California Bank and Trust
6,428,571.75


 
6,428,571.75


Flagstar Bank
 
25,000,000.00


25,000,000.00


Bank Leumi USA
3,570,870.47


661,272.39


4,232,142.86


Northwest Bank
4,656,250.00


343,750.00


5,000,000.00


Total


$55,882,883.96




$32,367,347.48




$88,250,231.44





Non-Extending Lenders:


Lender
Term Loan A
Term Loan A-1
Term Loan A-2
Fifth Third Bank
 
 


$7,534,526.77


Deutsche Bank AG New York
 


$50,625,000.00


 
Raymond James Bank, N.A.
 
 
7,910,156.25


Chang Hwa
 
 
1,506,696.44


Israel Discount Bank


$2,812,499.98


 
 
First Bank
 
 
2,636,718.73


Amalgamated Bank
2,109,374.99


 
 
Cathay Bank
 
 
1,506,696.44


Manufacturers Bank
________________


__________________


1,506,696.44


Total


$4,921,874.97




$50,625,000.00




$22,601,491.07







[SCHEDULE II]



--------------------------------------------------------------------------------











4835-9091-0525.v3

--------------------------------------------------------------------------------






Schedule III


REVOLVING COMMITMENT AMOUNTS OF NEW LENDER,
INCREASING LENDERS, EXTENDING LENDERS AND NON-EXTENDING LENDERS


New Lender:

Lender
Revolving Commitment Amount
UMPQUA BANK
25,000,000.00



Extending Lenders:

Lender
Revolving Commitment Amount
SunTrust Bank


$83,278,619.73


Bank of America
83,278,619.73


ING Capital
67,323,730.07


Credit Suisse AG, Cayman Islands Branch
50,000,000.00


MUFG Union Bank, N.A.
45,402,951.16


Citibank N.A.
43,749,999.98


Morgan Stanley Bank, N.A.
40,625,000.00


ZB, N.A. d/b/a California Bank & Trust
32,380,952.00


Flagstar Bank
5,000,000.00


PrivateBank and Trust Company
25,000,000.00


UBS AG, Stamford Branch
20,000,000.00


Bank Leumi USA
10,767,857.14


CTBC Bank Corp. USA
10,000,000.00


 
 
TOTAL (New & Extending)


$541,807,729.81





Non-Extending Lenders:




[SCHEDULE III]



--------------------------------------------------------------------------------





Lender
Revolving Commitment Amount
2017 Lenders
 
Israel Discount Bank


$16,190,476.19


Amalgamated Bank
15,892,857.14


Total 2017 Lenders


$32,083,333.33


2019 Lenders
 
Fifth Third Bank
51,070,190.48


Citizens Bank, NA
35,000,000.00


Raymond James Bank, N.A.
20,000,000.00


Chang Hwa
19,345,238.10


Barclays Bank PLC
20,000,000.00


First Bank
16,041,666.67


Western Alliance Bank
15,000,000.00


Cathay Bank
13,164,285.70


Opus Bank
10,000,000.00


Manufacturers Bank
8,214,285.70


Total 2019 Lenders


$207,835,666.65







4835-9091-0525.v3

--------------------------------------------------------------------------------






SCHEDULE 2.22




EXISTING LETTERS OF CREDIT






N/A


[SCHEDULE 2.22]



--------------------------------------------------------------------------------






SCHEDULE 4.8




TAXES


The tax return of the Borrower and its subsidiaries for the period of January 1,
2012 through December 31, 2014 is currently being audited by the Florida
Department of Revenue. The Borrower expects the audit to result in a tax
liability in the amount of approximately $276,000 for which appropriate FIN 48
reserves have been made.


There are outstanding taxes payable by Asset Acceptance, LLC to the Unemployment
Insurance Agency of the State of Michigan in an amount of approximately
$316,000. Asset Acceptance, LLC is currently in the process of arranging for
payment of these outstanding amounts and the release of the related tax liens.
















[SCHEDULE 4.8]



--------------------------------------------------------------------------------






SCHEDULE 4.14
SUBSIDIARIES


[attached]




[SCHEDULE 4.14]



--------------------------------------------------------------------------------






Subsidiary
Jurisdiction of Organization
Percentage Ownership
Restricted/ Unrestricted/ Immaterial
Corporate Division
ACF Medical Services, Inc.
Virginia
100% owned by Atlantic Credit & Finance, Inc.
Immaterial
Atlantic
Ascension Capital Group, Inc.
Delaware
100% owned by Midland Credit Management, Inc.
Immaterial
Midland
Asset Acceptance Capital Corp.
Delaware
100% owned by Encore Capital Group, Inc.
Restricted
Asset
Asset Acceptance Recovery Services, LLC
Delaware
100% owned by Asset Acceptance Capital Corp.
Restricted
Asset
Asset Acceptance Solutions Group, LLC
Delaware
100% owned by Asset Acceptance Capital Corp.
Restricted
Asset
Asset Acceptance, LLC
Delaware
100% owned by Asset Acceptance Capital Corp.
Restricted
Asset
Atlantic Credit & Finance Special Finance Unit III, LLC
Virginia
100% owned by Atlantic Credit & Finance, Inc.
Restricted
Atlantic
Atlantic Credit & Finance Special Finance Unit, LLC
Virginia
100% owned by Atlantic Credit & Finance, Inc.
Restricted
Atlantic
Atlantic Credit & Finance, Inc.
Virginia
100% owned by Encore Capital Group, Inc.
Restricted
Atlantic
Encore Capital Group, Inc.
Delaware
100% Publicly Owned
Restricted
Encore
Legal Recovery Solutions, LLC
Delaware
100% owned by Asset Acceptance Capital Corp.
Restricted
Asset
MCM Midland Management Costa Rica, S.R.L.
Costa Rica
100% owned by Midland Credit Management, Inc.
Immaterial
Midland
Midland Credit Management (Mauritius) Limited
Mauritius
100% owned by Midland India LLC
Immaterial
Midland
Midland Credit Management India Private Limited
India
99.996% owned by Midland India LLC and 0.004% owned by Midland International LLC
Restricted
Midland
Midland Credit Management Puerto Rico, LLC
Puerto Rico
100% owned by Midland Credit Management, Inc.
Immaterial
Midland
Midland Credit Management UK Limited
England
100% owned by Midland Credit Management, Inc.
Restricted
Midland
Midland Credit Management, Inc.
Kansas
100% owned by Encore Capital Group, Inc.
Restricted
Midland
Midland Funding LLC
Delaware
100% owned by Midland Portfolio Services, Inc.
Restricted
Midland
Midland Funding NCC-2 Corporation
Delaware
100% owned by Midland Portfolio Services, Inc.
Restricted
Midland
Midland India LLC
Minnesota
100% owned by Midland International LLC
Restricted
Midland
Midland International LLC
Delaware
100% owned by Midland Credit Management, Inc.
Restricted
Midland
Midland Portfolio Services, Inc.
Delaware
100% owned by Midland Credit Management, Inc.
Restricted
Midland
MRC Receivables Corporation
Delaware
100% owned by Midland Portfolio Services, Inc.
Restricted
Midland
Virginia Credit & Finance, Inc.
Virginia
100% owned by Atlantic Credit & Finance, Inc.
Immaterial
Atlantic
Alliance Factoring Pty Limited
Australia
100% owned by Baycorp Collections PDL (Australia) Pty Limited
Unrestricted
Australia
Apex Collections Limited
United Kingdom
100% owned by Apex Credit Management Limited
Unrestricted
Cabot
Apex Credit Management Holdings Limited
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot



[SCHEDULE 4.14]



--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Organization
Percentage Ownership
Restricted/ Unrestricted/ Immaterial
Corporate Division
Apex Credit Management Limited
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Baycorp (Aust) Pty Limited
Australia
100% owned by Baycorp Group Finance Pty Limited
Unrestricted
Australia
Baycorp (NZ) Limited
New Zealand
100% owned by Baycorp Holdings (NZ) Limited
Unrestricted
Australia
Baycorp (WA) Pty Limited
Australia
100% owned by Baycorp (Aust) Pty Limited
Unrestricted
Australia
Baycorp Collection Services (Aust) Pty Limited
Australia
100% owned by Baycorp (Aust) Pty Limited
Unrestricted
Australia
Baycorp Collection Services Pty Limited
Australia
100% owned by Baycorp Collection Services (Aust) Pty Limited
Unrestricted
Australia
Baycorp Collections PDL (Australia) Pty LTD
Australia
100% owned by Baycorp Group Finance Pty Limited
Unrestricted
Australia
Baycorp Group Finance Pty Limited
Australia
100% owned by Baycorp Holdings Pty Limited
Unrestricted
Australia
Baycorp Holdings (NZ) Limited
New Zealand
100% owned by Baycorp Group Finance Pty Limited
Unrestricted
Australia
Baycorp Holdings Pty Limited
Australia
100% owned by BC Holdings II Pty Limited
Unrestricted
Australia
Baycorp International (Philippines Branch)
Philippines
100% owned by Baycorp International Pty Limited
Unrestricted
Australia
Baycorp International Pty Limited
Australia
100% owned by Baycorp Collection Services (Aust) Pty Limited
Unrestricted
Australia
Baycorp Legal Pty Limited
Australia
100% owned by Baycorp (Aust) Pty Limited
Unrestricted
Australia
Baycorp PDL (NZ) Limited
New Zealand
100% owned by Baycorp Holdings (NZ) Limited
Unrestricted
Australia
BC Encore AU Pty Limited
Australia
100% owned by Encore Australia Holdings II Pty Ltd
Unrestricted
Australia
BC Holdings I Pty Limited
Australia
50.25% owned by Encore Australia Holdings II Pty LTD
Unrestricted
Australia
BC Holdings II Pty Limited
Australia
100% owned by BC Holdings I Pty Limited
Unrestricted
Australia
Bedford S.A.S.
Colombia
100% owned by Refinancia S.A.S.
Unrestricted
Refinancia
Black Tip Capital Holdings Limited
England
100% owned by Marlin Midway Limited
Unrestricted
Marlin
Cabot (Group Holdings) Limited
United Kingdom
100% owned by Carat UK Midco Limited
Unrestricted
Cabot
Cabot Asset Purchases (Ireland) Limited
Ireland
100% owned by Cabot Financial (Ireland) Limited
Unrestricted
Cabot
Cabot Credit Management Group Limited
United Kingdom
100% owned by Cabot Financial Limited
Unrestricted
Cabot
Cabot Credit Management Limited
United Kingdom
100% owned by Cabot (Group Holdings) Limited
Unrestricted
Cabot
Cabot Financial (Europe) Limited
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Cabot Financial (International) Limited
United Kingdom
100% owned by Cabot Financial (Europe) Limited
Unrestricted
Cabot
Cabot Financial (Ireland) Limited
Ireland
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Cabot Financial (Luxembourg) II S.A.
Luxembourg
100% owned by Cabot Credit Management Group Limited
Unrestricted
Cabot



Schedule 4.14




4835-9091-0525.v3

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Organization
Percentage Ownership
Restricted/ Unrestricted/ Immaterial
Corporate Division
Cabot Financial (Luxembourg) S.A.
Luxembourg
100% owned by Cabot Credit Management Group Limited
Unrestricted
Cabot
Cabot Financial (Marlin) Limited
United Kingdom
100% owned by Marlin Senior Holdings Limited
Unrestricted
Cabot
Cabot Financial (Treasury) Ireland Limited
Ireland
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Cabot Financial (UK) Limited
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Cabot Financial Debt Recovery Services Limited
United Kingdom
100% owned by Cabot Financial Holdings Group Limited
Unrestricted
Cabot
Cabot Financial Holdings Group Limited
United Kingdom
100% owned by Cabot Credit Management Group Limited
Unrestricted
Cabot
Cabot Financial Limited
United Kingdom
100% owned by Cabot Credit Management Limited
Unrestricted
Cabot
Cabot Financial Portfolios Limited
United Kingdom
100% owned by Marlin Unrestricted Holdings Limited
Unrestricted
Cabot
Cabot Holdings S.à r.l.
Luxembourg
~86% owned by Janus Holdings Luxembourg S.à r.l. and 14% Management/EBT
Unrestricted
Cabot
Cabot Securisation (Europe) Limited
Ireland
100% owned by Cabot Financial (Ireland) Limited
Unrestricted
Cabot
Cabot Services (Europe) S.A.S
France
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Cabot Spain S.L.
Spain
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Carat UK Holdco Limited
United Kingdom
100% owned by Cabot Holdings S.à r.l.
Unrestricted
Cabot
Carat UK Midco Limited
United Kingdom
100% owned by Carat UK Holdco Limited
Unrestricted
Cabot
Dessetec Desarrollo de Sistemas, S.A. de C.V.
Mexico
99.975% owned by Encore Europe Holdings S.à r.l., and 0.025% owned by Encore
Capital Group, Inc.
Unrestricted
Mexico
Encore Asset Reconstruction Company Private Ltd.
India
50% owned by Encore Capital Group Singapore Pte. Ltd.
Unrestricted
India
Encore Australia Holdings I Pty Limited
Australia
100% owned by Encore Capital Group, Inc.
Unrestricted
Australia
Encore Australia Holdings II Pty Limited
Australia
100% owned by Encore Australia Holdings I Pty Limited
Unrestricted
Australia
Encore Capital Group Singapore Pte. Ltd.
Singapore
100% owned by Encore Capital Group, Inc.
Unrestricted
India
Encore Europe Holdings S.à r.l.
Luxembourg
100% owned by Encore Holdings Luxembourg S.à r.l.
Unrestricted
Encore
Encore Holdings Luxembourg S.à r.l.
Luxembourg
100% owned by Encore Capital Group, Inc.
Unrestricted
Brazil
Encore Luxembourg Brazil S.à r.l.
Luxembourg
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
India
Encore Luxembourg India S.à r.l.
Luxembourg
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Encore
Encore Luxembourg Mexico S.à r.l.
Luxembourg
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Encore



Schedule 4.14




4835-9091-0525.v3

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Organization
Percentage Ownership
Restricted/ Unrestricted/ Immaterial
Corporate Division
Encore Mexico Nominee LLC
Delaware
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Mexico
Encore Real Estate Group, LLC
Delaware
100% owned by Midland Portfolio Services, Inc.
Unrestricted
Midland
Encoremex Holdings S. de R.L. de C.V
Mexico
98.48% owned by Encore Europe Holdings S.à r.l. and 1.52% owned by Encore Mexico
Nominee LLC
Unrestricted
Mexico
Encoremex, S.A. de C.V.
Mexico
99% owned by Encoremex Holdings, S. de R.L. de C.V. and 1 % owned by Encore
Mexico Nominee LLC
Unrestricted
Mexico
Fideiconmiso PA Refinancia
Colombia
100% owned by Refinancia S.A.S.
Unrestricted
Refinancia
Fideiconmiso PA Refinancia NPL
Colombia
50% owned by Refinancia S.A.S.
Unrestricted
Refinancia
Financial Investigations and Recoveries (Europe) Limited
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
GC Encore Euro S.à r.l.
Luxembourg
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Encore
GC Encore GBP S.à r.l.
Luxembourg
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Encore
Gesif S.A.U.
Spain
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Global Security Refinancia Management
Cayman Islands
50% owned by RNPL Advisory Corp
Unrestricted
Refinancia
Green Box Asset Management, S.L.
Spain
100% owned by Lucania Gestión, S.L.
Unrestricted
Grove
Grove Capital Management España, S.L.
Spain
100% owned by Grove Performance Management Limited
Unrestricted
Grove
Grove Capital Management Limited
United Kingdom
100% owned by Grove Holdings
Unrestricted
Grove
Grove Europe S.à r.l.
Luxembourg
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Grove
Grove Holdings
Cayman Island
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Grove
Grove Performance Management Limited
United Kingdom
100% owned by Grove Holdings
Unrestricted
Grove
heptus 229. GmbH
Germany
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Hillesden Securities Limited
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Janus Holdings Luxembourg S.à r.l.
Luxembourg
50.1% owned by Encore Europe Holdings S.à r.l.,
Unrestricted
Cabot
Lucania Gestión, S.L.
Spain
90.02% owned by Grove Europe S.à r.l.
Unrestricted
Grove
Lucania Software, S.L.
Spain
100% owned by Lucania Gestión, S.L.
Unrestricted
Grove
Lucas et Degand S.à r.l.
Luxembourg
50.1% owned by Nemo Recouvrement S.A.S
Unrestricted
Cabot
Lynx Commercial RE Spain, S.L.
Spain
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Encore
Lynx Residential RE Spain, S.L.
Spain
100% owned by Encore Europe Holdings S.à r.l.
Unrestricted
Encore
Macrocom (948) Limited
United Kingdom
100% owned by Apex Credit Management Holdings Limited
Unrestricted
Cabot
Marlin Capital Europe Limited
England
100% owned by Marlin Portfolio Holdings Limited
Unrestricted
Marlin



Schedule 4.14




4835-9091-0525.v3

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Organization
Percentage Ownership
Restricted/ Unrestricted/ Immaterial
Corporate Division
Marlin Europe I Limited
England
100% owned by Marlin Portfolio Holdings Limited
Unrestricted
Marlin
Marlin Europe II Limited
England
100% owned by Marlin Portfolio Holdings Limited
Unrestricted
Marlin
Marlin Europe IX Limited
England
100% owned by Marlin Unrestricted Holdings Limited
Unrestricted
Marlin
Marlin Europe V Limited
England
100% owned by Marlin Unrestricted Holdings Limited
Unrestricted
Marlin
Marlin Europe VI Limited
England
100% owned by Marlin Unrestricted Holdings Limited
Unrestricted
Marlin
Marlin Europe X Limited
England
100% owned by Marlin Unrestricted Holdings Limited
Unrestricted
Marlin
Marlin Financial Group Limited
England
100% owned by Cabot Credit Management Group Limited
Unrestricted
Marlin
Marlin Financial Intermediate II Limited
England
100% owned by Marlin Financial Intermediate Limited
Unrestricted
Marlin
Marlin Financial Intermediate Limited
England
100% owned by Marlin Financial Group Limited
Unrestricted
Marlin
Marlin Intermediate Holdings Plc
England
100% owned by Marlin Financial Intermediate II Limited
Unrestricted
Marlin
Marlin Legal Services Limited
England
100% owned by Marlin Senior Holdings Limited
Unrestricted
Marlin
Marlin Midway Limited
England
100% owned by Marlin Intermediate Holdings Plc
Unrestricted
Marlin
Marlin Portfolio Holdings Limited
England
100% owned by Marlin Senior Holdings Limited
Unrestricted
Marlin
Marlin Senior Holdings Limited
England
100% owned by Black Tip Capital Holdings Limited
Unrestricted
Marlin
Marlin Unrestricted Holdings Limited
England
100% owned by Cabot Credit Management Limited
Unrestricted
Marlin
MCE Portfolio Limited
England
100% owned by Marlin Portfolio Holdings Limited
Unrestricted
Marlin
MDB Collection Services Limited
United Kingdom
100% owned by Marlin Unrestricted Holdings Limited
Unrestricted
Marlin
ME III Limited
England
100% owned by Black Tip Capital Holdings Limited
Unrestricted
Marlin
ME IV Limited
England
100% owned by Marlin Portfolio Holdings Limited
Unrestricted
Marlin
Mercantile Data Bureau
United Kingdom
100% owned by Hillesden Securities Limited
Unrestricted
Cabot
MFS Portfolio Limited
England
100% owned by Marlin Portfolio Holdings Limited
Unrestricted
Marlin
Morley Limited
United Kingdom
100% owned by Cabot Financial (UK) Limited
Unrestricted
Cabot
Mortimer Clarke Solicitors
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
Nemo Recouvrement S.A.S
United Kingdom
100% owned by Cabot Financial Debt Recovery Services Limited
Unrestricted
Cabot
PA FC Refinancia-Fenalco Bogotá
Colombia
75% owned by Referencia S.A.S.
Unrestricted
Refinancia



Schedule 4.14




4835-9091-0525.v3

--------------------------------------------------------------------------------





Subsidiary
Jurisdiction of Organization
Percentage Ownership
Restricted/ Unrestricted/ Immaterial
Corporate Division
PD Encore, S. de R.L. de C.V.
Mexico
99.99% owned by Encoremex Holdings, S. de R.L. de C.V. and
0.01% owned by Encore Mexico Nominee LLC
Unrestricted
Mexico
PMG Collect Pty Limited
Australia
100% owned by Baycorp (Aust) Pty Limited
Unrestricted
Australia
Propela Capital, S.A. de C.V., SOFOM. E.N.R.
Mexico
98% owned by Encoremex Holdings S. de R.L. de C.V. and
2% by Encore Mexico Nominee LLC
Unrestricted
Mexico
Referencia Perú S.A.C.
Perú
99.9% owned by Refinancia S.A.S.
Unrestricted
Refinancia
Referencia S.A.S.
Colombia
100% owned by Refinancia S.A.S.
Unrestricted
Refinancia
Refinancia Peru S.A.
Perú
99% owned by Referencia Perú S.A.C.
Unrestricted
Refinancia
Refinancia S.A.S.
Colombia
45.9% owned by RF Encore S.A.S. and
5.1% owned by Midland Credit Management, Inc.
Unrestricted
Midland
RF Encore Perú S.R.L.
Perú
99.9% owned by Midland Credit Management, Inc. and 0.1% owned by Midland
International LLC
Unrestricted
Midland
RF Encore S.A.S.
Colombia
100% owned by Midland Credit Management, Inc.
Unrestricted
Midland
RNPL Advisory Corp
Virgin Islands
100% owned by Refinancia S.A.S.
Unrestricted
Refinancia





Schedule 4.14




4835-9091-0525.v3

--------------------------------------------------------------------------------






SCHEDULE 4.20




MATERIAL AGREEMENTS


Second Amended and Restated Senior Secured Note Purchase Agreement, dated as of
May 9, 2013, by and among Encore Capital Group, Inc. and the purchasers named
therein, as amended by the Amendment No. 1 thereto dated as of May 29, 2013, the
Amendment No. 2 thereto dated as of February 25, 2014, the Amendment No. 3
thereto dated as of August 1, 2014, the Amendment No. 4 thereto dated as of July
9, 2015, the Amendment No. 5 thereto dated as of March 24, 2016, and the
Amendment No. 6 thereto dated as of the Closing Date.
Indenture dated as of November 27, 2012 between Encore Capital Group, Inc., as
issuer, and Union Bank, N.A. as trustee.
Indenture dated as of June 24, 2013 among Encore Capital Group, Inc., as issuer,
Midland Credit Management, Inc., as guarantor, and Union Bank, N.A. as trustee.


Indenture dated as of March 11, 2014 among Encore Capital Group, Inc., as
issuer, Midland Credit Management, Inc., as guarantor, and Union Bank, N.A. as
trustee.




[SCHEDULE 4.20]

--------------------------------------------------------------------------------






SCHEDULE 5.12




POST-CLOSING OBLIGATIONS


None.








[SCHEDULE 5.12]



--------------------------------------------------------------------------------






SCHEDULE 7.1(b)


OUTSTANDING INDEBTEDNESS




None.


[SCHEDULE 7.1(b)]



--------------------------------------------------------------------------------






SCHEDULE 7.2




LIENS
Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
KEY EQUIPMENT FINANCE INC.
70546051 filed 2/11/08
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
US BANCORP
70689760 filed 11/24/09
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
DELL FINANCIAL SERVICES L.L.C.
70713826 filed 2/3/10
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CISCO SYSTEMS CAPITAL CORPORATION
70848903 filed 11/17/10
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANCORP EQUIPMENT FINANCE, INC.
70854794 filed 12/2/10
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71051994 filed 11/26/11
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71086081 filed 1/24/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71105899 filed 3/1/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71123447 filed 3/30/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71123603 filed 3/30/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71124650 filed 4/2/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71128909 filed 4/6/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
Cisco Systems Capital Corporation
6893994 filed 4/10/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71139559 filed 4/20/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71148097 filed 5/2/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71148105 filed 5/2/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DVISION OF U.S. BANK NATIONAL ASSOCIAT
71149731 filed 5/4/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DVISION OF U.S. BANK NATIONAL ASSOCIAT
71182559 filed 6/19/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71191162 filed 6/28/12



[SCHEDULE 7.2]



--------------------------------------------------------------------------------





Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71207703 filed 7/23/12
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
71318823 filed 1/3/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CIT FINANCE LLC
71320134 filed 1/4/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71331396 filed 1/17/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
Cisco Systems Capital Corporation
6967145 filed 1/31/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71368026 filed 3/14/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71410299 filed 5/8/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71453778 filed 7/1/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71496959 filed 8/22/13
Kansas, State
Midland Credit Management, Inc.
Western Alliance Equipment Finance, Inc.
7030844 filed 9/30/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
71537174 filed 10/17/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71543362 filed 10/28/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
71547447 filed 10/31/13
Kansas, State
Midland Credit Management, Inc.
Bank of the West
7045669 filed 11/27/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE
71577915 filed 12/20/13
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
BANK OF THE WEST
71617711 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438482 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438507 filed 2/18/14



[SCHEDULE 7.2]



--------------------------------------------------------------------------------





Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438523 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438549 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438565 filed 2/18/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
101438581 filed 2/18/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
71619675 filed 2/20/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CISCO SYSTEMS CAPITAL CORPORATION
7067515 filed 2/26/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
BANK OF THE WEST
71628817 filed 3/3/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
10504407 filed 3/3/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
10504423 filed 3/6/14
Kansas, State
Midland Credit Management Inc.
Portfolio Recovery Associates, LLC
10504449 filed 3/6/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION
7072267 filed 3/19/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71690551 filed 5/19/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71700798 filed 6/2/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71700806 filed 6/2/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
U.S. BANK EQUIPMENT FINANCE
71724111 filed 7/1/14
Kansas, State
Midland Credit Management, Inc.
Western Alliance Equipment Finance, Inc.
7099377 filed 7/25/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
71749506 filed 8/5/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
CIT FINANCE LLC
71805019 filed 10/23/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
BANK OF THE WEST
71841634 filed 12/17/14
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
WESTERN ALLIANCE BANK
71845742 filed 12/23/14



[SCHEDULE 7.2]



--------------------------------------------------------------------------------





Jurisdiction
Searched
Name Searched
(as appears, if found)
Secured Party
File Number
Date
Kansas, State
MIDLAND CREDIT MANAGEMENT INC.
WESTERN ALLIANCE EQUIPMENT FINANCE, INC.
WESTERN ALLIANCE BANK
71857739 filed 1/8/15
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
BANK OF THE WEST
71893072 filed 2/27/15
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
IBM CREDIT LLC
72114387 filed 12/29/14
Kansas, State
MIDLAND CREDIT MANAGEMENT, INC.
CANON FINANCIAL SERVICES, INC.
72339174 filed 10/28/16





File #
File Date
Type of Filing
Amount Due
Debtor
LIBER 24026 PG209
05/13/2016
State Tax Lien (Michigan)
$2,088.90
Asset Acceptance, LLC
LIBER 24386 PG668
11/15/2016
State Tax Lien (Michigan)
$42,872.75
Asset Acceptance, LLC
LIBER 24386 PG667
11/15/2016
State Tax Lien (Michigan)
$158,879.55
Asset Acceptance, LLC
LIBER 24403 PG256
11/22/2016
State Tax Lien (Michigan)
$112,426.69
Asset Acceptance, LLC

 






[SCHEDULE 7.2]



--------------------------------------------------------------------------------






SCHEDULE 7.4(a)




PERMITTED INVESTMENTS




None.












[SCHEDULE 7.4(a)]



--------------------------------------------------------------------------------






SCHEDULE 7.4(b)




EXISTING INVESTMENTS








None.










[SCHEDULE 7.4(b)]

